       Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 1 of 120




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                   :
 TEDOR DAVIDO,                                     :             CIVIL ACTION
                                                   :
                  Petitioner,                      :
                                                   :
             v.                                    :             No. 06-cv-0917
                                                   :
 JEFFERY BEARD, ET AL.,                            :
                                                   :
                  Respondents.                     :
                                                   :



                                  MEMORANDUM OPINION

Goldberg, J.                                                                           July 20, 2021

       On December 12, 2001, Petitioner, Tedor Davido, was convicted of one count of first-

degree murder and one count of rape for the killing of his girlfriend, Angelina Taylor. Petitioner

was subsequently sentenced to death, and thereafter, the Pennsylvania Supreme Court affirmed his

conviction and sentence.

       Petitioner has filed a petition for the issuance of a writ of habeas corpus pursuant to 28

U.S.C. § 2254, seeking relief from his convictions and death sentence. He brings fifteen claims,

challenging the constitutionality of both his trial and sentencing hearings. For the reasons set forth

below, and after careful consideration of his petition, I conclude that Petitioner’s claims are

procedurally defaulted and/or without merit.




                                                  1
            Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 2 of 120




                                          Table of Contents

I.     BACKGROUND AND PROCEDURAL HISTORY̤‥‥‥‥‥‥‥‥‥‥‥‥‥‥‥‥‥ 4

II.    EXHAUSTION, DEFAULT AND STANDARD OF REVIEW ‥‥‥‥‥‥‥‥‥‥‥‥                                         7

       A.   Exhaustion of State Remedies; Procedural Default‥‥‥‥‥‥‥‥‥‥‥‥‥‥‥‥ 7

       B.   Standard for the Issuance of the Writ‥‥‥‥‥‥‥‥‥‥‥‥‥‥‥‥‥‥‥‥                                  8

III.   DISCUSSION‥‥‥‥‥‥‥‥‥‥‥‥‥‥‥‥‥‥‥‥‥‥‥‥‥‥‥‥‥‥‥‥                                                      9

       A.   Claim I.A.: Petitioner’s Challenge to Dr. Ross’s Trial Testimony as “False, Unreliable and
            Misleading” and Counsel’s Alleged Ineffectiveness Relating to Dr. Ross.‥‥‥‥‥‥              9

       B.   Claim I.B.: Petitioner’s Challenge to Counsel’s Ineffectiveness Relating to the Violation
            of Pennsylvania Discovery Rules ‥‥‥‥‥‥‥‥‥ ‥‥‥‥‥‥‥‥‥‥‥‥‥ 20

       C.   Claim I.C.: Petitioner’s Challenge to Counsel’s Stewardship Relating to the Rebuttal and
            Impeachment of Dr. Ross as to the Cause of Death ‥‥         ‥ ‥‥‥‥‥‥‥‥‥                  23

       D.   Claim I.D.: Petitioner’s Challenge to Counsel’s Stewardship Relating to the Rebuttal and
            Impeachment of Dr. Ross as to Rape ‥‥‥‥‥‥‥‥‥                  ‥‥‥‥‥‥‥‥‥‥ 38

       E.   Claim II: Petitioner’s Challenge to Counsel’s Ineffectiveness for Failing to Present a Heat 42
            of Passion Defense ‥‥‥‥‥‥‥‥‥‥‥‥‥‥‥‥ ‥‥‥‥‥‥‥‥‥‥‥

       F.   Claim III: Petitioner’s Challenge to Ms. McGarrity’s Trial Testimony as “False, 56
            Unreliable and Misleading” and Counsel’s Ineffectiveness Relating Thereto ‥‥‥

       G.   Claim IV: Petitioner’s Challenge to Counsel’s Ineffectiveness for Failing to Object to 63
            Unlawfully-Obtained Evidence ‥‥‥‥‥‥‥‥‥‥‥‥‥ ‥‥‥‥‥‥‥‥‥

       H.   Claim V: Petitioner’s Challenge to Counsel’s Ineffectiveness Relating to the Inmate 70
            Witnesses ‥‥‥‥‥         ‥‥‥        ‥    ‥‥‥         ‥‥‥       ‥‥‥        ‥‥‥

       I.   Claim VI: Petitioner’s Challenge to the Trial Court’s Denial of His Request to Proceed 75
            Pro Se During the Guilt Phase ‥‥‥‥‥ ‥‥‥‥‥‥‥‥‥‥‥‥‥‥‥‥‥‥

       J.   Claim VII: Petitioner’s Challenge to the Trial Court’s Grant of His Request to Proceed 82
            Pro Se During the Penalty Phase ‥‥‥           ‥‥‥‥‥‥‥‥‥‥‥‥‥‥‥‥‥

       K.   Claim VIII: Petitioner’s Challenge to Counsel’s Ineffectiveness Relating to the 104
            Investigation and Presentation of Mitigating Evidence ‥ ‥‥‥‥‥‥‥‥‥‥‥

                                                   2
           Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 3 of 120




      L.   Claim IX: Petitioner’s Challenge Relating to the Trial Court’s Failure to Instruct the Jury 105
           Pursuant to Simmons v. South Carolina ‥‥‥‥‥‥‥                ‥‥‥‥‥‥‥‥‥‥‥

      M. Claim X: Petitioner’s Challenge Relating to Cumulative Error ‥‥‥‥‥‥‥‥                   ‥ 118

      N.   Claim XI: Petitioner’s Challenge Relating to Evidence of Decedent’s Medication ‥‥          120

IV.   CONCLUSION‥‥‥‥‥‥‥‥‥‥‥‥‥                               ‥‥‥‥‥‥‥‥‥‥‥‥‥‥‥‥ 120




                                                  3
       Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 4 of 120




I.     BACKGROUND AND PROCEDURAL HISTORY

       On December 12, 2001, a Lancaster County jury sitting before the Honorable Joseph C.

Madenspacher convicted Petitioner of first-degree murder and rape. (N.T. 12/12/01 at 993-94.)

These convictions arose out of Petitioner’s physical altercation with his girlfriend, Angelina

Taylor, resulting in her death. As summarized by the Pennsylvania Supreme Court:

       During the early morning hours of May 14, 2001, [Petitioner] and Angie Taylor
       were involved in a fight. That fight became physical. Appellant’s sister placed a 9-
       1-1 call on the morning of the fight. In that call, Appellant’s sister requested that
       the police come to 26 Hager Street where “a guy was beating up a girl.” When the
       police arrived at 26 Hager Street, no one answered the door. [Petitioner] testified
       that he got scared and exited the house via the roof when he heard the police. He
       then went to Michele Gray’s house. Michele Gray testified that [Petitioner] told
       her he was arguing with Angie, that he beat Angie up, and that Angie was breathing
       funny and not moving at the time he left the house.

       The police testified that they entered the house through a window and found Taylor
       on the third floor. Taylor was unconscious and almost nude when the police found
       her. Medics transported Taylor to Lancaster General Hospital. The treating
       physician testified that he treated her for brain swelling, which ultimately squeezed
       her brain stem, shutting off her vital functions. Angie Taylor died in the afternoon
       of May 14, 2001.

       Testimony offered at trial established that [Petitioner] told others that he beat
       Taylor on the morning in question and then had sex with her when she wouldn’t
       respond to him. Expert testimony established that the cause of death was repeated
       blows to the head, which caused Taylor’s brain to swell and occluded the brain
       stem, eventually causing her death.

Commonwealth v. Davido (“Davido I”), 868 A.2d 431, 435-36 (Pa. 2005).

       When the penalty phase of trial commenced later that day, Petitioner stated that he intended

to proceed pro se, waiving both his right to counsel and his right to present evidence during the

penalty phase. Following the penalty phase, the jury found one aggravating circumstance (killing

while in the perpetration of a felony) and no mitigating circumstances and determined that

Petitioner should be sentenced to death. (Id. at 1051-54.)




                                                4
       Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 5 of 120




       On January 3, 2002, Judge Madenspacher formally imposed the sentence of death, and a

consecutive sentence of 10 to 20 years of imprisonment for the rape conviction. Davido I, 868

A.2d at 435.

       Petitioner filed a direct appeal to the Pennsylvania Supreme Court, challenging his

convictions and sentence. On February 25, 2005, the Pennsylvania Supreme Court affirmed the

judgment of sentence, Davido I, 868 A.2d 431, and on April 15, 2005, denied Petitioner’s

application for reargument. Commonwealth v. Davido, 872 A.2d 1125 (Pa. 2005). On November

14, 2005, the United States Supreme Court denied Petitioner’s writ of certiorari.

(Commonwealth’s Exhibit K, ECF No. 131-12.)

       On May 26, 2006, Petitioner filed a pro se petition pursuant to the Post-Conviction Relief

Act, 42 Pa. C.S. §§ 9541, et seq. (“PCRA”). Current counsel of record was appointed to represent

Petitioner and filed an amended PCRA petition. (Commonwealth’s Exhibit M at 3, ECF No. 131-

14.) 1 Between June 22 and 26 of 2009, the PCRA Court held an evidentiary hearing where prior

counsel and several medical experts testified. On August 30, 2011, the PCRA Court denied

Petitioner’s petition. (Commonwealth’s Exhibit M at 157, ECF No. 131-14.) On December 15,

2014, the Pennsylvania Supreme Court affirmed the denial of PCRA relief. Commonwealth v.

Davido (“Davido II”), 106 A.3d 611 (Pa. 2014).

       On May 20, 2015, Petitioner filed a Petition for Writ of Habeas Corpus. (Pet. for Writ of

Habeas Corpus, ECF No. 33.) On May 5, 2016, Petitioner filed a second Motion for Discovery,




1
  Petitioner filed a motion for appointment of counsel and stay of execution in this Court on
March 1, 2006. On March 10, 2006, the Honorable James T. Giles granted the motion and
granted Petitioner 120 days to file a petition for writ of habeas corpus. On June 30, 2006,
Petitioner filed a Motion for Discovery, which was granted. On November 21, 2008, the matter
was reassigned to my docket. Because Petitioner’s PCRA petition was pending in state court at
that time, this matter was placed in civil suspense.
                                                 5
          Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 6 of 120




as well as follow up pleadings relating to discovery. Each of these requests were granted. On May

31, 2017, Petitioner filed a Motion for an Evidentiary Hearing. (ECF No. 86). Given the

importance of the rights at issue here, I granted that request on January 9, 2018. (ECF No. 104).

          On May 7, 2018, I presided over an evidentiary hearing, which concerned brain flow

studies and CT scans that had not been produced to Petitioner but were allegedly relied upon by

forensic pathologist Dr. Wayne Ross in his postmortem report. In the discovery motion, Petitioner

argued that during the PCRA proceedings he was unable to prepare rebuttal testimony in advance

because Dr. Ross’s opinion had not been disclosed. He, therefore, requested permission to present

rebuttal testimony and reports from forensic pathologist Dr. Charles Wetli, and neuroradiologists

Dr. Elias Melhem, and Dr. Sundeep Mangla. I granted Petitioner’s Motion as to Dr. Wetli and Dr.

Mangla, finding that a hearing was permissible under § 2254(e)(2) because a hearing could enable

Petitioner “to prove the petition’s factual allegations, which, if true, would entitle [Petitioner] to

habeas relief.” Schriro v. Landrigan, 550 U.S. 465, 474 (2007). Further, I found that Petitioner

was entitled, at a minimum, to present rebuttal testimony. Hickman v. Taylor, 329 U.S. 495, 507

(1947).

          On August 30, 2018, Petitioner filed a memorandum of law, reframing his claims, merging

some and reorganizing others, but essentially setting forth the same arguments as had been set

forth in his Habeas Petition. The only substantial difference between the two pleadings was the

withdrawal of Petitioner’s stand-alone claim which asserted that the PCRA Court’s decision not

to allow an expanded evidentiary hearing was error, which was essentially resolved by my grant

of an evidentiary hearing. Since the memorandum of law provides a more complete legal analysis,

I will address each claim as numbered in Petitioner’s memorandum of law, and will note

parenthetically where the claims are presented in the original habeas petition.



                                                  6
       Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 7 of 120




II.    EXHAUSTION, DEFAULT AND STANDARD OF REVIEW

       A. Exhaustion of State Remedies; Procedural Default

       A prerequisite to the issuance of a writ of habeas corpus on behalf of a person in state

custody pursuant to a state court judgment is that the petitioner must have “exhausted the remedies

available in the courts of the State.” 28 U.S.C. § 2254(b)(1)(A).           In order to satisfy this

requirement, a petitioner must have fairly presented the merits of his federal claims during “one

complete round of the established appellate review process.” Lambert v. Blackwell, 387 F.3d 210,

233-34 (3d Cir. 2004). A claim is not fairly presented if the state court “must read beyond a

petition or brief.” Baldwin v. Reese, 541 U.S. 27, 32 (2004). The habeas Petitioner bears the

burden of proving exhaustion of all state remedies. Boyd v. Waymart, 579 F.3d 330, 367 (3d Cir.

2009) (quoting Lambert, 134 F.3d at 513).

       Where a claim was presented to the state court, but where the state court concluded that

review was barred due to noncompliance with state procedural rules, the doctrine of procedural

default generally bars federal habeas corpus review. Coleman v. Thompson, 501 U.S. 722, 729-

32 (1991); Sistrunk v. Vaughn, 96 F.3d 666, 674-75 (3d Cir. 1996). Relatedly, where a Petitioner

has failed to present his claim in state court and he would now be barred from doing so under state

procedural rules, the claim is procedurally defaulted. McCandless v. Vaughn, 172 F.3d 255, 261

(3d Cir. 1999). A procedurally defaulted claim cannot provide a basis for federal habeas relief

unless the petitioner (a) shows “cause for the default and actual prejudice as a result of the alleged

violation of federal law,” or (b) “demonstrates that failure to consider the claims will result in a

fundamental miscarriage of justice.” Coleman, 501 U.S. at 750.




                                                  7
       Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 8 of 120




       B. Standard for the Issuance of the Writ

       Under the Antiterrorism and Effective Death Penalty Act (“AEDPA”), federal courts

reviewing a state prisoner’s application for a writ of habeas corpus may not grant relief “with

respect to any claim that was adjudicated on the merits in State court proceedings” unless the claim

(1) “resulted in a decision that was contrary to, or involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court of the United States” or (2) “resulted

in a decision that was based on an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.” 28 U.S.C. § 2254(d). This is a “difficult to meet” and

“highly deferential standard” for evaluating state-court rulings, which “demands that state-court

decisions be given the benefit of the doubt.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011)

(internal quotation marks and citation omitted).

       A decision is “contrary to” federal law if “the state court applies a rule that contradicts the

governing law set forth in [Supreme Court] cases” or “if the state court confronts a set of facts that

are materially indistinguishable from a decision of [the Supreme] Court and nevertheless arrives

at a result different from [Supreme Court] precedent.” Williams v. Taylor, 529 U.S. 362, 405-06

(2000). A decision is an “unreasonable application” of federal law if the state court identified the

correct governing legal rule but applied the rule to the facts of the case in an objectively

unreasonable manner. Renico v. Lett, 559 U.S. 766, 773 (2010). A decision is based on an

“unreasonable determination of the facts” if the state court’s factual findings are objectively

unreasonable in light of the evidence presented to the state court. Miller-El v. Cockrell, 537 U.S.

322, 340 (2003).

       A court’s review of a state prisoner’s habeas corpus petition follows a “prescribed path.”

Eley v. Erickson, 712 F.2d 837, 846 (3d Cir. 2013). First, it must determine what arguments or



                                                   8
       Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 9 of 120




theories supported or could have supported the state court’s decision. Id. Second, the court must

ask “whether it is possible fair-minded jurists could disagree that those arguments or theories are

inconsistent with the holding in a prior decision of the Supreme Court.” Id. (internal quotation

marks omitted). Finally, habeas relief may be granted “only if the petitioner demonstrates that the

state court decision ‘was so lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fairminded disagreement.’” Id. at 846-

47 (alterations omitted) (quoting Harrington v. Richter, 562 U.S. 86 (2011)).

III.   DISCUSSION

       A.      Claim I.A.: Petitioner’s Challenge to Dr. Ross’s Trial Testimony as “False,
               Unreliable and Misleading” and Counsel’s Alleged Ineffectiveness Relating to
               Dr. Ross 2

       In his memorandum of law, Petitioner argues that “[t]he Prosecution Presented False,

Unreliable and Misleading Expert Testimony at Trial, in Violation of Due Process, and Trial

Counsel Ineffectively Failed to Object to Dr. Ross’s Testimony on the Ground it Was Misleading

and Inadmissible.” (Petitioner’s Mem. of Law at 5, ECF No. 123.) Before addressing the merits

of this claim, I must determine if Petitioner has demonstrated that he exhausted his state court

remedies, or if there are any procedural restrictions upon my review of his claim. Additionally, I

must determine whether the standard of review set forth in 28 U.S.C. § 2254(d) applies.

               (1)     Exhaustion, Procedural Default, and the Standard of Review

       Though captioned as one claim, Petitioner clarified in his memorandum of law that he is

asserting two distinct legal theories regarding Dr. Ross: (a) an allegation of due process error, and

(b) an allegation of ineffective assistance of counsel. Petitioner argues that both of these legal



2
  Included as Claims I and III.A. in the original habeas petition and merged into one claim as
Claim I(A) in Petitioner’s Memorandum of Law.


                                                 9
       Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 10 of 120




theories were fairly presented to the state court during his collateral appeal. The Commonwealth

disagrees, explaining that the claim is exhausted in part, but that the portion raising a stand-alone

due process challenge is procedurally defaulted and unreviewable. For the following reasons, I

agree that the stand-alone due process claim is procedurally defaulted.

        “[F]or purposes of exhausting state remedies, a claim for relief in habeas corpus must

include reference to a specific federal constitutional guarantee, as well as a statement of the facts

that entitle the petitioner to relief.” Gray v. Netherland, 518 U.S. 152, 162-63 (1996). The claim

presented to the Pennsylvania Supreme Court was captioned similarly to the claim presented here.

But in state court, Petitioner specifically indicated that he was presenting only a substantive

allegation of ineffectiveness and not a stand-alone claim of due process error. This was the very

opposite of the presentation here, where Petitioner has clarified that he intends to present two

distinct legal theories.

        On appeal to the Pennsylvania Supreme Court, Petitioner successfully argued that the

PCRA Court had committed an error when it determined that his claim was previously litigated. 3

Petitioner stated that the claim was reviewable because he was “alleg[ing] ineffective assistance

of counsel… and [relying] on evidence not previously presented.” (Commonwealth’s Exhibit M

at 35, ECF No. 131-14). 4 In making this argument, Petitioner clearly advised the state court that



3
   The PCRA requires that a prisoner demonstrate that his “allegation of error has not been
previously litigated or waived.” 42 Pa. Cons. Stat. § 9543(3). A claim is previously litigated if
“the highest appellate court in which the petitioner could have review as a matter of right has ruled
on the merits of the issue.” 42 Pa. Cons. Stat. § 9544(a)(2). An issue is waived “if the petitioner
could have raised it but failed to do so before trial, at trial, during unitary review, on appeal or in
a prior state postconviction proceeding.” 42 Pa. Cons. Stat. §9544(b).
4
  This was not a statement of two separate reasons that his claim was not previously litigated.
As is clear from the cases relied upon by petitioner, both of these things had to be true for a
claim not to dismissed as previously litigated. He provided the following string cite:
“Commonwealth v. Miller, 746 A.2d 592, 602 n.9 (2000) (when PCRA ‘claim does not rest
                                                  10
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 11 of 120




he was not presenting a stand-alone due process claim. That clear statement was relied upon by

the state court when it determined that his claim was reviewable and not previously litigated.

Therefore, the stand-alone due process claim that Petitioner is attempting to present is procedurally

defaulted.

       Petitioner tries to avoid this outcome by arguing that the Pennsylvania Supreme Court was

required to indicate that it was not reviewing his stand-alone due process claim because it was

barred by a state rule of procedure. (Petitioner’s Mem. of Law at 19, ECF No. 123.) This misses

the point. The plain statement rule in Harris v. Reed, 489 U.S. 255, 263 (1989) requires only that

a state court clearly indicate that it is relying on a state rule of procedure to dismiss a claim that

was presented to it. But Petitioner’s claim is not procedurally defaulted because it was barred by

an independent and adequate state procedural rule. Rather, it is barred because the stand-alone

due process claim was not presented at all. See Nara v. Frank, 488 F.3d 188, 198-99 (3d Cir. 2007)

(holding that a federal claim is fairly presented to the state courts where the petitioner has raised

“the same factual and legal basis for the claim to the state courts”). 5 Having presented this issue




solely upon the previously litigated evidence, we will reach the merits of appellant’s claim’);
[Commonwealth v. Collins, 888 A.2d 602 n. l0 (Pa. 2005)] (same); Commonwealth v. Williams,
828 A.2d 981, 984 n.6 (Pa. 2003) (claim that direct appeal counsel’s litigation of issue was
ineffective would not be deemed previously litigated, if proffered evidence contains facts that
‘go beyond those which were presented on direct appeal’)”.
5
  Petitioner has not argued that he presented his due process claim on direct review. I observe that
Petitioner’s direct appeal brief did raise a challenge that discusses similar arguments as were
presented here, but the presentation varied significantly from what I have before me today.
Specifically, as the Pennsylvania Supreme Court observed, the factual basis for the underlying
claim varied between direct appeal and the collateral appeal. Davido II, 106 A.3d at 627. Indeed,
Petitioner himself agrees that the factual bases were significantly different when he argues that his
claim was not previously litigated. As has already been discussed, the failure to present a
sufficiently similar factual basis to the state court will result in a procedural default. Gray v.
Netherland, 518 U.S. 152, 162–63 (1996).


                                                 11
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 12 of 120




as an ineffectiveness claim during the PCRA proceedings, Petitioner cannot now pursue a stand-

alone due process claim before this court. 6

       Ultimately, however, the impact of this procedural ruling is limited. Petitioner’s challenge

to counsel’s ineffectiveness in relation to this claim was presented and is reviewed here.

Furthermore, the Pennsylvania Supreme Court concluded that counsel was not ineffective because

the stand-alone due process claim was without merit. The state court “identified the correct

governing legal principle” and then applied it, “which constitutes an adjudication on the merits

sufficient for purposes of the statute.” Albrecht v. Horn, 485 F.3d 103, 116 (3d Cir. 2007). The

fact that the state court’s decision on the merits of this due process claim was reached in the context

of the state court’s adjudication of the “reasonable basis” prong of the Strickland v. Washington,

466 U.S. 668 (1984), analysis does not make it any less worthy of AEDPA deference. Id.; see also

Priester v. Vaughn, 382 F.3d 394, 398 (3d Cir. 2004). The state court’s adjudication of Petitioner’s

claim is entitled to deference under the AEDPA whether I am reviewing the claim as a due process

challenge or as a claim of counsel ineffectiveness.

       There is one final procedural issue that must be resolved before I can turn to the merits of

Petitioner’s claim. AEDPA requires that I evaluate the reasonableness of the state court’s decision

in light of the record presented to it, as opposed to a record that was supplemented in federal court.

Cullen v. Pinholster, 563 U.S. 170, 181-82 (2011). As I discussed supra, I granted a federal

evidentiary hearing to allow Petitioner the opportunity to present additional rebuttal evidence,




6
  A procedurally defaulted claim may be reviewed in federal court if the petitioner can demonstrate
cause and prejudice or a miscarriage of justice. Petitioner has made no such showing, nor have I
identified any basis to excuse the procedural default.


                                                  12
         Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 13 of 120




which he argued was necessary to support his claim. Under Pinholster, my ability to use this

additional evidence to evaluate the reasonableness of the state court’s decision is limited.

         However, on the record before me, I find that the restriction has no real impact. To the

extent there was new information in the testimony presented at the most recent hearing, that

evidence does not change my assessment of Petitioner’s factual averments. Looking at all of the

medical evidence, and for the reasons set forth in more detail below, I conclude that Petitioner has

not demonstrated that Dr. Ross’s testimony was “false, unreliable or misleading.” As a result, I

decline to engage in a more finely tuned procedural analysis on Petitioner’s exhaustion of the

statement of facts that entitled him to relief since the claim fails either way. See 28 U.S.C. §

2254(b)(2).

         Exhaustion, default and the proper standard of review now clear, I turn to Petitioner’s

claim.

                (2)     Relevant Facts

         To address Petitioner’s claim that Dr. Ross’s medical testimony was “false, unreliable and

misleading,” I start with a brief account of the medical testimony about cause of death. The

medical details surrounding Ms. Taylor’s death were hotly contested at the trial, during PCRA

hearings and during the federal evidentiary hearing.

         Dr. Ross conducted Ms. Taylor’s autopsy and opined that the cause of death was “multiple

traumatic injuries” and that the manner of death was “homicide.”               (N.T. 12/7/01 at 438.)

Specifically, Dr. Ross observed forty “different trauma patterns to the body,” including eleven

“distinct areas of bruising to the front, to the side, to the top, and to the back of the scalp,” as well

as bruising to the lip, nose, chin, tongue, and eyes. (Id. at 440-41.) Dr. Ross also observed ligature

marks from strangulation, abrasions, and fingernail marks on the victim’s neck. (Id. at 44-42.) He



                                                   13
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 14 of 120




observed “bleeding and swelling, what I refer to as shearing injury, going directly to the center of

the brain . . . from massive repeated impacts going to the center of the brain and actually implies

a tremendous amount of force being used to the area, in excess of hundreds of G’s of force.” (Id.

at 451-52.)

       At trial, the defense presented pathologist Dr. John Shane to challenge Dr. Ross’s

conclusion that the victim suffered repeated trauma. (N.T. 12/11/01 at 818-35.) He opined that

the bruising on Ms. Taylor’s body varied in age, and that the strangulation injuries were not

significant and did not cause unconsciousness. (Id. at 847-55.) Specifically, Dr. Shane opined

that Ms. Taylor died from bleeding in the subarachnoid space of the brain, but that the injuries

were not consistent with repeated striking to the skull, particularly because of the distribution of

the subarachnoid blood and the nonexistence of contusion. (Id. at 841-47.)

       On PCRA appeal and in this Court, Petitioner’s attorneys have attempted a different

strategy. Through the testimony of new medical experts, they argue that the victim died, not due

to repeated trauma, but rather as the result of an aneurysm. They further argue that this should

have been apparent to the Drs. Ross and Shane.

               (3)     Discussion of Merits

       Petitioner argues that: (a) counsel was ineffective for failing to obtain the exclusion of Dr.

Ross’s testimony on the ground that its admission violated the due process clause; (b) counsel was

ineffective for failing to seek the exclusion of Dr. Ross’s testimony on the ground that it was

inadmissible under state or federal law; and (c) counsel’s decision not to pursue these issues was




                                                 14
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 15 of 120




flawed because he had nothing to lose by pursuing them. I agree with the state court’s conclusion

that these arguments are meritless. 7

       As the Pennsylvania Supreme Court explained on PCRA appeal:

       On this record, [Petitioner] has not demonstrated that counsel was ineffective for
       failing to further challenge Dr. Ross’s testimony as false, misleading and unreliable.
       [Petitioner] produced experts on collateral attack who disagreed with Dr.
       Ross’s opinions, but that does not prove that Dr. Ross’s different view was
       false or unreliable. Moreover, put to the challenge on collateral attack, Dr. Ross
       made clear that he did not haphazardly rule out a ruptured aneurysm as the cause
       of the subarachnoid hemorrhage he observed. To the contrary, he testified that he
       considered the relevant medical factors in ruling out, to a reasonable degree of
       medical certainty, a ruptured aneurysm as the cause of death. The determination
       was based on a number of observable factors, including bleeding and swelling
       throughout the brain, numerous contusions to the head, and an intact Circle of
       Willis.

Davido II, 106 A.3d at 628-29 (emphasis added).

       On direct appeal, the Pennsylvania Supreme Court reviewed and rejected a similar

argument that Dr. Ross’s opinions were not based on a reasonable degree of scientific certainty

and were not based on his first-hand observations. Davido I, 868 A.2d at 441-42. In explaining

Dr. Ross’s testimony relating to the “hundreds of G’s of force,” “shearing injury,” and “twisters,”

the Supreme Court concluded that:

       The reference to the number of “g forces” was merely a descriptive term used to
       describe the fact that the victim was hit with force; it was not a linchpin as to the
       cause of death. The substance of his testimony established the cause of death with
       a reasonable degree of medical certainty. Accordingly, Dr. Ross’s testimony was
       not speculative and the trial court did not abuse its discretion in admitting it at trial.

Id. at 442. Further, the Supreme Court rejected Petitioner’s argument that Dr. Ross’s conclusions

were in conflict with “the ‘incontrovertible physical evidence’ as established by Dr. Shane’s




7
 I further conclude that Petitioner’s procedurally defaulted stand-alone due process claim is also
meritless for the same reasons discussed herein.


                                                  15
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 16 of 120




testimony.” Id. at 442 n.18.

                       (a)     Ineffectiveness for Failing to Pursue the Due Process Challenge

       Petitioner argues that counsel was deficient for failing to argue that Dr. Ross’s “false,

inaccurate, or misleading testimony” deprived him of a fair trial under Napue v. Illinois, 360 U.S.

264 (1959). (Petitioner’s Mem. of Law at 31, ECF No. 123.) “The Supreme Court has long held

that the state’s knowing use of perjured testimony to obtain a conviction violates the Fourteenth

Amendment.” Lambert, 387 F.3d at 242 (citing Napue, 360 U.S. at 269). Petitioner’s repetition

of the phrase “false, inaccurate or misleading testimony” throughout his brief seems to imply that

Napue required something less than a showing of perjury to establish a due process violation. But

Napue is far more particular with its requirements. As the Third Circuit has explained, “in order

to make out a constitutional violation [Petitioner] must show that (1) [the witness] committed

perjury; (2) the government knew or should have known of his perjury; (3) the testimony went

uncorrected; and (4) there is any reasonable likelihood that the false testimony could have affected

the verdict.” Id.

       Petitioner has failed to demonstrate that the Pennsylvania Supreme Court unreasonably

applied Napue. As the state court observed, Petitioner has done nothing more than produce experts

who disagreed with Dr. Ross. Davido II, 106 A.3d at 628-29 (emphasis added). Disagreements

among experts is not unusual. There is nothing objectively unreasonable about the state court’s

determination that Petitioner failed to produce evidence that Dr. Ross’s testimony was false.

       Indeed, it is notable that Petitioner does not argue that Dr. Ross’s testimony is perjured.

Rather, he attempts to argue that something less is required. (Petitioner’s Mem. of Law at 11, ECF

No. 123.) But the Supreme Court has never held that a defendant can demonstrate a due process

violation upon a mere showing that the testimony admitted might be “unreliable.” In reviewing



                                                16
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 17 of 120




the state court’s determination, I am guided by the holding of Napue v. Illinois, 360 U.S. 264

(1959), and not by dicta contained the dissenting opinion in White v. Illinois, 502 U.S. 346 (1992).

       Similarly, Petitioner’s citation to Donnelly v. DeChristoforo, does not suggest a different

standard. 416 U.S. 637, 464 (1974). In Donnelly, the Supreme Court reiterated that “the

Fourteenth Amendment cannot tolerate a state criminal conviction obtained by the knowing use of

false evidence.” Id. (emphasis added). Consistent with the standards set forth in Napue, Donnelly

requires that Petitioner demonstrate that the evidence presented through Dr. Ross was false and

that the prosecutor knew that it was false. Petitioner has shown neither. The absence of any

argument at all on these two points is dispositive.

       In a final attempt to avoid the relevant legal standards, Petitioner turns his focus away from

the law and focuses instead on the state court’s factual conclusions, arguing that the state court’s

determination was an unreasonable determination of facts in light of the record. But mere factual

error, even if shown, is not enough. Aside from the deferential rigors of the AEDPA, at base, a

federal habeas court may not grant relief unless the petitioner demonstrates that “he is in custody

in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).

Petitioner has failed to do so. The Napue standard remains the relevant standard, and Petitioner

has provided no evidence that Dr. Ross’s testimony was false, or that the prosecution knew it was

false. Petitioner cannot, therefore, demonstrate a Napue violation even under a de novo standard.

       Petitioner also cannot demonstrate that counsel was ineffective for failing to move to

exclude Dr. Ross’s testimony on due process grounds because he cannot show that the admission

of Dr. Ross’s testimony violated his due process rights. As a result, I conclude that the state court’s

determination was not an unreasonable application of United States Supreme Court precedent. I

further note that I agree with the factual conclusions reached by the state court and therefore do



                                                  17
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 18 of 120




not find that they were unreasonable determinations of fact. And, finally, I find that if I had

reviewed this claim on a de novo basis, I would have reached the same conclusion as the state

court. 8 Since Petitioner cannot demonstrate that the admission of Dr. Ross’s testimony violated

his due process rights, he cannot demonstrate that counsel was ineffective for failing to raise that

argument. Therefore, this claim must be dismissed.

                       (b)     Ineffectiveness for Failing to Seek to Exclude the Evidence Under
                               the State or Federal Rules of Evidence

       Petitioner next argues that counsel was ineffective for failing to attempt to exclude Dr.

Ross’s testimony because the testimony violated federal or state evidentiary rules. Because federal

rules of evidence are irrelevant in a state criminal prosecution and the state evidence rules did not

bar the admission the testimony, I reject Petitioner’s challenge.

       Petitioner relies on Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579 (1993) for the

proposition that “reliability is the cornerstone of inadmissibility.” But Daubert interprets the

federal rules of evidence and Pennsylvania courts are not obligated to evaluate expert testimony

under the Daubert standard. Indeed, they have declined to do so. See Commonwealth v. Treiber,

121 A.3d 435, n.13 (Pa. 2015) (explaining that Pennsylvania continues to evaluate expert

testimony under the Frye standard, which requires a showing of “general acceptance” as opposed

to “reliability”). Accordingly, the admissibility (or inadmissibility) of Dr. Ross’s testimony under

the federal rules of evidence is irrelevant in the context of a state criminal proceeding.

       Petitioner also argues that Dr. Ross’s testimony was inadmissible under state law. The

state court, however, disagreed. The Pennsylvania Supreme Court concluded on direct appeal that



8
   If Petitioner had fairly presented his due process challenge to the state court, I would have
rejected that challenge for the same reasons set forth herein. Dr. Ross’s testimony should not have
been barred by the due process clause.


                                                 18
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 19 of 120




Dr. Ross’s opinions “were based on a reasonable degree of medical certainty.” Davido I, 868 A.2d

at 441-42. Since the “testimony was not speculative,” the state court concluded that “the trial court

did not abuse its discretion in admitting it at trial.” Id. On PCRA appeal, after evaluating the new

expert testimony produced in the collateral proceedings, the Pennsylvania Supreme Court reached

the same conclusion anew. Davido II, 106 A.3d at 627-29.

       The state court’s repeated conclusion that the evidence was admissible is binding on this

Court. Estelle v. McGuire, 502 U.S. 62, 67-68 (1991). The fact that this conclusion of state law

is a subsidiary point in an overall ineffectiveness analysis does not make the conclusion any less

binding. Priester v. Vaughn, 382 F.3d 394, 402 (3d Cir. 2004). Accordingly, Counsel was not

ineffective for failing to raise this meritless claim. Ross v. District Attorney, 672 F.3d 198, 221

n.9 (3d Cir. 2012).

                               (c)     Ineffectiveness for Failing to Pursue the Meritless Claims

       Ultimately, Petitioner argues that Trial Counsel was obligated to present the foregoing

challenges despite his (correct) belief that the challenges would fail. His argument that counsel is

obligated to pursue all challenges despite futility is an incorrect statement of law.

       Petitioner argues that “[t]he only credible explanation for counsel’s failure to object to Dr.

Ross’s testimony as misleading and unreliable was counsel’s belief that such a challenge would

be futile.” (Petitioner’s Mem. of Law at 18, ECF No. 123.) According to Petitioner, this is an

unreasonable strategy “[p]articularly in a capital case.” (Id.)

       The United States Supreme Court has never established “a ‘nothing to lose’ standard for

ineffective-assistance-of-counsel claims.” Knowles v. Mirzayance, 556 U.S. 111, 122 (2009). To

the contrary, the Court has made clear that Counsel’s decision to withdraw a claim that he believed

was doomed to fail was a reasonable, strategic decision that could not give rise to a meritorious



                                                 19
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 20 of 120




claim under Strickland. Id. at 124-25. Here, Trial Counsel testified as to his strategy to impeach

Dr. Ross through cross-examination and through the testimony of Dr. Shane, which I discuss in

greater detail below. Counsel further testified that he did not attempt to exclude Dr. Ross’s

testimony because “it had been permitted in Lancaster County courts before.” (N.T. 6/23/2009 at

220-22.)

       For purposes of the current issue - Counsel’s alleged failure to attempt to exclude the

testimony - it is clear that Trial Counsel knew that the objection would have been fruitless at the

time of trial and he was correct to conclude that such a challenge would not prevail on appeal.

Counsel cannot be deemed ineffective for failing to raise a meritless claim. Ross, 672 F.3d at 221

n.9; see also Parrish v. Fulcomer, 150 F.3d 326, 328 (3d Cir. 1998). He also cannot be deemed

ineffective for failing to make an objection that “would be overruled under prevailing law,”

particularly where that claim still fails under prevailing law more than a decade later. Sistrunk, 96

F.3d at 671. Since Counsel was not required to raise a challenge that he knew was “doomed to

fail,” this claim must be dismissed.

       B.      Claim I.B.: Petitioner’s Challenge to Counsel’s Ineffectiveness Relating to the
               Violation of Pennsylvania Discovery Rules 9

       Petitioner argues that “Trial Counsel unreasonably failed to object to the Prosecution’s

Violation of Discovery Rules with respect to Dr. Ross.” (Petitioner’s Mem. of Law at 24, ECF

No. 123.) Specifically, Petitioner urges that the Commonwealth violated Pennsylvania Rule of

Criminal Procedure 573 by failing to disclose Dr. Ross’s testimony regarding “G-forces” and




9
  Included as Claim III.B in the original habeas petition and as Claim I.B. in Petitioner’s
Memorandum of Law.


                                                 20
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 21 of 120




“shearing” that were allegedly “outside the scope” of his report, and that Trial Counsel should

have objected to this violation. (Id. at 24-25.)

       For Petitioner to prevail on this claim, he must demonstrate that there was a discovery

violation that could have merited objection. The Pennsylvania Supreme Court concluded that there

was no such violation. Davido II, 106 A.3d at 626 (“[C]ounsel had received the report, was aware

of the expected substance of Dr. Ross’s testimony, and indeed, as a matter of trial strategy, had

presented the testimony of Dr. Shane to rebut the damaging aspects of Dr. Ross’s conclusions

regarding G-forces and shearing injury.”). As discussed supra, the state court’s conclusion that

there was no discovery violation here is a ruling on a point of state law that is binding on this

Court. See Estelle, 502 U.S. at 67-68 (1991); Priester, 382 F.3d at 402.

       Despite this clear legal restriction, Petitioner urges me to reexamine the law, pointing to

different ways that Trial Counsel could have framed his objection. But in the end, if the objection

would have failed, then there can be no meritorious ineffectiveness challenge.

       Petitioner also argues that I may ignore the state court’s clear ruling on this point of state

law because it was premised on a misunderstanding of his argument. At the time of trial, Trial

Counsel objected to Dr. Ross’s testimony on the basis that his discussion of “G’s of force” was

beyond the scope of the report. In both state and federal court, Petitioner argued that the objection

was too narrow - Counsel should have also objected to any reference to a “shearing injury” as

beyond the scope of the report as well. Petitioner now argues that the state court misunderstood

his allegation and the conclusion is not entitled to deference. I disagree.

       Selecting a portion of the state court opinion, Petitioner argues that the state court rejected

his claim because it concluded that “counsel, in fact, objected to the testimony on that basis, and




                                                   21
       Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 22 of 120




that the objection was overruled.” But that was only a small segment of the state court’s

conclusion. As the Pennsylvania Supreme Court fully explained:

        We find that counsel was not ineffective in failing to argue a discovery violation
        here, as counsel had received the report, was aware of the expected substance of
        Dr. Ross’s testimony, and indeed, as a matter of trial strategy, had presented the
        testimony of Dr. Shane to rebut the damaging aspects of Dr. Ross’s conclusions
        regarding G-forces and shearing injury. Notably, the discovery violation objection
        [Petitioner] identifies arose only when Dr. Ross’s trial testimony allegedly
        exceeded the substance of his pre-trial report. However, [Petitioner] concedes that
        counsel, in fact, objected to the testimony on that basis, and that the objection was
        overruled. In these circumstances, appellant’s ineffectiveness claim necessarily
        fails.

Davido II, 106 A.3d at 626-27.

        The Pennsylvania Supreme Court (and the PCRA Court before it) ruled expressly that there

was no discovery violation. That is binding here. The Pennsylvania Supreme Court’s additional

note that an objection was made does not change that result.

        Ultimately, Petitioner is arguing that Trial Counsel was ineffective because he should have

framed the objection differently. Such an argument can only amount to a violation of Strickland

if Petitioner can demonstrate that the differently framed objection would have been meritorious.

The state court has already concluded that the objection would not have been meritorious no matter

how it was framed. That is a legal ruling on a point of state law that is binding here. In light of

the Pennsylvania Supreme Court’s ruling, I find that the court reasonably applied Strickland when

addressing Petitioner’s discovery violation claim. Accordingly, Petitioner is not entitled to relief. 10




10
   Petitioner has also presented arguments about Trial Counsel’s strategy (or alleged lack thereof)
about the scope of his objection under the discovery rules. For our purposes, counsel’s reasoning
is irrelevant. The state court concluded that the objection proposed by Petitioner during the
collateral appeal would not have been meritorious. The reasons that Counsel did what he did are
therefore ultimately irrelevant. Even if the decision was strategically flawed, Petitioner was not
prejudiced because the proposed objection was not meritorious under state law.

                                                  22
       Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 23 of 120




        C.      Claim I.C.: Petitioner’s Challenge to Counsel’s Stewardship Relating to the
                Rebuttal and Impeachment of Dr. Ross as to the Cause of Death 11

        In his final challenge to the medical testimony on cause of death, Petitioner argues that

Trial Counsel was ineffective for failing to rebut or impeach Dr. Ross’s testimony as to cause of

death. (Petitioner’s Mem. of Law at 27, ECF No. 123.) Within this claim, Petitioner presents two

arguments: (1) Trial Counsel’s reliance on Dr. Shane was deficient because counsel should not

have relied on an expert who counsel deemed “incredible;” and (2) Trial Counsel’s approach to

the impeachment of Dr. Ross was deficient both due to an ineffective cross-examination and his

failure to call other experts who could have presented a more effective rebuttal of Dr. Ross.

        Having reviewed the medical expert testimony presented at trial and during both state and

federal appellate proceedings, and for the reasons stated in more detail below, I agree with the state

court’s conclusion that Trial Counsel had a reasonable strategic basis for the decisions that he

made. I further conclude that Petitioner was not prejudiced by the approach that Trial Counsel

took, because the alternate theories presented by Petitioner’s new experts are not any more

persuasive than the approach taken at trial. The ineffectiveness claim, therefore, fails.

                (1)      Trial Counsel’s Reliance on Dr. Shane

        Petitioner’s claim is premised on the incorrect assumption that Trial Counsel deemed Dr.

Shane “incredible.” (Petitioner’s Mem. of Law at 27-29, ECF No. 123.) The state court rejected

this claim, crediting Trial Counsel’s testimony about his confidence in Dr. Shane’s ability to

testify. I do as well.

        Petitioner’s challenge is rooted in a memorandum written by Trial Counsel expressing his




11
  Included as Claim IV in the original habeas petition and as Claim I.C. in Petitioner’s
Memorandum of Law.
                                                 23
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 24 of 120




initial intent to not call Dr. Shane as a witness, which stated:

       Dr. Shane has given us two main opinions that, at face value, appear to be of merit.
       First, he has said that Angie may have died of the medications in her systems,
       namely Benzodiazepines and Barbiturates, which he indicates were “on board[,”]
       and not administered by the hospital. These meds, in combination, may contribute
       to edema in the brain, the swelling which ultimately caused her death. The problem
       is that the Benzos were administered at the hospital, and Dr. Shane told us verbally,
       on 9/26, that the Barbits were likely administered with the Benzos, as there would
       routinely be a combination of two in the course of treatment. This information
       came out after two hours of discussion where the barbits had never been discussed
       before.

       Basically, Dr. Shane says that, if she had this stuff on board at the hospital, unless
       she can be proven to have had stuff on before the hospital, his opinion is out the
       window. We are awaiting the final lab report which will support or destroy this
       particular opinion, but it is most likely to destroy the opinion. Even if it supports
       it, Dr. Shane’s demeanor and manner of presentation have left MM Spahn, Ray
       Solt, and I unconvinced that he is credible.

       [***]

       Additionally, Spahn, Solt and I all feel that Shane was reading the medical reports
       for the first time in front of us when we met with him on 9/26, which did nothing
       to bolster our confidence in the Dr.’s opinions.

       Lastly, there is a more overall concern in using Shane. Ted has been writing to him
       directly, and has provided a new and different version of events than has been
       provided to either the police or counsel. It appears to minimize even more the effect
       of the argument on subsequent assaults. It also appears to have been relied upon
       by Dr. Shane.

       Under all of the above circumstances, and for those additional matters outlined in
       the letter to Ted dated 9/27, we do not expect to call Dr. Shane to testify.

(Gratton Mem., Oct. 1, 2001, ECF No. 94-1.)

       At the PCRA hearing, Trial Counsel further testified that he did not think he needed another

expert because he was “satisfied with the opinion of Dr. Shane and ultimately was satisfied with

the testimony of Dr. Shane on these issues.” (Id. at 241.) While Trial Counsel acknowledged that

he wrote a memo reflecting that he questioned Dr. Shane’s credibility, he testified that he had




                                                  24
       Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 25 of 120




“obviously” changed his mind, otherwise Dr. Shane “would never have set foot in this courtroom.”

(Id. at 241-44.)

        During the PCRA proceedings, the state courts were presented with the same argument that

I have here. Davido II, 106 A.3d at 630. The PCRA Court credited Mr. Gratton’s testimony during

the hearing that he had a “change of heart” about calling Dr. Shane. Id. at 630 n.9. I do as well.

        “Section 2254(d)(2) mandates the federal habeas court to assess whether the state court’s

determination was reasonable or unreasonable given th[e] evidence. If the state court’s decision

based on such a determination is unreasonable in light of the evidence presented in the state court

proceeding, habeas relief is warranted.” Lambert, 387 F.3d at 235-36. Where a petitioner attacks

“specific factual determinations that were made by the state court,” then “the state court’s

determination must be afforded a presumption of correctness that the petitioner can rebut only by

clear and convincing evidence.” Id. However, the United States Supreme Court has instructed

that “§ 2254(d)(2) requires that we accord the state trial court substantial deference.” Brumfield

v. Cain, 576 U.S. 305, 314 (2015). “If ‘[r]easonable minds reviewing the record might disagree’

about the finding in question, ‘on habeas review that does not suffice to supersede the trial court’s

. . . determination.’” Id. (quoting Wood v. Allen, 558 U.S. 290, 301 (2010) (alterations in

original)).

        Petitioner’s arguments do not rebut the Pennsylvania Supreme Court’s factual finding by

clear and convincing evidence. The state court record reflects that Trial Counsel prepared his

expert, understood the issues, considered bringing in an alternate expert, but ultimately chose to

present Dr. Shane. The PCRA court observed Trial Counsel and found his testimony credible.

Recognizing that Petitioner must do more than present a “plausible alternative to the factual

findings of the state court,” Washington v. Sobina, 509 F.3d 613, 621 (3d Cir. 2007), I cannot



                                                 25
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 26 of 120




conclude that Petitioner has demonstrated that the state court’s factual determination was

unreasonable. Since I cannot say that the PCRA Court was unreasonable in its evaluation of Trial

Counsel’s testimony, Petitioner is not entitled to habeas relief pursuant to § 2254(d)(2).

               (2)     Trial Counsel’s Ineffective Rebuttal and Impeachment of Dr. Ross

       I still need to address the ultimate question - whether Trial Counsel’s efforts to impeach

Dr. Ross - both through Dr. Shane and cross-examination - were deficient and if these decisions

prejudiced Petitioner. 12 The state court concluded that Petitioner had both failed to make a

showing of deficient performance and to demonstrate that his alternate approach would have been

more beneficial to his case. I agree with both conclusions.

       In many ways, Petitioner’s current challenge to Dr. Ross is almost the same as Trial

Counsel’s approach: Petitioner argues now, as Trial Counsel did during the trial, that Dr. Ross’s

conclusions were speculative. The primary difference is that Petitioner now argues that the best

way to demonstrate the speculative nature of the testimony was to argue that the victim died of an

aneurysm. Trial Counsel explained that he did not choose that approach because he was reluctant

to rely on “an unprovable internal injury” to attempt to impeach. (N.T. 6/23/2009 at 227.)

       Trial Counsel explained during the PCRA that he thought that Dr. Ross’s testimony was

“junk science,” but did not seek to exclude it because he (correctly) believed such request would

be futile. (Petitioner’s Mem. of Law at 16-17, ECF No. 123.) Instead, Trial Counsel explained

that he attempted to impeach Dr. Ross, by pointing to his assumptions and attempting to make



12
   In arguing this claim, Petitioner has embedded other assumptions, which I rejected above. There
was no basis to completely exclude Dr. Ross’s testimony on cause of death, and effort by Trial
Counsel to do that would have proved futile. Nothing asserted in this claim changes my opinion
that there was no legal basis upon which counsel could have relied to exclude Dr. Ross’s testimony
as to cause of death. He, therefore, cannot be found to be ineffective for failing to seek the
complete exclusion of the testimony.

                                                26
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 27 of 120




them seem like unreasonable leaps. (N.T. 6/23/2009 at 221-22, 225.) As Trial Counsel explained,

“[t] he best method of attack [was] to let Dr. Ross go out on a limb, take him as far as he wants to

go, let him talk about bricks falling off of buildings and compare forces and bring Dr. Shane in to

say, no, it’s not possible to determine that. And that was the strategy basically.” (N.T. 6/23/2009

at 222.) Trial Counsel explained further that:

       Dr. Shane didn’t find an independent causation for her brain injury. I know Mr.
       Davido would have like us to find that and felt strongly that was the case. We
       looked for it. We looked at the medical records that were there. We looked at the
       records the Commonwealth gave us and found nothing. And Dr. Shane couldn’t
       find anything to contradict the cause of death.

       At the end of the day we were stuck with the fact that she’s in an argument at the
       top of the stairs and she ends up dead at the bottom of the stairs essentially.

       So I had limited goals for Dr. Shane, and they were targeted as much as anything
       towards my limited goals with Dr. Ross.

(N.T. 6/23/2009 at 22-22, 225.)

       Petitioner argues that Trial Counsel’s testimony was merely a post hoc explanation. But

Trial Counsel’s explanation was entirely consistent with the actions he took during the trial. Trial

Counsel focused on the presence and absence of certain injuries to argue that the trauma to the

victim’s body was not indicative of an intent to kill. This strategy is apparent from the beginning

of his cross examination of Dr. Ross:

       Q: There are no fractures to the skull. I think you told us that already.

       A: I agree.

       Q: There are no fractures to the nasal region?

       A: I agree.

       Q: There are no fractures around the eye sockets?

       A: I agree.



                                                 27
Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 28 of 120




Q: There are no fractures to the cheek or the jaw?

A: I agree.

Q: There are no fractures in the neck?

A: I agree.

Q: There are no fractures to the hyoid bone in the throat?

A: I agree.

Q: And the thyroid cartilage in the throat is intact?

A: I agree.

Q: There are no fractures to the chest?

A: I agree.

Q: There are no fractures to either arm?

A: I agree.

Q: There are no fractures to either leg?

A: I agree.

Q: There are no fractures to the hips?

A: I agree.

Q: There are no fractures to the feet or to the hands?

A: I agree.

Q: Now, you told us a little bit about swelling in the area of the optic nerve,
     hemorrhaging, I think you said.

A:   I was talking about the bleeding and swelling above the brain, which
       compressed on the optic nerves.

Q: There are no petechial hemorrhages on the eyes?

A: No petechial hemorrhages to the eyes. There was plain hemorrhage to the left
      eye, but no petechial hemorrhages at this time.

                                           28
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 29 of 120




                Of course, she's been on the respirator for a number of hours, so you may
                not see petechial hemorrhages at this point.

       Q: There were no petechial hemorrhages which you saw on the body?

       A: No.

       Q: No blood coming from the mouth, nose and ears. Page three of your report; no
             blood coming out of ears, inner, or oral cavity.

       A: That's correct.

(N.T. 12/7/01 at 471-73.)

       The examination dovetailed with Mr. Gratton’s closing arguments:

       [The Commonwealth] want[s] to make it worse than it is. It is what it is. You don't
       need to blow up a photo. And I trust in you when you look at this stuff to consider
       it coolly and dispassionately and consider it for what it is.

               The injuries are there. She died from the injuries. Our own expert says she
       died from the injuries. We can't hide that, but I'm not hiding behind a mask of dried
       blood. The injuries are what they are but they are not specific intent to kill. That's
       all there is.

               This was an angry assault, an ugly assault. But you heard nothing expressing
       a specific intent to kill. I ask that you do not let your passions be inflamed by dried
       blood or hyperbole.

                                            ***

       But the critical question you have to ask yourself is, is it specific, fully formed and
       conscious intent to kill? An assault without intent to kill is nothing more; it's an
       assault, and a death without a specific intent to kill but with malice is third-degree
       murder.

                All I ask of you is that you take a hard look at the facts in this case; a hard
       look at the facts, and see if you see that intent to kill expressed in these facts. I
       submit to you that you have to find it beyond a reasonable doubt. If you find that
       it’s not there, I ask that you consider the lesser degrees of homicide and you come
       back with the appropriate sentence in the end.

(N.T. 12/11/01 at 902-03.)




                                                  29
       Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 30 of 120




       Trial Counsel clearly had a strategy and argued that the injuries were not consistent with a

specific intent to kill, but rather a third-degree murder verdict. In light of this strategy, Petitioner

is left to argue that Trial Counsel’s strategy was unreasonable and that Counsel should have

attempted to prove that the victim died of an aneurysm. Under Strickland, arguments about Trial

Counsel’s choice between two different strategies must be met with caution: “Unlike a later

reviewing court, the attorney observed the relevant proceedings, knew of materials outside the

record, and interacted with the client, with opposing counsel, and with the judge. It is ‘all too

tempting’ to ‘second-guess counsel’s assistance after conviction or adverse sentence.’”

Harrington, 562 U.S. at 105.

       As the Supreme Court has warned:

       Criminal cases will arise where the only reasonable and available defense strategy
       requires consultation with experts or introduction of expert evidence, whether
       pretrial, at trial, or both. There are, however, ‘countless ways to provide effective
       assistance in any given case. Even the best criminal defense attorneys would not
       defend a particular client in the same way.’ [Strickland, 466 U.S.] at 689, 104 S.
       Ct. 2052. Rare are the situations in which the ‘wide latitude counsel must have in
       making tactical decisions’ will be limited to any one technique or approach. Ibid.
       It can be assumed that in some cases counsel would be deemed ineffective for
       failing to consult or rely on experts, but even that formulation is sufficiently general
       that state courts would have wide latitude in applying it.

Id. at 106-07.

       As in Harrington, I am faced with Petitioner’s challenge of Counsel’s decision regarding

consultation with different experts.      In Harrington, the petitioner argued that counsel was

ineffective for failing to hire an expert because the issue was “‘the single most critical issue in the

case’ given the differing theories of the prosecution and defense.” Id. at 108. Despite the fact that

counsel in Harrington did not consult any expert at all, the Supreme Court rejected the petitioner’s

argument, explaining as follows: “To support a defense argument that the prosecution has not

proved its case it sometimes is better to try to cast pervasive suspicion of doubt than to strive to

                                                  30
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 31 of 120




prove a certainty that exonerates. All that happened here is that counsel pursued a course that

conformed to the first option.” Id. at 109.

       As Trial Counsel explained, Dr. Shane - the expert that he hired - “couldn’t find anything

with certainty.” (N.T. 6/23/2009 at 225.) Even with years to prepare and many additional experts,

that remains true.

       At trial, Dr. Ross testified to his conclusion that “[t]he cause of death is multiple traumatic

injuries” and “[t]he manner of death is a homicide.” (N.T. 12/07/01 at 438.) He further pointed

to the distinct bruising on the victim’s body as consistent with “manual strangulation.” (Id. at 440-

43, 455-59.) As was previously discussed, Trial Counsel pointed to the absence of specific

evidence of skull fracture and petechial hemorrhaging in his cross-examination of Dr. Ross. (N.T.

12/11/01 at 471-72.) As with the experts who testified during these appellate proceedings, Trial

Counsel also inquired about the origin of the blood present in the back base of the victim’s skull,

attempting to impeach Dr. Ross’s conclusion that the blood was connected to the physical trauma

the victim endured. His questioning attempted to point to aspects of Dr. Ross’s conclusion that

were not definitive:

       A: The origin, ultimately, is from trauma. In terms of mechanism, it’s either from
       a direct shearing mechanism to the lower brain stem, causing hemorrhaging to that
       area and the choroid plexus, or the ventricular lining gets sheared off. Or it’s a
       direct extension from blood coming from subarachnoid space, kind of connecting
       through the areas. There is [sic.] two pipes that connect into that area. And the
       blood can go through the areas as well, what we call pooled in there. It can be
       either/or.

       Q: It’s either blood flowing in or from direct trauma?

       A: It’s often trauma. But it’s blood flowing in from the trauma to the outside.

       Q: Or it’s direct trauma inside?

       A: Yes.



                                                 31
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 32 of 120




       Q: At this point, you can’t tell us which one?

       A: It’s either/or.

(Id. at 476-77.)

       Instead of fighting this lack of certainty by trying to prove an alternate theory, Trial Counsel

attempted to use this lack of certainty to buttress his attack on Dr. Ross, who he argued was

overstating the victim’s injuries. Consistent with this, Dr. Shane testified that he thought “the

patient had multiple traumatic injuries. I think there is compositive [sic.] injuries; old and recent

injures. And I think the patient did bleed into the subarachnoid space, and that did result in the

cerebral edema, and that resulted in death.” (Id. at 841.) Dr. Shane further explained that it was

unusual that, with such head trauma, there was no bleeding subdural or epidural and no contusion

to the victim’s brain. (Id. at 842-43.) Accordingly, Trial Counsel used Dr. Shane to support his

argument that the Commonwealth was trying to make the trauma look worse than it was and that

their overstatement was evidence that they did not have enough to demonstrate specific intent to

kill. Used in tandem, Dr. Shane’s conclusion that cause of death was uncertain was used in an

effort to argue that the Commonwealth was not certain about cause of death either.

       This strategy threaded through Trial Counsel’s attack on all the medical evidence in the

case. He also used Dr. Shane’s testimony to challenge Dr. Ross’s conclusions on the issue of

strangulation:

       Q: Are there petechial hemorrhages in this case?

       A: No.

       Q: What’s the significance of that?

       A: The significance is that, without question, I think there is a strangulation injury
       in this case. I don’t think it was a forceful strangulation injury.




                                                 32
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 33 of 120




               Reason: In a strangulation injury, the first thing that gets occluded are the
       jugular veins. First of all, they are much more superficial and are easy to access,
       and the veins themselves have thin walls and are easy to collapse, occlude. And if
       you occlude those jugular veins, you increase the pressure into the brain and you
       always get petechial hemorrhage. I have never seen a significant strangulation
       injury, in terms of brain damage, that did not have petechial hemorrhage; it’s kind
       of the first thing that occurs.

(Id. at 853-54.)

       Collectively, this approach attempted to minimize the objective physical injury to the

victim and challenge Dr. Ross’s testimony as supposition. Counsel did not attempt to demonstrate

that the victim died from an aneurysm. Instead, he chose to “cast pervasive suspicion of doubt”

rather than “strive to prove a certainty that exonerates.” Harrington, 562 U.S. at 109.

       During the PCRA proceedings, and in the hearing before this Court, Petitioner’s current

counsel took the alternate course of presenting testimony about the likelihood that the bleeding in

Ms. Taylor’s brain was caused by an aneurysm, not trauma. With the benefit of all of the medical

evidence presented during the trial and in the post-trial proceedings, two things become clear: (a)

Petitioner’s new argument is the type of hindsight that is barred by Strickland; and (b) even if I

were to review it all de novo, I would not find it any more persuasive than the course chosen

originally by Trial Counsel.

       During the post-trial hearings in this case, the Petitioner’s counsel challenged Dr. Ross’s

testimony on cause of death by suggesting the victim died of an aneurysm. Dr. Ross explained

that he had ruled out an aneurysm. (N.T. 6/26/2009 at 659-60.) He provided an extensive list of

actions that he took in excluding aneurysm. (Id. at 660-66.) Specifically, noting that his

postmortem report stated that the Circle of Willis was intact. (Id. at 673.) Though that report did

not state that he had dissected the Circle of Willis, he explained that it was his standard practice to

dissect the Circle of Willis and that he would not have been able to reach this conclusion without



                                                  33
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 34 of 120




dissecting the Circle of Willis. (Id. at 673-74.) Further questioning on this point only provided

additional bases for Dr. Ross’s opinion that the hemorrhage was more consistent with a shearing

injury than a ruptured aneurysm:

       Q: Do you agree with Dr. Wetli’s conclusion that the swelling on both sides came
       from the aneurysm?

       A: No.

       Q: Why not?

       A: First of all, it’s both sides. If there was an aneurysm, it would have ruptured.
       The blood clot would have been confined to the posterior cranial fossa and she
       would have died rather quickly without any hemorrhage, significant hemorrhage,
       or swelling occurring to those areas of the brain.

       Q: So the fact that there is swelling on both sides of the brain, what does that tell
       you?

       A: The fact that there is swelling throughout the brain, you have to connect the
       dots with that. You have hemorrhage all throughout the brain. You have swelling
       throughout the brain. You have over 11 different areas of bruises all regions of the
       scalp all due to blunt force trauma. That tells you that you have a traumatic brain
       injury. The swelling to this brain is classic for diffuse axonal injury essentially
       since it’s diffusely throughout the brain.

       Q: Can you explain that?

       A: There are three grades of DAI, and it is a shearing injury, shearing forces, and
       that is a term that neuropathologists use.

       Q: Is that term recognized in the literature?

       A: Sure. Extensive. It’s in the neuropathology books. It’s in the literature which
       talk about it and use it all of the time, especially as it relates to the biomechanics of
       impact trauma. Shearing force is what we refer to as abnormal force that goes
       through the brain particularly at an angle. And you have axons that are in the brain
       connected with neurons going through the brain. And what this force does, it goes
       through there and it shears or actually tears the axons. And the - we know there’s
       axons torn as the brain swells, and typically shearing concussions, case of
       concussions, are diffuse axonal injury. So, if somebody falls and hits their head
       and they had diffuse axonal injury or concussion, they have DAI.




                                                  34
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 35 of 120




                The way in which we examine for that starts with the clinical understanding
       that if a person suffers a traumatic brain injury and then they are unconscious for
       less than six hours, that is referred to as mild diffuse axonal injury. If they get a
       concussion and they are asleep for 6 to 24 hours, that’s moderate DAI. If they don’t
       wake up, that’s severe DAI from a clinical perspective.
       ...
                And having said all of that, the swelling in the brain itself should alert any
       pathologist that you are dealing with diffuse axonal injury. When you look at the
       constellation of findings, the bruises on the scalp, you look at the swelling to the
       scalp, you look at the subarachnoid hemorrhage all over the brain as well as the
       base of the brain, that tells you that you are dealing with diffuse axonal injury.

               In addition, the hemorrhage to the base of the brain is classic for a tear of
       one of the vessels in the Circle of Willis. It’s clearly documented in the medical
       records. I’m not sure if Dr. Scotti or Dr. Wetli are aware, but it’s in the
       neuropathological texts where blunt trauma to the face and head can lead to tears
       in the blood vessels and they can be very difficult to find, to find the tears.

(Id. at 678-81.)

       As Trial Counsel anticipated, this type of cross-examination turned the focus to a possible

“certainty that exonerates” - the binary question of whether or not the victim died of aneurysm -

and away from his strategy of casting doubt on Dr. Ross’s overall process. Trial Counsel had

avoided this because he “couldn’t find anything with certainty.” (N.T. 6/23/2009 at 225.) The

experts presented in post-trial hearings similarly provided some evidence of the possibility of

aneurysm, but the testimony was limited. Dr. Wetli testified that “the only injury to [the victim’s]

brain was swelling of the brain and a massive basilar subarachnoid hemorrhage, which is bleeding

beneath the inner membrane of the brain at the space.” (N.T. 6/26/2009, 607.) Dr. Wetli explained

his conclusion as follows:

       Q: Talking about the basilar region of the brain, are you stating there was aneurysm
       in this area?

       A: I say mostly [sic.] likely aneurysm in this area, yes.

       Q: And you can’t say that to a reasonable degree of medical certainty? It’s just a
       possibility?



                                                 35
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 36 of 120




       A: No, it’s more than a possibility. It’s a diagnostic probability, but I can’t say
       because we have no photograph or description of the Circle of Willis.

       Q: So you are hypothesizing then?

       A: No, I’m giving -

       Q: That’s a possibility?

       A: It’s more than that, and speculation. The most common case of basal
       subarachnoid hemorrhage and a ruptured aneurysm, and it has to be demonstrated
       to prove it.

       Q: But in this case there was no evidence of an aneurysm found at the hospital or
       by Dr. Ross?

       A: It wasn’t looked for. How could it be found?

       Q: My question is, there is no evidence of aneurysm that was either picked up by
       the hospital or by Dr. Ross?

       A: Absolutely not. No.

       Q: My question is, did Dr. Ross or did the hospital detect an aneurysm?

       A: No.

(Id. at 643-44.)

       Dr. Wetli disagreed that the cause of death was blunt force impact because “[w]hen trauma

is associated with subarachnoid hemorrhage, it tends to be focal and patchy,” rather than “isolated

to the base of the brain.” (Id. at 623-24.) Dr. Wetli further opined that the victim’s injuries were

not consistent with the scenario posited by the Commonwealth that the victim’s head was

repeatedly slammed into the floor or a chest of drawers. (Id. at 609-10.)

       Dr. Wetli attempted to undermine the fine points of Dr. Ross’s testimony by focusing on

more technical medical terms, instead of the simpler points about skull fracture and bruising used

by Dr. Shane. He opined that Dr. Ross’s use of the word “shearing injury” as a cause of the

subarachnoid hemorrhage was “inappropriate” because there was no evidence of a subdural

                                                36
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 37 of 120




hematoma or diffuse axonal injury. (Id. at 624-26.) He explained that Dr. Ross did not report

finding “shearing or tearing of the bridging veins resulting in the subdural hematoma, which is the

large blood clot between the dura ma[t]ter[,] the outer membrane and the brain itself.” (Id. at 625.)

Further, Dr. Wetli stated that Dr. Ross did not report finding “diffuse axonal injury,” which usually

results from “tiny tears in certain areas of the white matter of the brain . . . associated with

disruption of the neurofibers in the brain,” typically observed following car crashes. (Id. at 625.)

       During the PCRA hearings, the testimony of the defense’s expert in emergency medicine,

Dr. Angelo Scotti was similar. (N.T. 6/26/2009 at 557-67.) He opined that the cause of death was

“a subarachnoid hemorrhage and a resultant cerebral edema.” (Id. at 568.) Dr. Scotti explained

that the absence of intracerebral, subdural, and epidural bleeding led him to posit that the victim’s

subarachnoid hemorrhage resulted from an aneurysm rather than significant trauma. (Id. at 577-

78.) But he also admitted that nothing in the records showed the presence of an aneurysm,

including the CT scans and autopsy report. (Id. at 580, 592-93.)

       Ultimately, Petitioner has presented new experts which reached the same conclusion as Dr.

Shane - there was no conclusive evidence of an aneurysm. Under both strategies, the defense was

to argue that there was a fight and trauma, but that the Commonwealth had not proven that

Petitioner intended to kill Ms. Taylor. The new approach would have entailed a battle of experts,

but would not have changed anything. As the PCRA Court observed, even if the victim had an

aneurysm, “the results would be the same” because “[t]he actions of [Petitioner] caused her death.”

(Commonwealth’s Exhibit M at 117-18, ECF No. 131-14.) As the Pennsylvania Supreme Court

further observed, “Dr. Shane’s opinion [regarding the shearing injury] was, in fact, not dissimilar

to the opinions expressed by Drs. Scotti and Wetli, both of whom testified that the trauma evident




                                                 37
       Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 38 of 120




on the victim’s body did not appear severe enough to have caused the fatal subarachnoid

hemorrhage.” Davido II, 106 A.3d at 630-31.

        Ultimately, all of the experts agree that the manner of death was homicide, the only issue

was Petitioner’s specific intent to kill. Petitioner’s new experts merely create a collateral issue of

whether or not the victim suffered an aneurysm. But just like Dr. Shane, they conclude that they

could not “find anything with certainty.” (N.T. 6/23/2009 at 225.) My determination that this was

not deficient performance is further amplified by my conclusion that Petitioner was not prejudiced

by the decision not to present this evidence.

        Petitioner’s challenge is the very essence of hindsight. Trial Counsel’s approach did not

persuade the jury to issue a verdict of something less than a life sentence. Having heard the same

arguments presented in a different way, I conclude that they are no more persuasive. I find that

the state court’s rejection of the argument was not unreasonable because I conclude that, even

under a de novo standard, Petitioner cannot meet either prong of Strickland. Accordingly,

Petitioner is not entitled to relief on this claim.

        D.      Claim I.D.: Petitioner’s Challenge to Counsel’s Stewardship Relating to the
                Rebuttal and Impeachment of Dr. Ross as to Rape 13

        Petitioner next argues that Trial Counsel’s rebuttal and impeachment of Dr. Ross’s

testimony as to rape was deficient, because counsel should have identified a second expert to testify

about the rape, instead of Dr. Shane. (Petitioner’s Mem. of Law, at 36-37, ECF No. 123.)

Petitioner further asserts that the state court’s rejection of his claim is not entitled to deference. I

disagree and further conclude that Petitioner’s claim fails, even under de novo review.




13
  Included as Claim V in the original habeas petition and as Claim I.D. in Petitioner’s
Memorandum of Law.


                                                      38
       Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 39 of 120




       Petitioner first notes that the Pennsylvania Supreme Court did not address this issue

directly. (Petitioner’s Mem. of Law at 38, ECF No. 123.) Accordingly, he urges that I must “look

through” that decision to the last related state court decision that does provide relevant rationale

and assume that the Pennsylvania Supreme Court adopted that reasoning. 14 (Id.) According to

Petitioner, the PCRA opinion was the last related state court decision to address this issue. (Id.) I

disagree. Both the PCRA Court and the Pennsylvania Supreme Court addressed the issue raised

here. 15 Ultimately, however, I conclude that Petitioner has failed to state a claim that is entitled to

relief under Strickland, even under a de novo standard of review.

       The following facts are relevant to this claim. During trial, Dr. Ross testified that the

physical evidence was consistent with sexual assault and rape:

       Q: You did an internal examination because of the possibility of sexual assault?

       A: Agreed.

       Q: Tell us what you found and the significance of what you found.

       A: I was able to observe at autopsy—of course, I already had the SAFE nurse’s
       report about the motile sperm. I also had the photographs for review. I was able to
       observe bruising to the outside of her vaginal area. There is two distinct bruises,
       fresh bruises, on the photographs. When I saw them, they were already purple. I
       could also observe, as you enter the base of the vagina at the 6 o’clock position—


14
   When a state court decision does not specify the reasoning, the federal habeas court must “‘look
through’ the unexplained decision to the last related state-court decision that does provide a
relevant rationale. It should then presume that the unexplained decision adopted the same
reasoning. But the State may rebut the presumption by showing that the unexplained affirmance
relied or most likely did rely on different grounds than the lower state court’s decision, such as
alternative grounds for affirmance that were briefed or argued to the state supreme court or obvious
in the record it reviewed.” Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018).
15
    Petitioner argues that the PCRA Court misunderstood his claim – believing that he was
arguing that counsel should have attempted to show that there were no sexual assault injuries.
But the PCRA Court’s conclusion was quite clear: “The final argument within this issue is the
failure to rebut or impeach the Commonwealth's witnesses regarding the rape. Dr. Shane did testify,
and his testimony was that the injuries to the vagina were the result of consensual sex.”
(Commonwealth Exhibit M at 139 (PCRA Court Opinion at 4)).
                                                  39
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 40 of 120




       if you look at the top as 12 o’clock—at the base as 6 o’clock, I could see where the
       skin was lacerated or denuded, consistent with laceration.

       I noted that the SAFE nurse observed a bruised, reddened area at the 9 o’clock
       position inside the vagina, as well as a reddened area on the cervix. But all of those
       areas, in context with the motile sperm, allows me to conclude it is compatible, in
       my opinion to a reasonable degree of medical certainty, that it represents forced
       penetration or rape
       ...
       And that all is compatible to the fact that she was found upstairs, lying on the bed,
       nude, when previously she had been clothed. Also, the SAFE nurse had the Wood’s
       Lamp around the external genitalia and they did not see any flow pattern.

       This is consistent with, in my opinion to a reasonable degree of medical certainty,
       a case of sexual assault and rape.

(N.T. 12/6/01 at 459-60.) When shown photographs during trial, Dr. Ross testified that the

photographs depicted laceration of the skin inside the vagina and opined that “I’ve done over 5,000

autopsies and reviewed external genitalia in all of the women, and [these injuries are] uncommon

i[n] cases where there is not rape.” (Id. at 461.)

       At trial, Petitioner testified that he engaged in consensual sex with Ms. Taylor during the

early morning hours of May 14, 2000. (N.T. 12/11/01 at 740.) Trial Counsel also called Dr. Shane

as a rebuttal expert witness, who testified that he did not agree with Dr. Ross’s conclusion. Instead,

Dr. Shane opined that he had observed similar injuries in the past resulting from consensual sex.

(Id. at 851-58.)

       Petitioner raised this claim during the PCRA proceedings, where Trial Counsel

acknowledged that “two doctors are better than one,” but testified that he would have hired another

doctor if there had been an expert willing to testify. (N.T. 6/23/2009 at 241.) Ultimately, Trial

Counsel testified that he did not think that he needed another expert because he was “satisfied with

the opinion of Dr. Shane and ultimately was satisfied with the testimony of Dr. Shane on these

issues.” (N.T. 6/23/2009 at 220-22.)



                                                 40
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 41 of 120




       Petitioner presents new experts, but their testimony presents the same theory that was

presented by Dr. Shane at trial. (See Dr. Wetli’s Report (“the bruising and abrasion of the genital

area indicates forceful sexual activity but does not imply whether the sexual encounter was

consensual or not”); Dr. Scotti’s Report (same)). Petitioner’s current argument is a repetition of

his claim that Trial Counsel’s use of Dr. Shane was, as a general matter, deficient. As explained

supra, the PCRA Court credited Trial Counsel’s testimony that he used Dr. Shane only on specific

issues that they knew Dr. Shane was credible. (N.T. 6/23/2009 at 138-39.) This finding was

affirmed by the Pennsylvania Supreme Court. Davido II, 106 A.3d at 630 n.9.

       Petitioner argues that Hinton v. Alabama, 571 U.S. 263, 273 (2014), requires a different

result. In Hinton, Trial Counsel was found to be ineffective for failing to request funding to replace

an expert due to a mistaken understanding of state law. But here, Trial Counsel did not replace his

expert because he was “satisfied with the opinion of Dr. Shane and ultimately was satisfied with

the testimony of Dr. Shane on these issues.” (N.T. 6/23/2009 at 241.) The state court found this

statement credible and I have rejected Petitioner’s argument that the determination was

unreasonable.

       On the specific issue of bringing in a second doctor to testify about the rape, Trial Counsel

testified that he investigated the possibility, apparently on the theory that “two doctors are better

than one,” but ultimately did not call a second doctor. Petitioner urges me to assume that Trial

Counsel just “let the matter drop” for no reason at all. (Petitioner’s Mem. of Law at 28, 37, ECF

No. 123.) Given that I must “indulge a strong presumption that counsel's conduct falls within the

wide range of reasonable professional assistance;” Strickland, 466 U.S. at 689, and given that Trial

Counsel has credibly explained the reasons for his decision, Petitioner has not demonstrated that

Trial Counsel’s performance was deficient.



                                                 41
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 42 of 120




       Finally, Petitioner “must show that there is a reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have been different.” Strickland, 466

U.S. at 694. Having reviewed Dr. Shane’s testimony and the reports from Drs. Wetli and Scotti, I

conclude that Petitioner has not demonstrated the necessary Strickland prejudice. Ultimately,

Petitioner presents the same information through different doctors, who are no more persuasive

than the one who testified at trial. The Commonwealth’s argument that the victim was raped was

based on medical testimony as well as statements made by Petitioner to certain witnesses. I cannot

conclude that the testimony of two different medical experts, presenting essentially the same

medical opinion as the original expert, would have had any impact on the verdict.

       Having failed to satisfy either prong of Strickland, Petitioner is not entitled to relief as to

the ineffective assistance of counsel claim relating to rape.

       E.      Claim II: Petitioner’s Challenge to Counsel’s Ineffectiveness for Failing to
               Present a Heat of Passion Defense 16

       Petitioner next argues that Trial Counsel was ineffective for failing to “adequately

investigate and present a heat of passion defense,” which could have resulted in a voluntary

manslaughter verdict. (Petitioner’s Mem. of Law at 39, ECF No. 123.) In making this argument

Petitioner acknowledges, as he must, that Trial Counsel did present the jury with evidence and

arguments in an effort obtain a voluntary manslaughter verdict. As the Pennsylvania Supreme

Court explained, counsel focused most of his efforts in arguing for a third-degree murder verdict,

but he took care “not [to] foreclose the jury’s consideration of an alternative, lesser verdict.”

Davido II, 106 A.3d at 634. Petitioner argues that this approach was deficient, because there was




16
   Included as Claim VI in the original habeas petition and as Claim II in Petitioner’s
Memorandum of Law.


                                                 42
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 43 of 120




more evidence that was available and should have been presented in pursuit of a voluntary

manslaughter verdict.

       To establish a violation of Strickland, Petitioner must show that counsel’s decision making

was deficient and that those deficiencies prejudiced Petitioner. As I review Counsel’s decision-

making, I recognize that “the attorney observed the relevant proceedings, knew of materials

outside the record, and interacted with the client, with opposing counsel, and with the judge.”

Harrington, 562 U.S. at 105. I further recognize that when examining the state court’s application

of Strickland’s general standards, “the range of reasonable applications is substantial.” Id. “The

question is whether there is any reasonable argument that counsel satisfied Strickland’s deferential

standard.” Id. In light of these standards, I find no error in the Pennsylvania Supreme Court’s

determination that Petitioner had failed to establish that Trial Counsel’s representation “fell below

an objective standard of reasonableness as defined by prevailing professional norms.” Saranchak

v. Sec’y, Pa. Dep’t of Corrections, 802 F.3d 579, 588 (3d Cir. 2015) (internal quotation marks

omitted).

       As Pennsylvania Supreme Court explained, counsel presented “facts which could have

supported a jury finding that [Petitioner’s] culpability rose no higher than voluntary manslaughter

and that the trial court charged the jury on the elements of voluntary manslaughter.” Davido II,

106 A.3d at 632. Simultaneously, counsel argued in favor of a third-degree murder verdict - the

approach requested by Petitioner who insisted that Ms. Taylor’s death was “accidental and

unintentional.” Davido II, 106 A.3d at 634. The state court found no constitutional error in

counsel’s strategic decision to tread carefully and present the jury with two theories as an

alternative to a first-degree murder verdict. Further, the state court observed that there was




                                                 43
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 44 of 120




substantial risk in pursuing the additional evidence that Petitioner now proposes, and he was not

prejudiced by counsel’s decision to tread cautiously.

       “A heat of passion defense . . . is a partial defense, focused on the element of intent. A

defendant accused of murder may establish that he or she is guilty, not of murder, but rather of

voluntary manslaughter, by proving that, at the time of the killing, he or she was acting under a

sudden and intense passion resulting from serious provocation by the victim.” Commonwealth v.

Hutchinson, 25 A.3d 277, 314 (Pa. 2011). “To reduce an intentional blow, stroke, or wounding

resulting in death to voluntary manslaughter, there must be sufficient cause of provocation and a

state or rage or passion without time to cool, placing the prisoner beyond the control of his reason,

and suddenly impelling him to the deed.” Commonwealth v. Miller, 987 A.2d 638, 651 (Pa. 2009)

(quoting Commonwealth v. Collins, 269 A.2d 882, 885-86 (Pa. 1970)). “If any of these be

wanting—if there be provocation without passion, or passion without a sufficient cause of

provocation, or there be time to cool, and reason has resumed its sway, the killing will be murder.”

Id.

       A heat of passion defense was difficult in this case for three primary reasons. First,

Petitioner was primarily focused on pursuing a defense that would result in an outright acquittal

and he was steadfast in his insistence that he would not admit that he intended any physical harm

to Ms. Taylor. Second, there was substantial evidence that indicated that Petitioner had been

fighting with his brother for as much as a week regarding his relationship with Ms. Taylor. Third,

Petitioner had a history of violence against women, arising under substantially similar

circumstances, that counsel was trying to keep from the jury.

       In support of his claim, Petitioner tries to avoid AEDPA and Strickland deference by

arguing that Trial Counsel’s strategic decisions were premised on a misunderstanding of state law.



                                                 44
       Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 45 of 120




He argues that Trial Counsel failed to understand that a heat of passion defense only required a

concession of general criminal liability. But as the Pennsylvania Supreme Court explained, Trial

Counsel correctly understood that “third-degree murder and voluntary manslaughter are internally

inconsistent with and mutually exclusive of each other, with respect to malice and intent.” Davido

II, 106 A.3d at 634.

       Petitioner made it clear to Trial Counsel that he would not testify that he intended to kill or

hurt Ms. Taylor. In his memorandum of law, Petitioner relies on a letter that he wrote to Trial

Counsel to support the proposition that he was “amenable to a heat of passion defense.”

(Petitioner’s Mem. of Law at 40, ECF No. 123.) The letter supports no such proposition. In the

letter, Petitioner states that Ms. Taylor “never had a broken nose” and that he “never hit [her] in

the head.” (Petitioner’s Supp. App., ECF No. 124 at 6.) He states further, “I never intended for

anyone’s life to end…. You said yourself you did not see intent.” (Id. at 7). Petitioner then detailed

his theory that Ms. Taylor died because she was taking other medication and caused the fatal injury.

(Id. at 8). Though Petitioner notes the voluntary manslaughter defense, it is plain that he does not

understand the intent element of the crime, since he speaks of the defense and then immediately

details that he did not beat her to death and that her injuries were not significant enough to cause

her death. (Id. at 8-9). As he stated, “she was not beaten to death and [the] assault was not life

threatening.” (Id. at 9).

       Then, and it seems now, Petitioner has remained steadfast in his desire to “secure an

outright acquittal on the theory that the victim’s death was not the result of his actions at all, but

was caused by some undetermined, coincidental fatal brain abnormality.” Davido II, 106 A.3d at

635, fn. 12. As has already been discussed, that was an unpersuasive theory to pursue, but counsel

attempted to seek acquittal by arguing that the Commonwealth failed to prove its case. Trial



                                                 45
       Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 46 of 120




counsel used a similar strategy in advocating for lesser included offenses - both third-degree

murder and voluntary manslaughter. As Trial Counsel explained, the defense team, “had to

determine what [they] could prove based on what Mr. Davido was willing to support and what we

felt the facts would support . . . . In other words, this was either a third-degree case where there

was a malice factor, but not a specific intent to kill, or this was some sort of heat of passion defense,

which would take us to voluntary manslaughter, which requires a specific intent to kill, but

militates there is no malice.” (N.T. 6/23/2009 at 194.)

        Petitioner consistently refused to acknowledge that he intended to hurt Ms. Taylor. At

trial, Petitioner attempted to suggest that he had not even hit Ms. Taylor during the altercation.

(N.T. 12/10/01 at 584-93, 644-45; N.T. 12/11/01 at 610-11, 622-25, 752.) He described a fight

with Ms. Taylor and with his brother, but he described a mostly verbal dispute, as opposed to a

physical confrontation. Id. at 741-44. According to Petitioner’s testimony, he was in another room

when the victim suffered her fatal injury and he tried desperately to revive her, but she was “in a

trance.” Id. at 744-45. During cross examination, Petitioner claimed that Ms. Taylor “bruised

easily.” Id. at 790. Though Petitioner’s testimony was inconsistent on several points, one thing

was clear throughout, Petitioner insisted that he did not intend to hurt or kill Ms. Taylor.

        This testimony was consistent with Petitioner’s several statements to police. Though the

statements were riddled with inconsistency, Petitioner was consistent in his denials that he

intended Ms. Taylor any harm. Initially, Petitioner denied strangling the victim, but he later

admitted that he choked her, but only with his hands. He admitted slapping the victim, but denied

hitting her with a closed fist. He attempted to explain the bruising on the victim’s body by claiming

she had fallen down the stairs and landed on her face. According to Petitioner, he had not pushed

her down the stairs, but he had merely grabbed her and “she flew over [his] head like a dream”



                                                   46
       Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 47 of 120




and fell down the stairs face first. Davido II, 630 A.3d at 617-18. See also N.T. 12/10/01 at 584-

93, 644-645. In preparation for trial, counsel would have known that a decision to fully commit

to a heat of passion defense was going to collide with these statements and with Petitioner’s likely

testimony that Ms. Taylor’s death was a tragic accident. The “tragic accident” theory could be

stretched to include an argument for acquittal or third degree murder, because under both theories,

Petitioner did not intend any significant harm. Rather, he was angry, he lashed out, but Ms.

Taylor’s death was the shocking result.

       A heat of passion defense was more difficult. To present a heat of passion defense, counsel

had to harness testimony that showed Petitioner passionately responded and was “beyond control

of his reason” when he inflicted blows that killed Ms. Taylor. Petitioner’s testimony did not admit

to the infliction of any real blows at all, so it did not match a heat of passion theory of the case.

       In reaching this conclusion about Counsel’s decision-making, I am mindful of the balance

that counsel is required to strike when there is a dispute with his client about strategic decisions.

Trial Counsel bears the responsibility for matters of trial management: “decisions such as ‘what

arguments to pursue, what evidentiary objections to raise, and what agreements to conclude

regarding the admission of evidence.’” McCoy v. Louisiana, 138 S. Ct. 1500, 1508 (2018). But

other decisions are reserved for the defendant. Notably, the “[a]utonomy to decide that the

objective of the defense is to assert innocence” is the defendant’s choice alone. Id. Here, where

Petitioner was arguing for a defense that was contrary to the medical evidence, Trial Counsel’s

ability to present certain defenses was limited. When evaluating counsel’s decisions, I must guard

against hindsight evaluations that fail to account for the real limitations placed by Petitioner’s own

insistence about his intent on the day of the murder, and his constitutional right to overrule Trial

Counsel’s own strategic judgment on these points.



                                                  47
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 48 of 120




       Understanding that the law was restrictive, Trial Counsel successfully advocated for the

jury to consider that Petitioner merely had a passionate response to an affair. As the Pennsylvania

Supreme Court explained, Trial Counsel went as far as he could with the evidence that he had by

arguing to the jury that “the ‘triggering event [and] provocation’ for the ‘angry dispute’ that ‘ends

with Angie Taylor in the hospital’ was that ‘Angie makes some comment to Ted about engaging

in a sexual act with his brother, Spanky Davido; specifically an oral sexual act with Spanky

Davido.’” Davido II, 106 A.3d at 632 (quoting N.T. 12/5/01 at 33)). This argument was possible

because Trial Counsel managed to extract sufficient testimony from Petitioner about how the

argument started and how upset he was - even if Trial Counsel could not extract testimony about

Petitioner’s intent or sufficient detail about the fight itself. I do not see any evidence that he

misunderstood the requirements of Pennsylvania law when he made that choice. Instead, the

record before me demonstrates that Trial Counsel pursued the reasonable approach of providing

the jury the choice of multiple lesser included offenses.

       Beyond the question of intent and the allegations that Trial Counsel misunderstood the law,

Petitioner also argues that the evidence presented in support of the heat of passion defense was

deficient. He first claims that Trial Counsel should have presented additional evidence from

Stephanie Tsamutalis to provide evidence about the “provocation” that gave rise to Petitioner’s

heat of passion defense. Second, he argues that Trial Counsel should have presented mental health

experts to support his heat of passion defense.

       Petitioner also argues that Trial Counsel should have asked Ms. Tsamutalis to provide

“detailed information about the cause of the fight,” which could have provided more evidence

regarding the nature of the “sudden and intense passion” experience by Petitioner and the details

of the “serious provocation by the victim.” (Petitioner’s Mem. of Law at 41, ECF No. 123). The



                                                  48
         Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 49 of 120




Pennsylvania Supreme Court reviewed this argument and determined that Trial Counsel’s decision

was not deficient because of the risks associated with further questioning of Ms. Tsamutalis. I

agree.

         Petitioner does not challenge counsel’s preparation, as he admits that Trial Counsel

reviewed Ms. Tsamutalis’s statement and interviewed her. Rather, Petitioner challenges Trial

Counsel’s failure to question her more expansively at trial. I find this argument unpersuasive for

several reasons.

         Before I can assess what counsel did not do, I must review what happened at trial. Ms.

Tsamutalis testified for the Commonwealth and was cross-examined by Trial Counsel. She

explained that Petitioner had been fighting with Ms. Taylor and had banged on Ms. Tsamutalis’s

bedroom door to wake up his brother, Spanky. She stated that Petitioner was banging on the door

saying that Angie had said that she “had did something with his brother.” (N.T. 12/6/01 at 334.)

         During cross-examination, Trial Counsel reinforced that Petitioner and Ms. Taylor were

fighting when they knocked on her bedroom door, and that the scuffle between Petitioner and

Spanky lasted only a “couple of minutes.” (Id. at 340-41.) Upon stressing the short time period,

he asked Ms. Tsamutalis to confirm that they had left the house to allow Petitioner time to cool off

and that they had asked Ms. Taylor to come with them, but she refused. Trial Counsel’s efforts

extracted beneficial facts from Ms. Tsamutalis for purposes of a heat of passion defense. The

testimony established both a triggering event (i.e., Ms. Tsamutalis’s testimony that “Angie had

said that she had did something with his brother”) and Petitioner’s sudden and intense passion (i.e.,

Ms. Tsamutalis’s testimony that she thought that the best way to get “it all to stop” was to leave

the house). (Id. at 334, 341-42.)




                                                 49
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 50 of 120




       Petitioner argues that Trial Counsel’s handling of this witness was deficient because he

“failed to ask her any questions about [Ms. Taylor]’s statement to her (which she reported to

police) that [Ms. Taylor] had indeed told Petitioner that she had performed oral sex on Spanky,

but that it was not true.” (Petitioner’s Mem. of Law at 42, ECF No. 123). Considering what the

jury did hear, I do not believe that this additional detail was crucial. The testimony provided the

necessary context about the fight. More importantly, Trial Counsel focused his attention on Ms.

Tsamutalis’s opinion that the best way to handle the situation was to leave Petitioner alone to cool

off. Instead of focusing on less important details, Trial Counsel focused on the best testimony

available:

       Q: And you wanted it all to stop?

       A: Yes.

       Q: And you thought the best way to do that was to get people out of the house?

       A: Yes.

       Q: And Angie chose not to come out? You asked her, and she chose not to come
       out?

       A: I asked her to come and she didn't want to.

(Id. at 341-42.)

       Petitioner argues that the limits on Tsamutalis’s testimony prejudiced him because the jury

was not presented evidence of provocation or Petitioner’s “impassioned state” at the time of the

murder. But as is plain from this exchange, Trial Counsel extracted testimony to demonstrate that

Petitioner was enraged, and Ms. Tsamutalis believed that the best thing to do was to give him time

to cool off. Importantly, her testimony provided the jury with evidence that Ms. Tsamutalis

encouraged Ms. Taylor to leave that day, but she chose to stay.




                                                50
       Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 51 of 120




        Regardless, the Pennsylvania Supreme Court found Trial Counsel’s testimony credible,

wherein he explained that he did not call Ms. Tsamutalis because he had concerns about the

potential opening of the door to Petitioner’s prior bad acts with other women. Davido II, 106 A.3d

at 632-33. I agree with the Pennsylvania Supreme Court’s decision that this was a reasonable

strategy, especially considering the testimony counsel had already obtained.

        Petitioner urges me to disregard the state court’s finding and reject counsel’s explanation

as “post-hoc rationalization.” Specifically, Petitioner focuses on Trial Counsel’s testimony that

he did not have a specific recollection about Ms. Tsamutalis’s testimony. (N.T. 6/23/2009 at 200.)

But the Supreme Court has been clear that appellate courts should not “insist counsel confirm

every aspect of the strategic basis for his or her actions.” Harrington, 562 U.S. at 109. Rather,

“[t]here is a ‘strong presumption’ that counsel’s attention to certain issues to the exclusion of others

reflects trial tactics rather than ‘sheer neglect.’” Id.

        Trial Counsel was aware of Ms. Tsamutalis’s statement to police and he interviewed her in

advance of trial. So, it is apparent that Trial Counsel did spend time considering her testimony.

Though Counsel initially responded that he did not remember the specifics of his decisions

regarding Ms. Tsamutalis, when asked if he could “think of a strategic or tactical reason” not to

ask the question, he stated: “We had significant concerns about asking any questions that had the

potential to open the door to prior bad behavior with other women because we had a bad history

we wanted to keep out.” (Id.)

        Counsel’s statement is confirmed by his arguments during the trial. Trial Counsel fought

to exclude evidence of allegations that “repeatedly in the past that Davido would make allegations

of infidelity, followed with physical abuse.” (Id. at 242.) Ms. Tsamutalis’s statement to police

was discussed in this context and it was clear that a detailed discussion of Ms. Taylor’s statements



                                                   51
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 52 of 120




to Ms. Tsamutalis about the origin of the fight and the truth of her admission would potentially

open the door to the bad acts evidence that counsel wished to exclude. (Id. at 242-45.) Considering

Trial Counsel’s contemporaneous statements, opening the door to evidence of his prior bad acts

was at the forefront of his mind during trial, and this concern was specifically discussed in the

context of his ability to cross-examine Ms. Tsamutalis. I, therefore, reject Petitioner’s argument

that this was a post-hoc rationalization. Ultimately, there was no reason to pursue this point further

with Ms. Tsamutalis, since she had already provided the evidence needed by the defense.

       Petitioner argues that counsel’s concern about opening the door to this bad acts evidence

was inconsistent with Pennsylvania law. The Pennsylvania Supreme Court, however, disagreed.

The state court concluded that Trial Counsel’s concerns about opening the door to other bad acts

was well-founded and a very significant problem with any attempt to pursue a heat of passion

defense. As the Court explained, “other witnesses could confirm that [Petitioner] had a history of

accusing his former girlfriends of having sex with his brother Spanky, and that [Petitioner] had

committed aggravated assault against a former girlfriend in an incident arising out of such an

accusation.” Davido II, 106 A.3d at 633. As the state court explained, “pursuit of [a voluntary

manslaughter] theory . . . would have opened the door to unsavory evidence regarding

[Petitioner’s] past violence against women.” Id. at 633. A state court’s decision on its own state

law cannot be so easily cast aside.

       These legal concerns were also discussed during the trial. The prosecutor made it clear

during a sidebar if the defense theory of the case began to focus on presenting testimony that

Petitioner was provoked into the killing, then the Commonwealth would want to present evidence

that Petitioner had a history of making up allegations of infidelity and then assaulting his

girlfriends in response. As the prosecutor explained, a heat of passion defense is premised on



                                                 52
       Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 53 of 120




provocation, but if Petitioner created the situation through his own false allegations, then he is not

insulated by the defense. (N.T. 6/23/2009 at 245.)

        Additional testimony by Ms. Tsamutalis created another problem for Petitioner. Despite

Petitioner’s current assertions, there was a real issue with the “cooling off period” as it applied to

his heat of passion defense. At trial, Michelle Gray, who had been a close friend of Petitioner’s

family for years, testified that Petitioner was already fighting with his brother on Friday, days

before the murder. (N.T. 12/6/01 at 361.) Ms. Tsamutalis had told police that “[Petitioner] had

been accusing Spanky of those things for approximately a week” before the murder. (N.T.

6/24/2009 at 275.) Ms. Tsamutalis’s trial testimony did not delve into this delay. As a result, Trial

Counsel was able to present a scenario that sounded like an “impassioned state,” as opposed to a

fight that spanned a week.

        Trial Counsel wisely avoided testimony that would have demonstrated that Petitioner was

repeating old patterns - his paranoid obsession that his girlfriend was having an affair leading to a

week of fighting that ultimately culminated in violence. Focusing detailed attention on the timing

and what was said the morning of the murder, would have focused on two things - the fact that this

was not new information the morning of the murder and the fact that Ms. Taylor had said that none

of it was true - as had been the case the last time Petitioner had confronted a girlfriend about

infidelity.

        I agree with the state court that Trial Counsel’s careful approach to Ms. Tsamutalis’s

testimony was reasonable.

        Finally, Petitioner argues that counsel should have presented mental health experts who

could have testified about the reasonableness of an enraged reaction to the news of the victim’s

infidelity. I have already detailed Pennsylvania law in this area in relation to Petitioner’s consistent



                                                  53
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 54 of 120




minimization of his intent. This is a particular problem when dealing with a mental health experts,

where the admissibility of the testimony depended heavily on the legal theory presented. Given

that Petitioner refused to admit he was acting in a rage, it is hard to understand how this would

have been a productive defense, if it would have been permitted at all.

       Petitioner has not identified any expert who could present testimony that would fit the

requirements of a heat of passion defense. During the PCRA hearings, Petitioner relied on the

testimony of Dr. Robert Fox and Dr. Blumberg to support his heat of passion defense. In that

testimony, Dr. Fox acknowledged that Petitioner told him that he did not intend to kill Ms. Taylor.

(N.T. 6/24/2009 at 392). During those hearings, Petitioner also presented the testimony of Dr.

Blumberg, who had worked with Trial Counsel in advance of the trial. Dr. Blumberg similarly

confirmed that Petitioner stated that Ms. Taylor’s death was “accidental.” Id. at 328. Similarly,

Dr. Lawrence Donner, a neuropsychologist, consulted by Petitioner’s Trial Counsel in advance of

the trial, would have provided report would have further supported the Commonwealth’s theory

that the provocation in this case arose out of Petitioner’s own paranoid behaviors. As the

Pennsylvania Supreme Court pointed out, Dr. Donner’s “diagnostic testing revealed that

[Petitioner] is manipulative and controlling of women.” Davido II, 106 A.3d at 633.

       As the Pennsylvania Supreme Court explained, Trial Counsel’s decision not to call these

experts was sound because (a) Petitioner never indicated to him that he was acting under an

uncontrollable rage at the time of Ms. Taylor’s death, and (b) his testimony would have potentially

opened the door for Petitioner’s prior bad acts with other women. Id. at 633-34. Petitioner argues

that I should discount all of these conclusions because Petitioner had nothing to lose by trying.

       But Petitioner had quite a lot to lose by pursuing this approach. A decision to make

provocation the central issue in the case would have necessarily forced the prosecutor to delve



                                                54
       Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 55 of 120




deeply into the question of provocation and Petitioner’s own history of paranoid fabrications about

infidelity that had resulted in other violent attacks on women.

        Furthermore, the testimony of these experts would have had very little benefit for

Petitioner.   Petitioner argues that this expert testimony was necessary to demonstrate his

“impassioned state at the time of the offense.” (Petitioner’s Mem. of Law at 50, ECF No. 123.)

But there was very little doubt that Petitioner was in a rage at the time of the murder. Ms.

Tsamutalis testified that she left the house because she was afraid. Petitioner’s sister left the house

and called the police for the same reason. The jury heard testimony that Petitioner believed Ms.

Taylor had performed oral sex on his brother. It is hard to understand why a juror would need an

expert to explain that this would cause a heated response.

        Aware of the Commonwealth’s position, the risks of the evidence of prior bad acts, and

Petitioner’s unwillingness to admit that he assaulted Ms. Taylor in a rage, Trial Counsel made the

professional judgment to primarily focus his attention on a third-degree murder defense, wherein

he would argue that Petitioner did not have the requisite “malicious” state of mind. Trial Counsel

strategically used the evidence presented by the Commonwealth to support a voluntary

manslaughter argument. Through this evidence he was able to make an argument on the issue and

obtain a jury instruction but prevent the introduction of additional evidence of prior bad acts. This

was not a deficient strategy. Further, the risks of pursuing this alternate legal theory were

substantial. As a result, Petitioner was not prejudiced by counsel’s choice. In light of the high

deference that is owed to Trial Counsel and the Pennsylvania Supreme Court, Petitioner is not

entitled to relief as to this claim.




                                                  55
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 56 of 120




       F.      Claim III: Petitioner’s Challenge to Ms. McGarrity’s Trial Testimony as
               “False, Unreliable and Misleading” and Counsel’s Ineffectiveness Relating
               Thereto 17

       Petitioner next challenges the testimony of Maureen McGarrity, the Sexual Assault

Forensic Examiner (“SAFE”) nurse at Lancaster General Hospital. As with his challenge to Dr.

Ross’s testimony discussed in section III.A, supra, Petitioner has indicated that this claim is not

one legal claim, but two claims based on distinct, but related, legal theories. He argues that: (a)

Ms. McGarrity’s testimony was so false, unreliable and misleading that the admission of the

testimony violated the due process clause; and (b) Trial Counsel’s impeachment of Ms. McGarrity

was constitutionally deficient. (Petitioner’s Mem. of Law at 55-57, ECF No. 123.) I will address

these separate claims separately.

               (1)     Exhaustion and Procedural Default

       As discussed above, exhaustion requires that Petitioner give the state court an opportunity

to review his allegations of error before seeking relief in federal court. Baldwin, 541 U.S. at 29.

To fairly present a claim, a “petitioner must present a federal claim’s factual and legal substance

to the state courts in a manner that puts them on notice that a federal claim is being asserted.”

McCandless, 172 F.3d at 261. In Evans v. Court of Common Pleas, Del. Cnty., Pa., 595 F.2d 1227

(3d Cir. 1992), the Third Circuit held that a petitioner could alert a state court of the presence of a

federal claim, as opposed to a claim raised under state law, without “citing chapter and verse of

the constitution,” through:

       (a) reliance on pertinent federal cases employing constitutional analysis, (b)
       reliance on state cases employing constitutional analysis in like fact situations, (c)
       assertion of the claim in terms so particular as to call to mind a specific right



17
  Included as Claim VII in the original habeas petition and as Claim III in Petitioner’s
Memorandum of Law.


                                                  56
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 57 of 120




       protected by the Constitution, and (d) allegation of a pattern of facts that is well
       within the mainstream of constitutional litigation.

Evans, 959 F.2d at 1232; see also Johnson v. Mechling, 541 F.Supp.2d 651, 659-61 (M.D. Pa.

2008) (providing a detailed review of Third Circuit and Supreme Court cases interpreting the “fair

presentation” requirement).

       The claim presented to the Pennsylvania Supreme Court was captioned similarly to the

claim presented here: “The Commonwealth Presented False, Inaccurate and Misleading Testimony

from Maureen McGarrity; All Prior Counsel Were Ineffective for Failing to Raise and Litigate this

Issue.” (Commonwealth’s Exhibit N at 63, ECF No. 131-15.) This heading was almost identical

to the heading used in challenging counsel’s ineffectiveness relating to the “false, inaccurate and

misleading testimony” of Dr. Ross. (Id. at 25.) As I noted earlier, in briefing that claim to the

state court, Petitioner specifically indicated that he intended to set forth a challenge to counsel’s

stewardship, not a stand-alone challenge under the due process clause. Since Petitioner’s caption

is essentially identical in this claim, the state court reasonably presumed that Petitioner was

presenting the same legal theory in this claim as he was in the prior claim.

       Furthermore, in briefing this claim about Ms. McGarrity in state court, Petitioner relied

exclusively on the three-part ineffectiveness analysis used in Pennsylvania to litigate a

constitutional challenge to counsel’s stewardship - as opposed to the analysis used for a stand-

alone due process claim. These terms are “so particular as to call to mind a specific right protected

by the Constitution.” Werts v. Vaughn, 228 F.3d 178, 203 (3d Cir. 2000) (setting forth the

Strickland standard and the equivalent Pennsylvania standard).          But the particular federal




                                                 57
       Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 58 of 120




constitutional right called to mind was the 6th Amendment right to counsel, not a stand-alone due

process violation. 18

        Tellingly, Petitioner’s Memorandum of Law to this Court relies on two subheadings:

(a) “Due Process violation” and (b) “Sixth Amendment violation.” (Petitioner’s Mem. of Law at

55-57, ECF No. 123.) Those headings are not present in Petitioner’s brief to the Pennsylvania

Supreme Court. (See Commonwealth’s Exhibit N at 63-70, ECF No. 131-15.) Indeed, Petitioner’s

brief to the Pennsylvania Supreme Court does not cite to Napue, nor does it discuss it in any way.

(Id.) Having presented this issue as an ineffectiveness claim during the PCRA proceedings,

Petitioner cannot pursue a stand-alone due process claim before this court because a due process

challenge was not fairly presented to the state court. 19

        In any event, if I were to review this due process challenge, I would find it meritless. To

establish a Napue violation, Petitioner must “show that (1) [the witness] committed perjury; (2)

the government knew or should have known of his perjury; (3) the testimony went uncorrected;

and (4) there is any reasonable likelihood that the false testimony could have affected the verdict.”

Lambert, 387 F.3d at 242-43. Petitioner has not made a sufficient showing as to any prong of

Napue, nor has he attempted such a showing. This claim is most easily disposed on the fourth

prong. Petitioner has alleged that Ms. McGarrity’s use of the word laceration was improper

because she should have used the word “abrasion” or “denuded,” as Dr. Ross did, and that this




18
   Petitioner’s argument as it related to Dr. Ross, where he specifically disavowed raising a stand-
alone due process claim, set forth a legal analysis that looked more like a stand-alone due process
claim then the one was seen with this claim.
19
    A procedurally defaulted claim may be reviewed in federal court if the petitioner can
demonstrate cause and prejudice or a miscarriage of justice. Petitioner has made no such showing,
nor have I identified any argument to support the excusal of the procedural default.


                                                  58
       Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 59 of 120




somehow negatively influenced the jury. The jury was aware of Dr. Ross’s testimony and they

were told that they should understand the term “laceration” to mean something like “denuded.”

(N.T. 12/7/2001 at 443.) There was no confusion on this point. There is no reasonable likelihood

that Ms. McGarrity’s use of the term “laceration” affected the verdict.

                (2)     Discussion of the Merits of the Ineffectiveness Claim

        Petitioner did fairly present a claim that Trial Counsel was ineffective for failing to

adequately cross-examine Ms. McGarrity. He argues here that the state court’s rejection of the

claim was in error. (Petitioner’s Mem. of Law, at 55-57, ECF No. 123.) 20 In support of this

argument, Petitioner points to Trial Counsel’s lack of tactical or strategic basis in failing to address

an alleged inconsistency between Ms. McGarrity’s testimony and other findings. (Id. at 55.) The

Commonwealth replies that Trial Counsel did not render ineffective assistance because he called

Dr. Shane as a rebuttal witness at trial. (Commonwealth’s Mem. of Law, at 89-98, ECF No. 134.)

        Ms. McGarrity was the SAFE nurse at Lancaster General Hospital who collected the rape

kit from Ms. Taylor on May 14, 2000. (N.T. 12/6/01 at 391-94.) She was not qualified as an

expert; she was a fact witness. During trial, Ms. McGarrity described how she documented Ms.

Taylor’s injuries and took photographs. (Id. at 394-97.) She also described that she completed a

vaginal speculum examination, whereby she observed lacerations in the vaginal area and multiple

contusions and abrasions to her labia. (Id. at 397-405.). She also collated seminal fluid that was

found inside of Ms. Taylor’s body, which contained motile sperm. (Id.) Trial Counsel cross-

examined Ms. Taylor, whereby he highlighted that (a) Ms. Taylor did not conduct testing on the



20
    In his challenge to Dr. Ross’s allegedly false or misleading testimony, Petitioner did fairly
present a claim that counsel was ineffective for failing to argue that the admission of the testimony
violated the due process clause. That is not what happened with this challenge to Ms. McGarrity’s
testimony. The claim presented in state court did not relate in any way to the due process clause
of the constitution.
                                                  59
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 60 of 120




fluid at the time the sample was collected, (b) she was unable to determine whether there were

fractures, and (c) it was unusual for her to complete the rape kit in the trauma bay. (Id. at 405-08.)

       Petitioner testified at trial that he had engaged in consensual sex with Ms. Taylor on the

morning of the murder. (N.T. 12/11/01 at 740.) And Trial Counsel called Dr. Shane as a rebuttal

witness at trial, who was accepted as an expert in forensic pathology, with a specialization in

neurological pathology and gynecological pathology. (Id. at 823-35.) Dr. Shane opined that the

injuries were not consistent with rape, and stated that he had observed similar injuries following

consensual sexual encounters. (Id. at 851-58.)

       Petitioner argues that this was not enough. Ms. McGarrity described certain vaginal

injuries as “lacerations.”    Petitioner claims that this term was prejudicially different than

“abrasions” or “contusions” or “denuded” (the term used by Dr. Ross), and Trial Counsel should

have done more to impeach the testimony. The state court disagreed, as do I.

       When Trial Counsel testified about this point during the PCRA hearing, he indicated that

he did not specifically recall Ms. McGarrity’s testimony. (N.T. 6/23/2009 at 218.) But upon

further questioning, he was able to clarify that he did not believe that there was any real difference

between injuries described as “lacerations,” as opposed to the term “denuded” skin that was used

by Dr. Ross. (Id. at 252.) 21 To dispute this point, Petitioner provides a number of citations to a

forensic pathology textbook about the definitions of these medical terms. It is apparent that Trial

Counsel chose not to focus on the particularities of these terms. This made sense in light of his

overarching strategy regarding the vaginal injuries. As the PCRA court concluded, Trial Counsel

decided in his professional judgment that placing emphasis on the sexual injuries would not be



21
   The jury was aware that the SAFE nurse and Dr. Ross had used different terms for the same
injuries. Indeed, on direct examination, Dr. Ross clarified that the injuries described by the
SAFE nurse as “lacerations” was “highly consistent” to his own term – “denuded”.
                                                 60
       Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 61 of 120




beneficial, and relying on Dr. Shane’s rebuttal was sufficient. Davido II, 106 A.3d at 635. The

Pennsylvania Supreme Court affirmed, finding that “[t]he record supports that counsel’s strategy

of rebutting the testimony with Dr. Shane and [Petitioner] was a reasonable one designed to

effectuate [Petitioner’s] interests.” Id.

        Keeping in mind that Dr. Ross did not use the word “laceration,” and that Dr. Shane was

going to testify that all of these injuries (whatever they were) were consistent with consensual sex,

it is very hard to understand how Petitioner would have benefitted from extensive cross

examination of the exact nature of the injury. As Trial Counsel stated in his opening statement,

“the physical findings will probably not be in significant dispute, but the doctors are going to give

you two different opinions on what the physical findings mean. And it's important that you listen

to both of the doctors and give them full consideration and thought.” (N.T. 12/5/01 at 40.)

        Trial Counsel fought to restrict the photos of Ms. Taylor that were shown to the jury. As

a result of Counsel’s efforts, the Commonwealth did restrict the photos that it used, specifically

excluding any photos of a sexual nature. Counsel could have cross-examined Ms. McGarrity

extensively about her use of the word “laceration.” If he had done so, her testimony about

lacerations (previously two sentences long) would have been extensive. The exact nature of the

injury would have been on graphic display before the jury and might have opened the door to the

admission of a photograph that actually depicted the injury – a photograph that Trial Counsel had

fought to exclude. Though Trial Counsel did not recall his specific reasons for not challenging

this testimony, those reasons are apparent. In a Strickland analysis, I am obligated to presume that

“counsel’s conduct falls within the wide range of reasonable professional assistance.” 466 U.S. at

689. “There is a ‘strong presumption’ that counsel’s attention to certain issues to the exclusion of

others reflects trial tactics rather than ‘sheer neglect.’” Harrington, 562 U.S. at 109. Here the



                                                 61
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 62 of 120




reasons for counsel’s decisions are apparent from the record. Considering the strong presumption

of counsel’s competence, Petitioner has not made a sufficient showing to meet his burden on this

prong of Strickland even under a de novo analysis.

       Furthermore, to prevail, Petitioner must show that Trial Counsel’s alternate approach was

an error and that “there is a reasonable probability that, but for counsel's unprofessional errors, the

result of the proceeding would have been different.” Strickland, 466 U.S. at 694. He fails on this

second prong as well. The Commonwealth’s own expert advised the jury that the term laceration

here should be taken to mean the same thing as “denuded.” Though Petitioner suggests that the

use of the term laceration would have misled the jury into believing that the injury was bleeding

tear, that was simply not the case. Dr. Ross specifically explained that the injury “wasn’t as severe

as a laceration, but there certainly was a contusion in that area.” (N.T. 12/6/01 at 444.) The real

issue before the jury was disputed between the two testifying doctors, neither of which quibbled

over the characterization of the injury. Whatever Ms. McGarrity chose to call the injury, Dr. Shane

testified that it was consistent with consensual sex. On the other hand, the decision that Petitioner

advocates today, would have directed the jury’s attention to the exact nature of this injury, which

would have risked making the term used seem more significant, not less significant. Petitioner

was not prejudiced by Trial Counsel’s decision not to focus on this term, instead of the real issue

of whether the injury was consistent with rape.

       Petitioner has failed to establish either prong of Strickland. I, therefore, conclude that the

state court’s rejection of this claim was reasonable.




                                                  62
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 63 of 120




       G.      Claim IV: Petitioner’s Challenge to Counsel’s Ineffectiveness for Failing to
               Object to Unlawfully-Obtained Evidence 22

       Petitioner next argues that Trial Counsel failed to object to the alleged warrantless entry

into his home, which amounted to ineffective assistance of counsel. (Petitioner’s Mem. of Law at

63-64, ECF No. 123.) Respondents reply that Petitioner’s original counsel, Mr. Kenneff, who

became unable to represent Petitioner during the trial due to an illness, filed pretrial motions on

Petitioner’s behalf seeking to suppress the evidence seized during an execution of a search warrant

at his residence. Moreover, Petitioner’s replacement trial counsel reviewed the pretrial motions

and was satisfied that no further meritorious motions existed that needed to be filed.

(Commonwealth’s Mem. of Law at 99-100, ECF No. 134.)

               (1)     Relevant Facts

       The relevant facts for this claim are as follows. On May 14, 2000, an anonymous 9-1-1

call was received at the Lancaster County Communication Center, reporting that “a guy was

beating up a girl” at 26 Hager Street. The caller was later determined to be Rosanna Davido. (N.T.

12/5/01 at 42-52.)     Officers Ziegler and Schwmiz of the Lancaster City Borough Police

Department were dispatched to the residence based on the understanding that there was a

“domestic situation where there was an argument and that it was believed that a man was hitting a

woman.” (Id. at 80.) The dispatcher informed these officers that the caller, who placed the 9-1-1

call from a payphone, advised that someone was screaming inside the residence, and the officers

arrived at the residence within three minutes of the call. (Id. at 80-81.) The officers testified that

the house was very quiet when they arrived. Upon inspection, the officers observed that the front




22
  Included as Claim VIII in the original habeas petition and as Claim IV in Petitioner’s
Memorandum of Law.


                                                 63
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 64 of 120




and back doors of the residence were locked and no one answered the door upon knocking. The

officers entered the home through an unlocked window and found the body of Ms. Taylor. The

officers called for an ambulance upon finding Ms. Taylor unresponsive. (Id. at 81-95.) The

officers did not immediately search the home, but instead obtained a search warrant for the

residence later that day. (Id. at 100-01, 154-58.)

       During the PCRA hearing, Trial Counsel testified about the pretrial motions. He explained

that prior trial counsel, Jack Kenneff, had litigated all pretrial motions. Though Trial Counsel had

reviewed the motions when he first took over the case, he “didn’t see anything that [he] thought

had merit that hadn’t already been litigated.” (N.T. 6/23/2009 at 78.)

       The PCRA Court held that the warrantless entry was supported by probable cause and

exigent circumstances in light of the 9-1-1 call regarding a domestic assault, the lack of response

to the knock-and-announce efforts, and the officers’ “protective sweep” of the property. Davido

II, 106 A.3d at 622. The Pennsylvania Supreme Court affirmed, finding that the officers’

warrantless entry was objectively reasonable under the totality of the circumstances. Id. at 624.

The Pennsylvania Supreme Court acknowledged that the signs of danger may be masked in

domestic dispute, and that domestic violence victims often remain silent or lie to police about

abusive relationships to protect the abuser, for fear of retaliation. Id. The Pennsylvania Supreme

Court concluded that there is not a “per se” exigent need for a warrantless entry in all domestic

abuse cases. However, the Court noted that the police have a duty to respond seriously to reported

domestic conflicts and be “accorded some latitude in making on-the-spot judgments as to what

actions to take and what actions are reasonably necessary to protect themselves and potential

victims of abuse.” Id. at 623-24.




                                                 64
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 65 of 120




               (2)     Analysis

       In order to satisfy the standard set forth in 28 U.S.C. § 2254, I must determine whether the

state court’s findings were contrary to or an unreasonable application of clearly established federal

law. As the Supreme Court has explained, Strickland is a demanding standard to meet. Where a

Petitioner seeks to establish that Trial Counsel was ineffective for failing to litigate a suppression

motion, the Petitioner must show that Trial Counsel’s performance was deficient and establish

further that “a meritorious Fourth Amendment issue” was present, and that due to the “gross

incompetence of [his] attorneys” Petitioner was “denied a fair trial.” Kimmelman v. Morrison,

477 U.S. 365 (1986). The Pennsylvania Supreme Court rejected Petitioner’s claim, concluding

that there was no meritorious Fourth Amendment issue. I agree.

       In ruling that no warrant was required, the Pennsylvania Supreme Court articulated the

following facts: (a) there was a specific anonymous call that a man was beating a woman at a

specific residence, (b) there was a second separate report that screaming was heard emanating from

the residence, (c) the knock-and-announce efforts were unsuccessful, and (d) no sound could be

heard except for the ringing of an unanswered telephone within the residence. Davido II, 106 A.3d

at 624. Though Petitioner argues that this “was an unreasonable application of the Supreme

Court’s Fourth Amendment jurisprudence,” his arguments are based primarily on cases that were

decided by lower appellate courts, as opposed to the Supreme Court itself.

       Petitioner argues that the Pennsylvania Supreme Court’s decision was an unreasonable

application of United States Supreme Court precedent for two primary reasons. First, Petitioner

argues that the decision utilized an improper per se exigency exception for domestic violence




                                                 65
       Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 66 of 120




situations. Second, he argues that the Court improperly considered the officer’s subjective state

of mind. 23

        Since this is an ineffectiveness claim, Petitioner must demonstrate that counsel’s decision

not to pursue suppression was deficient. It is notable that not one, but two different defense counsel

– Mr. Gratton and Mr. Kenneff – decided not to pursue suppression on this ground. Attorney

Kenneff did seek to suppress other evidence and obtained a hearing to review those arguments.

Attorney Gratton testified that he reviewed the pretrial suppression motions filed by Attorney

Kenneff and determined that no further motions needed to be filed. Recognizing that “strategic

choices made after thorough investigation of law and facts relevant to plausible options are

virtually unchallengeable,” Strickland, 466 U.S. at 690, Petitioner faces a serious challenge in

pursuing this claim. A review of the 4th Amendment case law reveals why each prior counsel

made the choice he did and why the Pennsylvania Supreme Court properly rejected this claim.

        The Fourth Amendment protects the people from “unreasonable searches and seizures.”

U.S. Const. amend. IV. Warrantless searches of the home “are presumptively unreasonable unless

the occupants consent, or probable cause and exigent circumstances exist to justify the intrusion.”

United States v. Coles, 437 F.3d 361, 365 (3d Cir. 2006). “A court must determine whether exigent

circumstances existed by an objective standard; the subjective intent of the officer is irrelevant.”




23
   For the first time in his current memorandum of law, Petitioner argues that the Pennsylvania
Supreme Court opinion is problematic because “swatting” (i.e., fraudulent calls to police) is a
concerning problem. I cannot consider this argument, because it was never presented to the state
court.

        Additionally, the argument that Trial Counsel should have made this argument lacks logic.
Petitioner is challenging the decisions made by Trial Counsel in 2002 – six years before the FBI
even coined the term “swatting.” I am tasked with considering Trial Counsel’s choices. I cannot
apply a 2008 consideration to a decision made in 2002.


                                                 66
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 67 of 120




Brigham City, Utah v. Stuart, 547 U.S. 398, 404 (2006). Exigent circumstances exist when officers

reasonably believe that “a person within the house is in need of immediate aid.” Michigan v.

Fisher, 558 U.S. 45, 47 (2009)

       “No question has been raised, or reasonably could be, about the authority of the police to

enter a dwelling to protect a resident from domestic violence; so long as they have good reason to

believe such a threat exists, it would be silly to suggest that the police would commit a tort by

entering . . . to determine whether violence (or threat of violence) has just occurred or is about to

(or soon will) occur.” Georgia v. Randolph, 547 U.S. 103, 118 (2006). The Third Circuit has

explained that “courts have generally accorded great latitude to an officer’s belief that a warrantless

entry was justified by exigent circumstances when the officer had substantial reason to believe that

one of the parties to a domestic dispute was in danger.” Smart v. Borough of Bellmawr, 528 F.

App’x 163, 166 (3d Cir. 2013) (finding that the warrantless entry was unconstitutional where the

officer could only establish that the 9-1-1 call reported an altercation between two males and a

female in a hotel lobby, there was no mention of anything occurring in the hotel room, and no

indication that the altercation constituted possible domestic violence).

       Petitioner argues that the Pennsylvania Supreme Court’s opinion provided an improper per

se exigency exception for domestic violence situations. Petitioner concedes, as he must, that the

Pennsylvania Supreme Court specifically stated that it was not applying a per se rule. He argues

instead that this was “in effect” the state court’s rule. As I explained below, I disagree that was

the ruling by the state court. But in any event, Petitioner must demonstrate that the state court’s

decision was an unreasonable application of United States Supreme Court precedent, not the circuit

precedent that Petitioner relies on. See Kane v. Espitia, 546 U.S. 9 (2005) (per curiam) (concluding

that a split of authority among federal appellate courts is clear evidence that the Supreme Court



                                                  67
       Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 68 of 120




has not “clearly established” such a right). Since there is currently a circuit split about the propriety

of a per se rule, Petitioner’s claim necessarily fails under the AEDPA standard of review.

        Petitioner’s reliance on United States v. Davis, 290 F.3d 1239, 1244 (10th Cir. 2002) in

support of his position that there is not a special rule for domestic calls is misplaced. While that

may be the rule in the Tenth Circuit, at least three circuits have concluded that “a 911 call reporting

a domestic emergency, without more, may be enough to support a warrantless search of a home.”

United States v. Brooks, 367 F.3d 1128, 1136 (9th Cir. 2004) (discussing the cases in the Seventh

and Eighth Circuits). Indeed, the Pennsylvania Supreme Court relied in part on the Ninth Circuit’s

reasoning in Brooks, noting “the combustible nature of domestic disputes.” Davido II, 106 A.3d

at 623. Even if Pennsylvania had applied a per se rule, I do not believe that would have been an

unreasonable application of United States Supreme Court precedent.

        Either way, the Pennsylvania Supreme Court did not conclude that there was a per se

exigency, but applied a totality of the circumstances test that is consistent with the rule set forth in

Davis. In Davis, the defendant was not threatening or aggressive, and the officers were able to

check on the victim’s condition without entering the home. Id. In contrast, the 9-1-1 call here

specifically informed the police that a man was actively beating a woman at the residence, a

separate report indicated that screams were heard from the home, and the police could not check

on the victim’s condition without entering the home. While courts in this Circuit have declined to

find that a call reporting domestic violence per se supports a finding of exigent circumstances,

such a call is one important consideration in viewing the totality of the circumstances. United

States v. Wadley, No. CR.07-166, 2007 WL 4593508, at *7 (W.D. Pa. Dec. 28, 2007) (“In sum,

considering the totality of the circumstances, in particular the two 911 emergency telephone calls

reciting a domestic violence dispute and a hostage situation, respectively, coupled with the police



                                                   68
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 69 of 120




officers hearing commotion as well as yelling and screaming upon approaching the home and Ms.

Blue’s characterization of Defendant as ‘acting crazy’, all taken together, establish both the

probable cause and exigent circumstances necessary for a warrantless entry and search of the

residence.”). Courts in our circuit have considered this factor in many cases. Indeed, the exigent

circumstance exception in the domestic violence context is a fact-specific analysis. See, e.g.,

McNeil v. City of Easton, 694 F. Supp. 2d 375, 388 (E.D. Pa. 2010) (finding that the warrantless

entry was reasonable where the officers received a specific 9-1-1 call regarding domestic dispute

in progress, and loud noises were heard from the home upon arrival); United States v. Holyfield,

No. 2:04-CR-035, 2005 WL 2106624, (W.D. Pa. Aug. 26, 2005) (finding that a warrantless entry

was reasonable where the officers responded to a domestic violence call, heard arguing inside the

home, and observed a man attempting to leave the apartment through a rear window). The

Pennsylvania Supreme Court’s consideration of these facts was not unreasonable.

       Similarly, Petitioner’s argument that the Pennsylvania Supreme Court improperly

considered the officer’s “gut feelings” is not a sufficient basis to conclude that the state court’s

decision was unreasonable. He cites to Florida v. J.L., 529 U.S. 266 (2000) in support of his

argument that gut feelings and uneventful observations do not amount to a reasonable basis for

warrantless entry. But in J.L., the United States Supreme Court held that an anonymous tip,

without more, was insufficient to form a reasonable basis for a warrantless search. Id. at 270-71.

The United States Supreme Court has subsequently distinguished J.L. finding that an anonymous

9-1-1 call was sufficiently reliable where the caller provides specific detail and information,

evidencing that the caller was an eyewitness to a situation. Navarette v. California, 572 U.S. 393,

398-99 (2014). Here, the Pennsylvania Supreme Court was not focused on the officer’s subjective

intent, but rather focused on the overall circumstances, consistent with Supreme Court precedent.



                                                69
       Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 70 of 120




On this record, both Attorney Gratton and Attorney Kenneff made a decision not to seek the

suppression of this evidence. The Pennsylvania Supreme Court determined that Petitioner could

not establish ineffective assistance of counsel, since there was no meritorious 4th Amendment

claim here.

        For the foregoing reasons, I find that Petitioner has failed to establish that the Pennsylvania

Supreme Court unreasonably applied established federal law. Accordingly, Petitioner is not

entitled to relief on this claim.

        H.      Claim V: Petitioner’s Challenge to Counsel’s Ineffectiveness Relating to the
                Inmate Witnesses 24

        Petitioner next argues that Trial Counsel failed to adequately impeach or cross-examine

the Commonwealth’s inmate witnesses.           (Petitioner’s Mem. of Law at 67, ECF No. 123.)

Specifically, Petitioner argues that Trial Counsel failed to investigate and develop evidence to

impeach these witnesses, because he failed to obtain their mental health records. (Id. 67-68.) The

Commonwealth replies that Petitioner’s claim is meritless because Trial Counsel cross-examined

the witnesses during the trial, and because the medical records relating to the witnesses’ mental

health were not relevant. (Commonwealth’s Mem. of Law at 112-13, ECF No. 134.) Because

Petitioner failed to establish either prong of the Strickland test, I find no error in the state court’s

rejection of this claim.

                (1)        Relevant Facts

        During the trial, the Commonwealth called Matthew Kauffman as a witness, who testified

that he and Petitioner were fellow inmates in May 2000, following Petitioner’s arrest. The jury




24
   Included as Claim IX in the original habeas petition and as Claim V in Petitioner’s
Memorandum of Law.


                                                  70
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 71 of 120




was advised in the course of Mr. Kauffman’s direct examination testimony that at the time of the

trial, Mr. Kauffman was on parole for simple assault. (N.T. 12/7/01 at 502-03.) Mr. Kauffman

testified that Petitioner told him about the May 14, 2000 incident:

       Well, as soon as I, like, confronted [Petitioner], he, like explained what had
       happened; that he had came [sic.] home and they were fighting and one thing led to
       the next and he started hitting her. He threw her down the steps and drug her back
       up and was, like, banging her head in the side of the dresser. And he was kicking
       her and, like, stomped on her back . . . Then he was talking to her and she would
       not, like, respond. So he, like, began to have sex then with her to like try to make
       her talk to him.

(Id. at 505-06.)

       When the prosecutor questioned Mr. Kauffman further about any details that Petitioner

provided, Mr. Kauffman stated that Petitioner told him that “her eyes were twitching and she had

hesitant breathing.” (Id. at 506).

       On cross-examination, Trial Counsel pursued several avenues of impeachment.            He

established that Mr. Kauffman had read an extensive newspaper article about the murder, which

included an allegation that Petitioner had engaged in sex with Ms. Taylor while she was

unconscious. (Id. at 509-13.) Trial Counsel established that Mr. Kauffman did not come forward

with information about the murder until after he read the article. (Id.) Trial Counsel further

impeached Mr. Kauffman with inconsistencies from his prior testimony. (Id.)

       The Commonwealth also called Anthony Brown, who also testified that he met Petitioner

during his incarceration. (N.T. 12/10/01 at 564-68.) The Commonwealth reviewed Mr. Brown’s

prior convictions for driving under the influence, cashing bad checks, burglary, receiving stolen

property, and fleeing police. (Id. at 599-61.) Specifically, Mr. Brown testified that:

       Q: Did he tell you specifically what happened in that house?

       A: He told me they were arguing; that he hit her; that she fell down the steps; that
       she struck her head on something; that he kept trying to talk to her. That he --

                                                71
       Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 72 of 120




        something about someone was coming or something. I don’t know. Somebody
        knocked on the door somewhere or something, but he took her back and dragged
        her back to the bedroom.

        Q: You can say what he said.

        A: At which point he told me he wanted to make her feel better so he fucked her.

        Q: Those are his words?

        A: Yeah.

(Id. at 565.)

        On cross-examination, Trial Counsel questioned Mr. Brown about his criminal history, and

elicited the fact that Mr. Brown had read newspaper articles regarding Ms. Taylor’s murder. (Id.

at 570-75.) Importantly, Trial Counsel established that Petitioner never told Mr. Brown that he

intended to kill Ms. Taylor, as part of Trial Counsel’s primary strategy to reduce first-degree

murder to third-degree murder. (Id. at 575; N.T. 12/11/01 at 899-900.)

        In his closing argument, Trial Counsel attacked the two witnesses’ testimony as follows:

                Let’s talk about the informants because the Commonwealth will tell you
        they certainly expressed specific intent. I say they don’t. But think, as a first matter,
        why should you believe them?

                Anthony Brown. I bet not one of you thought that an inmate could get
        himself transferred from one prison to another because he didn’t like it. I’ve been
        around for a while and I didn’t know you could do it, but he did. He got himself
        transferred from Lebanon County to Lancaster County. He’s involved with
        burglaries and false reports and you are going to hear about that.

               I will tell you, generally speaking, the law suggests you not look favorably
        upon people who commit crimes. Not only does it go to the principles of such a
        witness, but this person - I know many of my clients wish they could get from that
        cold cell on the first floor to the warm cell on the second floor. Anthony Brown is
        a manipulator.

                Matt Kauffman. He gets to read all about it in the paper before he comes
        into testify, and he can’t be bothered to talk to the police until afterwards.




                                                   72
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 73 of 120




               And even if you believe these two people, what are they telling you? He
       beat her up, not that he intended to kill her. He beat her up. Beating up without
       intent to kill is not first degree murder. Ugly and malicious, hardness of heart,
       weakness of disposition and cruelty maybe, but not a specific intent to kill. It's just
       not there.

(N.T. 12/11/2001 at 899-900).

       During the PCRA hearing, Trial Counsel acknowledged that impeaching these witnesses

was a high priority. (N.T. 6/23/2009 at 66.) Counsel did not attempt to interview Mr. Kauffman

and made minimal attempts to interview Mr. Brown. (Id. at 66-67.) Trial Counsel also did not

gather any mental health records pertaining to these witnesses. (Id. at 75, 78.)             Counsel

acknowledged that the medical records would have been something to investigate for

impeachment, if they contained relevant mental health history. (Id. at 75.) Moreover, Trial

Counsel did not interview any individuals about Mr. Kaufmann’s reputation for truthfulness. (Id.

at 127-29.)

               (2)     Analysis

       I focus first on the first prong of Strickland – the assessment of counsel’s performance.

The PCRA Court held that both witnesses were cross-examined rigorously at trial, and Petitioner

had failed to show that the witnesses’ alleged mental health disabilities negatively affected their

abilities to accurately perceive or recall events. Davido II, 106 A.3d at 635-36.

       Trial Counsel studiously used their criminal records for impeachment and cross-examined

both Mr. Kauffman and Mr. Brown by highlighting that they both had read the newspaper articles

about the murder before coming forward with any information. (N.T. 12/7/01 at 510-14; N.T.

12/10/01 at 570-75.) He then effectively used the testimony to his client’s benefit, arguing in

closing both that the witnesses were untrustworthy and that – even if they were to be believed –

their testimony did not provide evidence of specific intent.



                                                 73
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 74 of 120




       Petitioner argues that this was not enough because Counsel should have obtained and used

the witnesses’ mental health records to impeach them further. As the Pennsylvania Supreme Court

observed Petitioner failed to show that either of the witnesses’ credibility was impacted by an

alleged mental disturbance that negatively impacted his abilities to accurately observe, recall, or

communicate the facts to which he testified. Id. at 637. In the absence of such evidence, the state

court observed that the mental health evidence would not have been admissible to impeach these

witnesses. Id.

       Even if this evidence would have been admissible, I conclude that Trial Counsel’s decision

not to pursue this line of inquiry was not deficient. In the course of a trial, Counsel makes choices

about where to focus his efforts and wide latitude must be granted to Trial Counsel in making these

decisions. Harrington, 562 U.S. at 106. Where, as here, counsel made a clear choice to pursue

one avenue and abandon an alternate approach, this decision is presumptively reasonable. This

“is instead a case, like Strickland itself, in which defense counsel’s ‘decision not to seek more’ …

‘than was already in hand’ fell ‘well within the range of professionally reasonable judgments.’”

Bobby v. Van Hook, 558 U.S. 4, 11-12 (2009). Given the minimal impact of Petitioner’s proposed

impeachment (assuming it would have been admissible at all), I cannot conclude that counsel’s

performance was deficient.

       Petitioner must also demonstrate that he was prejudiced by counsel’s decision not to pursue

this course. The Pennsylvania Supreme Court also found that Petitioner had not demonstrated that

he was prejudiced by counsel’s omissions. 25 As the Court explained, counsel did “vigorously”




25
   In the state court, this claim was raised under two legal theories, Strickland and Brady. In the
present pleadings, Petitioner has forgone the Brady claim and focused exclusively on the
Strickland claim. When ruling on these two related claims, the state court concluded that the
Petitioner had not established prejudice under Strickland or materiality under Brady. It is well-
                                                 74
       Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 75 of 120




cross-examine both witnesses, and Petitioner has failed to show that the inmate witnesses’ mental

illnesses negatively impacted their abilities to accurately observe, recall, or communicate the facts

to which they testified. Davido II, 106 A.3d at 635. I agree.

        Indeed, Petitioner essentially concedes the prejudice argument when he admits that this

additional evidence “considered in isolation” “would not likely have affected the outcome.”

(Petitioner’s Mem. of Law at 72, ECF No. 123.) Instead, Petitioner argues the Pennsylvania

Supreme Court was obligated to “consider the collective effect of all of counsel’s omissions.” Id.

To the extent that Petitioner is just raising this argument to buttress his cumulative error argument,

I reject it for the reasons discussed below. See, infra, Section M. To the extent that Petitioner is

discussing this specific challenge to counsel’s stewardship, I find the argument insufficient.

Counsel rigorously cross-examined these witnesses and used the impeachment effectively in his

closing argument. Additional challenge through mental health records, to the extent admissible at

all, would not have pushed the needle on the analysis and could have detracted from the focused

attack that was pursued.

        In light of the high deference that is owed both to Trial Counsel and the Pennsylvania

Supreme Court, I find that Petitioner is not entitled to relief as to this claim.

        I.      Claim VI: Petitioner’s Challenge to the Trial Court’s Denial of His Request
                to Proceed Pro Se During the Guilt Phase 26

        Petitioner next argues that the trial court violated his Sixth Amendment right to proceed

pro se during the guilt phase of the trial. (Petitioner’s Mem. of Law at 72-74, ECF No. 123.)



established that these are the same legal standard. Marshall v. Hendricks, 307 F.3d 36, 53 (3d Cir.
2002).
26
   Included as Claim X in the original habeas petition and as Claim VI in Petitioner’s
Memorandum of Law.


                                                  75
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 76 of 120




Specifically, Petitioner argues that he made a timely and unequivocal request to proceed pro se,

which the trial court denied without any colloquy. (Id. at 73-76.) The Commonwealth replies that

the Pennsylvania Supreme Court correctly found that Petitioner did not make an unequivocal

request to proceed pro se because (a) his letter requested to proceed pro se with his attorney as his

“assistant,” and (b) he was provided with another opportunity to represent himself immediately

before voir dire and he said that he wanted Trial Counsel to represent him. (Commonwealth’s

Mem. of Law at 122-25, ECF No. 134.)

               (1)     Relevant Facts

       On October 15, 2001, Petitioner sent the trial court a letter that stated:

       Sir, i write you in Hope that you may apoint to me new counsel. Since the tragic
       illness of Mr. Kenneff, i was given James Gratton of the public defender’s office.

       There are irreconsiable differences that would deprive me of a defence most
       importantly a fair trial. The reason’s are Mr. Gratton stated in letter’s to me that he
       will not supena doctor’s directly involved in this case. Mr. Gratton also stated to
       me that he will not use the pathologist retain by Mr. Kenneff as a witness. Gratton
       also stated that he will not use his resources to find other opinions of the medical
       report’s. also Mr. Gratton does not review any issue i bring to his attention in which
       it is impossible for me to assist in my defence.

       Mr. Gratton also stated he will not call witnesses on my behalf. Finally Mr. Gratton
       stated he has 4 other Death penalty cases and is to busy for me to write him or work
       with him. Which again your Honor deprives me of a decent type of defence. i pray
       that you would just apoint new counsel that i may have a fair trial and be
       treated like any normal person.

       also your honor i must bring to your attention that i and Merrill Spahn was
       reviewing transcripts of the preliminary hearing in which Scott oberhettzes had a
       conflict of interest with one of the doctor’s as we were reading testimony of Dr.
       Ross. We did not find statement’s given by Dr. Ross in which we both Spahn and
       i remembered. Mr. Spahn said to me that we would have to prove that the
       transcripts were changed in which Mr. Gratton also neglect’s in which Mr. Kenneff
       also was aware. also your honor Detective Erb have not given toxology results of
       the hospital L-G-H. Most importantly your honor the pathologist in the defence
       has reason to medical certainty that Angelina Taylor had preexisting condition’s
       head brain injury in which Kenneff filed motion to request past medical history of
       Angelina. I ask your honor that the body of Angelina Taylor be exhumed that a

                                                 76
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 77 of 120




       different pathologist should give a New uptopsy and new toxology that’s be done
       to with in fact there have not ever reported bump’s or lump’s to the head scalp of
       Angelina. If some are is being punch or shamed. Struck in the head to cause brain
       injury then there in fact should have ben bump’s to the head and sculp. none were
       reported from emergency medical nor Dr. Ross.

       Please your honor i ask that you please intervene in this case and please exhume
       this body that we may look over again cause of death. it was told to me by Mr.
       Spahn and Gratton that Dr. Ross work’s for police and would go by witnesses
       statement’s and advis of police. Please appoint new councel nd intervene in this
       tradgedy. Mr. Gratton and i cannot work indefinitely together. all i ask if you
       will be just and fair. i was told by an attorney that i must bring these vital
       issues to your attention. also most of all Sir your honor. i want to bring to your
       attention that Detective Erb has tampered and has changed physical evidence and
       written statement’s and is withholding medical records of Angelina. from Ohio.
       also that he has got an x inmate Kauffman to give a statement that i allegedly gave
       Kauffman information. if you would read the report Mr. Erb write’s the statement
       in his own words and i believe he has made inmate’s try to get information from
       me to testify against me. This i must bring to your attention.

       Also that Angelina was taking medication and toxology levels from LGH would
       support that and that i ask if we could have an independent investigator retrieve true
       medical records of Angelina from Ohio. Please your honor consider my appeal to
       you please. i have letter’s from Gratton on his statement’s to me. Also toxology
       report’s that have not bene given. Also an expert stating Angelina had a preexisting
       condition and she was taking medication and there is medical records in Cleveland
       to support this. That is why i ask to exhume the body the fact no bump’s or lump’s
       on the head nor scalp of Angelina and toxology report’s medication for brain injury
       prior to her hospital stay.

       Your honor this is a nightmare and i plea that the truth be told that is i ask of
       you. in that if you do not appoint new counsel then ill have no other alternative
       but to excersise my 6th Amendment to represent my self and have Mr. Spahn
       as my assistant.

       And have i give a list of supena’s I wish to call as witnesses. if you decide not to
       appoint new counsel on the fact of irreconsiable difference’s, i am asking
       simply that i be given a fair trial and a decent defence. i pray that you act on
       these vital issues i bring to your attention. Thank you at last i would ask for
       postponement till all other paperwork and witnesses are interviewed.

(Petitioner’s Supp. App. at SA13-SA16, ECF No. 124 (emphasis added)(errors in original).)

       On November 14, 2001, the trial court held an evidentiary hearing, wherein the trial judge

addressed Petitioner’s October 15, 2001 letter at length and permitted Petitioner to place his

                                                77
       Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 78 of 120




complaints about Trial Counsel on the record. (Commonwealth’s Exhibit A at 83-97, ECF No.

131-1.) Specifically, the following exchange occurred between the trial judge and Petitioner:

        THE COURT: We have two matters. The first one is Mr. Davido, there is a letter
        requesting appointment of new counsel.

        MR. DAVIDO: Yes Sir.

        THE COURT: That request is denied. The attorneys that are appointed for you
        will be able to represent you extremely well in my opinion. Any request of yours
        to proceed pro se is also denied.

        MR. DAVIDO: Am I allowed to retain private counsel?

        THE COURT: To try this case on November 28th, you may retain them, but there
        will be no continuances granted.

        MR. DAVIDO: I am allowed to have private counsel?

        THE COURT: That’s correct. You can hire private counsel, and they need to be
        ready to proceed on this case on November 28th. We’re going forward on
        November 28th.

(Id. at 83.) The trial court specifically found that Trial Counsel was pursuing the case in

Petitioner’s interests. (Id. at 94.)

        On direct appeal, the Pennsylvania Supreme Court applied a totality of the circumstances

approach in finding that Petitioner failed to make an unequivocal request to proceed pro se.

Davido I, 868 A.2d at 438-39.

                (2)     Analysis

        In order to satisfy the standard set forth in 28 U.S.C. § 2254, I must determine whether the

state court’s findings were contrary to or an unreasonable application of clearly-established federal

law. I find that they were not. The Pennsylvania Supreme Court properly conducted a fact-specific

“totality of the circumstances” analysis, as required by federal law, and Petitioner has failed to




                                                 78
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 79 of 120




show that the Pennsylvania Supreme Court applied the rule to the facts of the case in objectively

unreasonable manner. Davido I, 868 A.2d at 438-39.

       The Sixth Amendment guarantees the right to self-representation where the defendant

makes a valid waiver. Faretta v. California, 422 U.S. 806, 834 (1975). “It is undeniable that in

most criminal prosecutions defendants could better defend with counsel’s guidance than by their

own unskilled efforts. But where the defendant will not voluntarily accept representation by

counsel, the potential advantage of a lawyer’s training and experience can be realized, if at all,

only imperfectly.” Id. “The right to defend is personal. The defendant, and not his lawyer or the

State, will bear the personal consequences of a conviction. It is the defendant, therefore, who must

be free personally to decide whether in his particular case counsel is to his advantage. And,

although he may conduct his own defense ultimately to his own detriment, his choice must be

honored out of ‘that respect for the individual which is the lifeblood of the law.’” Id. (quoting

Illinois v. Allen, 397 U.S. 337, 350-51 (1970) (Brennan, J., concurring)).

       A waiver of the right to counsel must be made prior to trial, must be unequivocal, and must

be a knowing, voluntary, and intelligent waiver. Id. at 807, 835 (finding that the defendant

explicitly asked to represent himself at trial). Moreover, a waiver is not “voluntary” where the

defendant is not exercising free will, but instead feels “compelled” to proceed pro se. Pazden v.

Maurer, 424 F.3d 303, 316 (3d Cir. 2005) (finding that the defendant’s waiver of counsel was not

voluntary where he was compelled to proceed pro se because his attorney had not been given

enough time to familiarize herself with the case).

       The Pennsylvania Supreme Court noted the applicable standards and rejected Petitioner’s

claim. As the Court explained, Petitioner never invoked his Sixth Amendment right of self-

representation because (a) Petitioner’s October 15, 2001 letter focused on his request for new



                                                79
          Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 80 of 120




counsel; (b) Petitioner’s October 15, 2001 letter said that he would exercise his Sixth Amendment

right if new counsel was not appointed; (c) Petitioner was permitted to express his grievances

during the November 14, 2001 hearing, wherein he did not return to the issue of pro se

representation, and instead focused on his request for new counsel; and (d) Petitioner clearly

indicated that he did not want to represent himself when asked on the first day of trial. Id. at

439-40. In the absence of unequivocal waiver, Petitioner’s claim must fail.

          Petitioner does not address the state court’s opinion, instead arguing that his waiver was

not equivocal because he also asked for a new lawyer. (Petitioner’s Mem. of Law at 74, ECF No.

123.) But the Pennsylvania Supreme Court’s decision that the request was equivocal was not based

on the fact that Petitioner asked for multiple types of relief, but rather, the Court focused on the

totality of the circumstances surrounding the request. As the Supreme Court explained:

          The substance of the October 15th letter focused on Appellant's desire for the
          appointment of new counsel or permission to retain private counsel because of the
          difficulty he was having with present counsel. Appellant's request to proceed pro
          se was posed as his only alternative if he was not afforded new counsel. Thus, it
          was employed as a bargaining device, rather than as a clear demand for self
          representation. Furthermore, at the hearing on the request, the trial court gave
          [Petitioner] the opportunity to air his grievances, and Appellant's focus was on
          retaining new counsel; his need for a continuance; and his dissatisfaction with his
          current counsel. [Petitioner] never returned to the issue of pro se representation.
          Lastly, when directly asked by the trial court whether he wanted to proceed pro se
          on the first day of trial, [Petitioner] clearly indicated that he did not want to
          represent himself. Based on the totality of the circumstances surrounding
          Appellant's request to represent himself at trial, we conclude the request was
          equivocal.

Davido I, 868 A.2d at 439, 440.

          There is nothing unreasonable about the Pennsylvania Supreme Court’s reading of this

letter.    Petitioner begins the letter asking the trial court to “appoint [him] new counsel.”

Throughout he focuses on counsel’s representation and repeatedly requests the appointment of




                                                  80
       Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 81 of 120




new counsel. The prospect of proceeding pro se is raised merely as a bargaining device to obtain

the remedy truly sought – new counsel.

        The Pennsylvania Supreme Court reasonably concluded that Petitioner did not make such

an express request where (a) his letter stated that he “would have to” exercise his right of self-

representation if new counsel was not appointed, (b) he focused on his request for new counsel

during the preliminary hearing, and (c) he expressly stated that he wanted Trial Counsel to

represent him on the first day of trial. There was only one point during state proceedings where

Petitioner unequivocally stated that he wished to proceed pro se – prior to the penalty phase. At

that point, as is discussed below, the trial court conducted a colloquy and Petitioner was allowed

to proceed without counsel.      Prior to trial, however, Petitioner made no such unequivocal

statement. 27

        There is an additional problem with Petitioner’s claim. As Justice Saylor noted in his

concurring opinion, even if Petitioner’s initial request to proceed pro se was unequivocal, he

ultimately withdrew the request:


        THE COURT: ... And I thought that, after you started seeing what was going on in
        the case, you would probably agree that you would be far better off having attorneys
        to represent you rather than you representing yourself. So at this time, do you still
        wish to represent yourself, or do you want Mr. Gratton and Mr. Spahn [the public
        defenders] to represent you at this time?




27
  The Petitioner’s citations are inapposite because they all involve situations where the defendant
expressly requested to proceed pro se. See, e.g., Buhl v. Cooksey, 233 F.3d 783, 787 (3d Cir.
2000) (the defendant filed a motion to proceed pro se prior to trial); Alongi v. Ricci, 367 F. App’x
341, 343 (3d Cir. 2010) (finding that the defendant unequivocally requested to proceed pro se
where his Trial Counsel informed the court before the jury that his client had requested that Trial
Counsel be discharged and the defendant be permitted to represent himself); Moore v. Haviland,
531 F.3d 393, 402 (6th Cir. 2008) (finding that the defendant unequivocally requested to represent
himself where he expressly asked the judge whether he could “go pro se”).


                                                 81
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 82 of 120




       [Appellant]: Your Honor, you were correct in allowing me to keep Mr. Gratton,
       and I wish him to represent me.

N.T. 11/28/01 at 2.

       This provides an additional basis for my decision to reject Petitioner’s claim.

       Accordingly, Petitioner cannot demonstrate that the state court’s rejection of his claim was

an unreasonable application of United States Supreme Court precedent. The claim is denied.

       J.      Claim VII: Petitioner’s Challenge to the Trial Court’s Grant of His Request
               to Proceed Pro Se During the Penalty Phase 28

       Petitioner also argues that the trial court violated his Sixth Amendment right by permitting

him to proceed pro se during the penalty phase of the trial. (Petitioner’s Mem. of Law at 83-88,

ECF No. 123.) This claim was reviewed in part during direct appeal and reviewed in part during

collateral review proceedings. Before I can review the claim before me, I must ensure that the

substance of this claim was exhausted in state court. I find that part of this claim was not presented

to the state court and is now procedurally defaulted. I conclude further that all four parts of this

claim are meritless.

               (1)     Exhaustion, Procedural Default and Standard of Review

       “A district court ordinarily cannot grant a petition for a writ of habeas corpus arising from

a petitioner’s custody under a state court judgment unless the petitioner first has exhausted his

available remedies in state court.” Houck v. Stickman, 625 F.3d 88, 93 (3d Cir. 2010)(citing 28

U.S.C. § 2254(b)). Mere similarity of the federal and state issues is insufficient to prove

exhaustion. Duncan v. Henry, 513 U.S. 364, 366 (1995). The habeas petitioner bears the burden




28
  Included as Claim XI in the original habeas petition and as Claim VII in Petitioner’s
Memorandum of Law.


                                                 82
        Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 83 of 120




of proving exhaustion of all state remedies. Boyd, 579 F.3d at 367 (quoting Lambert, 134 F.3d at

513).

        On direct review, Petitioner argued the trial court erred when it allowed him to represent

himself during the penalty phase of the trial. In support of this claim, Petitioner presented three

theories: (a) his request to proceed pro se was equivocal and the colloquy was insufficient, (b) a

defendant is not permitted to waive counsel during the penalty phase, and (c) a defendant is not

allowed to waive the presentation of a defense during the penalty phase.

        On collateral appeal, Petitioner continued his attack on the trial court’s decision to allow

him to proceed pro se. During those proceedings, Petitioner argued that (a) Trial Counsel was

ineffective for failing to investigate and argue that Petitioner was incompetent to represent himself

during the penalty phase and (b) counsel was ineffective for failing to challenge the sufficiency of

the colloquy, particularly due to the incompetence of Petitioner.

        In the memorandum of law, Petitioner argues that (1) he never made an unequivocal request

to proceed pro se during the penalty phase, and to the extent a waiver was unequivocal, it was only

a waiver of the right to present mitigating evidence, and not his right to counsel; (2) the trial court’s

colloquy was constitutionally inadequate; (3) counsel was ineffective for failing to hire mental

health experts to review Petitioner’s competency; and (4) the trial court placed an unconstitutional

restriction on penalty counsel. (Petitioner’s Mem. of Law at 83-88, ECF No. 123.) 29 The parties

agree that the first three subparts of this claim on were exhausted during direct and collateral

appeal. The exhaustion issue arises only in reference to the fourth subpart to this claim.




29
   Neither Petitioner’s argument that a defendant is not allowed to proceed pro se at the penalty
phase of his trial nor his argument that a defendant is not allowed to waive the presentation of a
defense during the penalty phase have been presented here.


                                                   83
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 84 of 120




       In his memorandum of law to this Court, Petitioner argues that the trial court erred when it

appointed stand-by counsel and then restricted stand-by counsel’s role in the case. A review of

Petitioner’s briefs to the Pennsylvania Supreme Court on direct and collateral appeal, reveal that

this is the first time that such an argument has appeared in an appellate brief. The argument

presented here and the Supreme Court case relied upon to support it were never presented to any

state appellate court at any time. The argument is therefore defaulted and unreviewable here. 30

       Petitioner argues that on collateral appeal, the Pennsylvania Supreme Court failed to

adjudicate his claim that Trial Counsel was “ineffective for failing to investigate and timely litigate

facts that would have called into question the trial court’s ruling that the waiver was voluntary,

knowing and intelligent.” (Petitioner’s Mem. of Law at 88, ECF No. 123.) He asserts that since

this subpart of the claim went unadjudicated, the subpart should now be reviewed de novo. I

disagree.

       On collateral appeal, the Pennsylvania Supreme Court determined that Petitioner

“present[ed] no meaningful argument to support his claim that if counsel’s request for a

competency evaluation [had] been made prior to the colloquy, the request would have been granted

by the court, or that the court erred in denying the request when it was lodged after the colloquy.”

Davido II, 106 A.3d at 639. The Court concluded further that Petitioner had not presented

sufficient evidence of incompetency, particularly given that he was competent to stand trial and

that Petitioner’s own expert testified on PCRA that he “could not with certainty opine that

[Petitioner] was at any time not competent to decide to proceed without counsel and to forgo the




30
   Since Petitioner has not acknowledged this procedural default, he has not argued that it should
be excused. I have independently reviewed the record and I have not identified evidence of cause
and prejudice or a miscarriage of justice, as would excuse the default here.


                                                  84
         Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 85 of 120




presentation of mitigating evidence during the penalty phase proceedings.” Id. I will address the

objective reasonableness of the state court’s determination below even though it seems clear that

the Court recognized and addressed the issue.

         Exhaustion, default and the proper standard of review now clear, I turn to Petitioner’s

claim.

                (2)     Relevant Facts

         I will briefly recount the facts that are relevant to this claim. On December 12, 2001, the

jury found Petitioner guilty of first-degree murder and rape. (N.T. 12/12/01 at 993-94.) Following

the jury verdict, and prior to the commencement of the penalty phase, Petitioner’s Trial Counsel

and Penalty Phase Counsel advised the trial court that Petitioner wanted to continue pro se and he

did not wish to present any evidence during the sentencing hearing.

         The trial court engaged in extensive colloquy of Petitioner that addressed his desire to

proceed pro se, his right to appointed counsel, the risks of proceeding without counsel, and the

types of evidence that would be forgone if no defense was presented during the penalty phase.

         The trial court explained the purpose of the penalty phase of the trial and the types of

evidence the prosecution planned to offer in support of their position:

         THE COURT: The jury has found you guilty of murder in the first-degree, Mr.
         Davido, which means the jury now has only two things to consider: One, whether
         you will face the penalty of death, or whether you will face the penalty of life
         imprisonment. Do you understand that?

         THE DEFENDANT: Yes sir.

         THE COURT: The Commonwealth in this case is going to claim and allege and
         put into evidence the following items which they consider to be aggravating
         circumstances: The first one being that the defendant, you, committed a killing
         while in the perpetration of a felony. Specifically, what they are saying is that you
         killed her while perpetrating the felony of rape. Do you understand that?

         THE DEFENDANT: I understand.

                                                  85
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 86 of 120




       THE COURT: That’s the aggravating circumstance they will have to prove, and in
       essence, by the jury finding you guilty of rape, they have found you guilty of that,
       but the jury still must consider this particular aggravating circumstance. They have
       to come back and find it again. Do you understand that?

       THE DEFENDANT: Yes sir.

       THE COURT: And secondly, the prosecution is going to argue that you have a
       significant history of felony convictions involving the use or threat of violence to a
       person. Do you understand they are going to argue here? That means that you have
       more than one conviction of a felony - - two, or I think it’s only two - - that they
       are claiming involving the use or threat of violence to a person. Do you understand
       what the two aggravating circumstances that they are going to present are?

       THE DEFENDANT: Yes sir.

       THE COURT: They still have to prove aggravating circumstances to the jury
       beyond a reasonable doubt. Do you understand?

       THE DEFENDANT: Yes sir.

       THE COURT: Now, Mr. Spahn stands there prepared at this time to defend against
       these aggravating circumstances. By this I mean he is willing to put on whatever
       evidence is necessary and make any arguments he thinks are relevant and important
       to the jury to try and convince them that these circumstances are not present, or that
       the Commonwealth was unable to prove them beyond a reasonable doubt. Do you
       understand that?

       THE DEFENDANT: Yes sir.

       THE COURT: Mr. Spahn is here to do that. Do you wish him to do that in this
       case?

       THE DEFENDANT: To defend me, no.

       THE COURT:        You don’t wish him to defend you against the aggravating
       circumstances?

       THE DEFENDANT: Correct.

(Id. at 996-98).

       Additionally, Penalty Phase counsel, Mr. Spahn outlined the arguments that he

would raise against the aggravating circumstances. (Id. at 1006-13.)

                                                86
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 87 of 120




       The trial court also detailed Petitioner’s right to present mitigating evidence in his

own defense:

       THE COURT: Now, of course, you know that you have the right to submit
       mitigating circumstances to the jury. Do you understand that?

       THE DEFENDANT: I understand.

       THE COURT: And mitigating circumstance is anything that could concern your
       character and record, anything that could be considered something for the jury not
       to impose the death penalty. Do you understand what we mean by mitigating
       circumstance?

       THE DEFENDANT: Yes sir.

       THE COURT: And I believe Mr. Spahn would have a number of mitigating
       circumstances that he would be willing to present to the jury. Is that correct, Mr.
       Spahn?

       MR. SPAHN: Absolutely, Your Honor.

(Id. at 996-99.)

       The trial court called upon Penalty Phase Counsel to detail the type of evidence that he

planned to offer as mitigation. Mr. Spahn explained that he had intended to present evidence that:

(a) Petitioner had no significant history of prior convictions, (b) Petitioner was under extreme

mental and emotional disturbance, (c) Petitioner’s age, and (d) the “catchall” circumstance. (Id.

at 999-1004.) Mr. Spahn advised that he planned to present evidence as to the “catchall” mitigating

circumstance showing nineteen various factors, including Petitioner’s difficult upbringing,

Petitioner’s efforts to financially support his family, and Petitioner’s action in saving the life of

another inmate. (Id.)

       The trial court spent time to explain the impact of aggravating and mitigating circumstances

on the jury. As the court explained:

       THE COURT: Mr. Davido, you have heard what Mr. Spahn would propose to do
       for you in the defense of you during this part of the trial. Do you understand that?

                                                 87
       Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 88 of 120




       THE DEFENDANT: Yes, sir.

       THE COURT: And the mitigating circumstances, unlike the aggravating
       circumstances, only have to be proven by a preponderance of the evidence, which
       is a much less standard than beyond a reasonable doubt. They just have to believe
       it’s more likely than not this occurred. Do you understand that?

       THE DEFENDANT: Yes, sir.

       THE COURT: And you understand, Mr. Davido, that if just one of those jurors
       found any of these aggravating circumstances, then that would be a consideration
       for the jury and they would have to take that and discuss it and balance it with the
       mitigating circumstances. If any of the jurors found, any one of them found, any
       mitigating circumstances, the jury would have to consider them, and they would
       have to balance then against the aggravating circumstances that may exist. Do you
       understand that?

       THE DEFENDANT: Yes, sir.

       THE COURT: And the aggravating circumstances are different. The prosecution
       has to prove to all 12 of the jurors beyond a reasonable doubt that they exist. Do
       you understand that?

       THE DEFENDANT: Yes, sir.

       THE COURT: And I would tell you, Mr. Davido, I am hearing substantial
       mitigating circumstances in this particular case that, if presented to the jury -- I
       don’t know what the jury is going to do, but there are substantial mitigating
       circumstances here, including one that you saved a person’s life. That could well
       be considered by the jury, which might be sufficient to balance against any
       aggravating circumstances that may be proved so that you can have a sentence of
       life imprisonment. Do you understand that?

       THE DEFENDANT: Yes, sir.

(Id. at 1004-06.)

       The trial court also explained that the failure to take certain actions could result in waiver

of his rights, explaining:

       THE COURT: If these mitigating circumstances are not presented, they may be
       lost permanently. You may never get the right to raise them again. Do you
       understand that?



                                                88
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 89 of 120




       THE DEFENDANT: I understand.

       [***]

       THE COURT: And if something happens, and I’m not saying it’s going to happen
       here, if evidence that should not have come in got in and there was no objection to
       that, you would lose your tight to raise that on appeal. Do you understand that?

       THE DEFENDANT: I understand.

       THE COURT: Again, there are possible defenses to this in the nature of mitigating
       circumstances which your attorneys might be aware of, and they said that’s
       basically what they want to do. And if these aren’t raised at these hearings they
       could be lost permanently. Do you understand that?

       THE DEFENDANT: Yes, sir.

       THE COURT: I have to say this again. There are many rights that you have that,
       if not timely asserted, that means brought up, you could lose them permanently. Do
       you understand that?

       THE DEFENDANT: Yes, sir.

       THE COURT: I have to say this again. There are many rights that you have that,
       if not timely asserted, that means brought up, you could lose them permanently. Do
       you understand that?

       THE DEFENDANT: Yes, sir.

       THE COURT: And if errors occur and are not timely objected to or otherwise
       timely raised by you they might be lost permanently. Do you understand that?

       THE DEFENDANT: I understand sir.

       [***]

       THE COURT: Do you also understand that you would not be able to raise the
       defense of ineffective assistance of counsel in any proceeding on which you waive
       your right to counsel or represent yourself, and that would be for this, the death
       penalty phase.

       THE DEFENDANT: Right.

(Id. at 1009-13.)




                                               89
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 90 of 120




       The trial court recognized that this was a complex waiver of not one but two rights, the

right to counsel and the right to present any defense in the penalty phase of the trial. On several

different occasions, the court confirmed it understood correctly that Petitioner was asserting both

waivers and the court confirmed that Petitioner could waive one of these rights, but not the other.

       In the course of the questioning, it became clear that Petitioner had discussed waiving his

right to present any defense at the penalty phase with his attorney prior to trial. As Petitioner

explained that he had been discussing this issue with Penalty Phase Counsel “since the beginning”

and that he had advised counsel that he did not want a defense “if the death penalty phase came

into place.” Id. at 1014. The trial court also questioned Penalty Phase Counsel on this point:

       THE COURT: Mr. Spahn, was this a constant thing throughout the proceedings,
       that Mr. Davido indicated to you that he didn’t want a defense?

       MR. SPAHN: That’s correct, Your Honor. The first time I met Mr. Davido, in
       May of 2000, it was explained to him that it was a potential capital case, and it was
       explained that he would have two counsel; counsel for the guilt phase and counsel
       for the penalty phase.

               I have remained constant counsel in this case. I have been counsel for the
       penalty phase from day one. Due to certain circumstances, there were various other
       lawyers that assumed the guilt phase responsibilities to Mr. Gratton, who did try
       the case for Mr. Davido.

               I can tell the Court that from the day I first met Mr. Davido, he expressed a
       strong desire to defend himself from day one. He indicated that if the jury came
       back with a first-degree murder, he preferred the death penalty as opposed to life
       imprisonment. I have spent countless hours in prison with him. We talked about
       the subject, and my position was always, we’ll deal with it if and when we get there.
       Unfortunately, we are here.

               I can tell the Court there is no threats, no force being applied to Mr. Davido.
       This is a decision which he has spoken about for nearly two years; at this point, a
       decision which I never supported and, in fact, tried to express otherwise to him.

               But I have no doubt that he is making a knowing decision in this regard,
       albeit against my advice, and he has never wavered in his position.

(Id. at 1014-16.)

                                                 90
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 91 of 120




       When Petitioner explained that he was unhappy that Penalty Phase Counsel did not have

more of a role in the guilt phase, the trial court took the time to explain Penalty Phase Counsel’s

role in the case to ensure that there was no mistaken belief that he should have been concentrating

on Petitioner’s guilt phase defense. However, Petitioner clearly indicated that there was no “anger

or any type of resentment.” (Id. at 1016-17.)

       Ultimately, Petitioner held firm to his position that he would proceed pro se and that he did

not wish to present any defense in the Penalty Phase. The trial judge concluded the colloquy as

follows:

       THE COURT: Mr. Davido, I personally do not think it is a good idea for this to
       occur. I can’t decide that, but I’ve been through all of this with you and I think you
       are making it pretty clear to me what you want, and that is you want no defense
       whatsoever in this case I’m telling you I think that is a bad decision to make, and I
       think that you should have a defense, and I think Mr. Spahn is prepared for this.
       And my opinion is that you should allow Mr. Spahn to go forward and present
       evidence. That’s what I think. Do you want him to do that or no?

       THE DEFENDANT: I appreciate it, sir, I do. I appreciate your concern. I
       appreciate your advice. I really do. I appreciate the manner of advice, you know.
       You guys are very experienced and I don’t know about these things, but I do
       appreciate you taking the time and asking me, and I do appreciate you guys’ advice,
       but I don’t want Mr. Spahn to talk for me.

(Id. at 1017-18.)

               (3)    Analysis

       Petitioner challenges the trial court’s decision and Penalty Phase Counsel’s stewardship in

relation to both his decision to proceed pro se and his decision not to present a defense. As is

explained above, this challenge was partially presented to the Pennsylvania Supreme Court on

direct review and was presented in a different manner to the Pennsylvania Supreme Court on

collateral review.   Petitioner’s argument breaks into three subparts: (1) he never made an

unequivocal request to proceed pro se during the penalty phase, and to the extent a waiver was



                                                91
       Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 92 of 120




unequivocal, it was only a waiver of the right to present mitigating evidence, and not his right to

counsel; (2) counsel was ineffective for failing to hire mental health experts to review Petitioner’s

competency; and (3) the adequacy of the trial court’s colloquy considering Petitioner’s mental

health impairments. (Petitioner’s Mem. of Law at 83-88, ECF No. 123.) 31 I will address each

point in turn.

                       (a)     Petitioner’s assertion of his right to proceed pro se and his
                               decision not to present a defense

        Petitioner argues that he did not unequivocally request to proceed pro se during the Penalty

Phase, and the trial court’s decision to allow his to proceed as such was error. The Pennsylvania

Supreme Court rejected this claim on direct appeal. Since I conclude that both Petitioner’s

assertion of his right to proceed pro se and his decision not to present a defense were plainly and

repeatedly stated, I reject Petitioner’s argument.

        The Sixth Amendment guarantees the right to self-representation where the defendant

makes a valid waiver. Faretta v. California, 422 U.S. 806, 834 (1975). This right is recognized



31
    As is explained above, Petitioner’s subclaim that the trial court placed an unconstitutional
restriction on Penalty Counsel is procedurally defaulted and unreviewable here. However, I note
that if I were to review this subclaim, I would find it meritless as well.

        Petitioner argues that the trial court improperly barred stand-by counsel from making
arguments. This, he says, is improper under the Sixth Amendment because under McCaskle v.
Wiggins, 465 U.S. 168, 179-81 (1984) “standby counsel may address court outside presence of
jury as long as the defendant is free to address the court and any disagreements are resolved in the
defendant’s favor.” (Pet’r’s Mem. of Law at 82-83).

        Stand-by counsel is indeed permitted to make arguments to the court. However, stand-by
counsel is not permitted to assert arguments that are contrary to the defendant’s wishes. Here,
stand-by counsel urged the trial court to consider certain mitigation evidence and instruct the jury
on such evidence. But Petitioner had been entirely clear that he did not want mitigation presented.
Where stand-by counsel’s arguments were contrary to the pro se defendant’s choices about his
own defense plan, the trial court was obligated to follow the views of the defendant and to disregard
the urging of stand-by counsel. This dispute is discussed in more detail in Section L, below.


                                                 92
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 93 of 120




despite the Court’s awareness that “in most criminal prosecutions defendants could better defend

with counsel’s guidance than by their own unskilled efforts.” Id. Ultimately, the defendant’s

“choice must be honored out of ‘that respect for the individual which is the lifeblood of the law.’”

Id. (quoting Illinois v. Allen, 397 U.S. 337, 350-51 (1970) (Brennan, J., concurring)).

       Petitioner met with Penalty Phase Counsel for the first time in May of 2000, almost two

years prior to the trial. The two worked closely together, but from the day of their first meeting,

Petitioner stated that he wanted to fight the charges, but “if the jury came back with a first degree

murder [verdict], he preferred the death penalty as opposed to life imprisonment.”              (N.T.

12/12/2001 at 1015.). For the almost two years of representation, Penalty Phase Counsel attempted

to persuade Petitioner to pursue a different course, but according to counsel, Petitioner “never

wavered in his position.” Id. at 1016. For purposes of the waiver analysis here, it is important to

consider that Petitioner had the benefit of almost two years of advice from counsel who was

attempting to persuade Petitioner to pursue a different course. The trial court sought to do the

same, ensuring that there was a full record of the nature of Petitioner’s waiver and Petitioner’s

understanding of the rights that he was forgoing.

       Petitioner argues that there was no unequivocal assertion of his desire to forgo counsel.

But that is untrue. It is clear from the colloquy that from Petitioner’s view that his decision not to

present any evidence and his decision to take those steps pro se, as opposed to counseled, were

intertwined. Petitioner repeatedly asserted these two waivers simultaneously stating that he wished

to litigate (or more precisely not litigate) the penalty phase of his trial on his own and without the

benefit of counsel. This does not mean that he did not want both rights waived or that the dual

nature of his waiver was not apparent.




                                                 93
       Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 94 of 120




        Either way, the thorough questioning by the trial court elicited a specific waiver of the right

to counsel. As Petitioner stated: “I appreciate the manner of advice, you know. You guys are

very experienced and I don't know about these things, but I do appreciate you taking the time and

asking me, and I do appreciate you guys’ advice, but I don’t want Mr. Spahn to talk for me.”

Id. at 1018 (emphasis added). 32

                        (b)        Counsels’ ineffectiveness for failing to investigate Petitioner’s
                                   incompetency in relation to penalty phase proceedings.

        Petitioner also argues counsel was ineffective for failing to utilize an expert to determine

if Petitioner was competent to waive his right to counsel at the penalty phase. This allegation was

rejected by the Pennsylvania Supreme Court on collateral appeal. Because I find that Petitioner

failed to meet either prong of the Strickland analysis, I also reject the claim.

        In reviewing this Strickland claim I must assess the choices made by counsel and any

prejudice that could have resulted from those choices, if I were to find fault with them. As a

reviewing court, I must be cautious about second-guessing counsel’s decision considering that “the

attorney observed the relevant proceedings, knew of materials outside the record, and interacted

with the client.” Harrington, 562 U.S. at 105. In order to assess counsel’s decisionmaking and the

alleged prejudice, I must first review the relevant considerations for a finding of incompetency and

the specific facts in this case.




32
   Petitioner appears to take issue with the fact that it was counsel, as opposed to Petitioner himself,
who first asserted that Petitioner wished to proceed pro se. Considering counsel’s statement that
he had been discussing this exact concern with Petitioner for almost two years, it is clear that
counsel fully understood the nature of Petitioner’s waiver. Ultimately, though, there is no
constitutional requirement that Petitioner is the individual who raises the issue to the court in the
first instance. The requirement is that the assertion of the right is unequivocal. It was plainly so
here.

                                                   94
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 95 of 120




       “[T]he standard for competence to stand trial is whether the defendant has ‘sufficient

present ability to consult with his lawyer with a reasonable degree of rational understanding’ and

has ‘a rational as well as factual understanding of the proceedings against him.” Godinez v. Moran,

509 U.S 389, 396 (1993) (quoting Dusky v. United States, 362 U.S. 402 (1960) (per curiam)). See

Jermyn v. Horn, 266 F.3d 257, 283 (3d Cir. 2001) (discussing the relevant Supreme Court case

law in detail). Courts look to “evidence of a defendant’s irrational behavior, his demeanor at trial,

[as well as] any prior medical opinion on competence to stand trial . . . .” Drope v. Missouri, 420

U.S. 162, 180 (1975). This is more than just expert reports. The Third Circuit has explained that

a trial court can and should rely on its “own observations and interactions with [the defendant].”

Taylor v. Horn, 504 F.3d 416, 433 (3d Cir. 2007). Additionally, it is proper to consider “reports

of counsel’s observations and interactions with him.” Id. In Taylor, Circuit court considered that

“[t]he record shows that throughout the proceedings Taylor was able to engage with counsel and

respond to the trial court’s inquiries, and that Trial Counsel never expressed concern over Taylor’s

competency.” Id. at 433-34.

       A defendant may be competent to stand trial even if he is severely mentally ill. The

reviewing Court must focus on whether the defendant was capable of “understanding the

proceedings and assisting in his defense.” Jermyn v. Horn, 266 F.3d 257, 292-93 (3d Cir. 2001).

Because of the special relationship between counsel and client, defense counsel’s decision not to

request a hearing before trial and the absence of any indication there were problems with

communication, also suggests competency. Id. at 297-98. Reports drafted years after the fact do

not carry the same weight as opinions given at the time of the proceedings. United States v. Askari,

222 F. App’x 115, 120-121 (3d Cir. 2007) (unpublished).




                                                 95
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 96 of 120




       Petitioner’s counsel was aware of these competency standards. Indeed, counsel asked the

defense expert Dr. Blumberg to evaluate Petitioner in advance of trial to determine if he was

competent to proceed. But Petitioner argues that this was not enough. He presses that since

Penalty Phase Counsel knew that Petitioner was going to try to proceed pro se at the penalty phase,

he should have sought an evaluation on the discrete issue of competency to proceed in the penalty

phase. In other words, Penalty Phase Counsel should have been prepared to argue that – despite

Dr. Blumberg’s competence finding about the trial – Petitioner was nonetheless incompetent for

purposes of the penalty phase.

       On this point, Petitioner keys his argument to counsel’s allegedly faulty decision not to

obtain an expert report to support this argument. The state court rejected this claim based on its

conclusion that there was simply no basis to find Petitioner incompetent – expert report or not. I

agree. This hypothetical expert report would have been but one small piece in a larger record,

which is replete with evidence of Petitioner’s competency.

       A competent defendant must have “sufficient present ability to consult with his lawyer.”

Godinez v. Morgan, 509 U.S. 389, 396 (1993). On this point, the statements of Penalty Phase

Counsel to the trial court become extremely important. Mr. Spahn explained to the trial court that

he had been working closely with Petitioner for almost two years. Though it was plain that lawyer

and client disagreed about the best approach to the penalty phase proceedings, it is equally clear

that Mr. Spahn was satisfied with Petitioner’s ability to consult with him and understand the

proceedings. As Mr. Spahn explained: “This is a decision which he has spoken about for nearly

two years; at this point, a decision which I never supported and, in fact, tried to express otherwise

to him. But I have no doubt that he is making a knowing decision in this regard, albeit against my

advice, and he has never wavered in his position.” (N.T. 12/12/2001 at 1016.)



                                                 96
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 97 of 120




       It is hard to understand how Petitioner can overcome the weight of counsel’s statements on

this point. I recognize that later in the proceedings, Penalty Phase Counsel does ask for a

continuance for a competency evaluation. As counsel explains: “I am remiss if I don't ask the

Court at this time for a continuance to have Mr. Davido evaluated. Mr. Davido has been convicted

of first degree murder less than two hours ago. It is our position that he's not of a psychological

state to absorb that and make a knowing, voluntary and intelligent decision with respect to this

proceeding.” (N.T. 12/12/2001 at 1022.) The timing of this request is significant. Petitioner

argues that it was error. I disagree.

       Considering that Penalty Phase Counsel knew there was an expert report finding

competency to stand trial, and considering that his own discussions with Petitioner were thorough

and apparently sound, it is hard to see how counsel could have expected that he could obtain an

opinion that the Petitioner was competent as to one phase of the trial, but incompetent as to another.

Instead, the decision to seek the evaluation based on his assertion that Petitioner was “not in a

psychological state” to “absorb” the verdict, makes strategic sense. This request puts Petitioner in

a better position to achieve the result rather than a worse.

       But, ultimately, the trial court denied the request because both Penalty Phase Counsel and

the trial court had sufficient information in the record. The trial court is obligated to consider the

Petitioner’s ability to respond to its inquiries as it assesses Petitioner’s competency. Taylor, 504

F.3d at 433; Jermyn, 266 F.3d at 294-95. In the course of an extensive colloquy, the trial court

had the opportunity to observe Petitioner while he actively explained his understanding of the

proceedings.

       Additionally, Penalty Phase Counsel had a productive attorney-client relationship with

Petitioner for almost two years. Petitioner stated during the entirety of that relationship that he



                                                 97
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 98 of 120




wished to forgo counsel and not present a defense were there to be a penalty phase. As a result, it

was difficult to argue that Petitioner became incompetent due to the psychological impact of the

verdict. Indeed, Petitioner had been found to be competent prior to trial. The only distinguishing

factor between his competence as to the penalty phase was the fact of his decision to waive a

defense. Mere disagreement with counsel’s strategic decisions is not itself incompetency. Indeed,

imbedded in our discussions of the right to proceed pro se is the understanding that the “unskilled

efforts” of a pro se defendant are likely to impair his defense. Faretta, 422 U.S. at 834. It is clear

that counsel’s interactions with Petitioner gave him no reason to believe that Petitioner did not

have “sufficient present ability to consult with [him].” Godinez, 509 U.S. at 396.

       Furthermore, Petitioner has not demonstrated that he was prejudiced by counsel’s decision.

Even if counsel could have obtained an expert report finding Petitioner incompetent for the penalty

phase (as opposed to the guilt phase), the overall record in this case indicates to the contrary. A

reviewing court faced with a competency claim must also examine a petitioner’s ability to

“respond to the trial court’s inquiries.” Taylor, 504 F.3d at 433; Jermyn, 266 F.3d at 294-95. The

exhaustive colloquy demonstrated Petitioner’s rational and factual understanding of the nature of

the proceedings. Godinez, 509 U.S. at 396. Additionally, prior medical opinions on competence

are persuasive on the question of competence. Drope, 420 U.S. at 180.

       In light of the foregoing, I cannot conclude that counsel was ineffective for failing to seek

a competency evaluation in advance of the trial.


                       (c)     The adequacy of the trial court’s colloquy and Counsels’
                               ineffectiveness in light of Petitioner’s mental health issues.

       Petitioner’s next argument, that the trial court did not provide a constitutionally adequate

colloquy, is likewise belied by the record. The colloquy that occurred on December 12, 2001



                                                 98
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 99 of 120




sufficiently demonstrated that Petitioner understood what he was giving up by proceeding pro se,

and the dangers and disadvantages of doing so. Specifically, the trial judge ensured that Petitioner

understood the critical roles of mitigation evidence and argument, which included the following

questions and responses:

       THE COURT: The jury has found you guilty of murder in the first-degree, Mr.
       Davido, which means the jury now has only two things to consider: One, whether
       you will face the penalty of death, or whether you will face the penalty of life
       imprisonment. Do you understand that?

       THE DEFENDANT: Yes sir.

       THE COURT: The Commonwealth in this case is going to claim and allege and
       put into evidence the following items which they consider to be aggravating
       circumstances: The first one being that the defendant, you, committed a killing
       while in the perpetration of a felony. Specifically, what they are saying is that you
       killed her while perpetrating the felony of rape. Do you understand that?

       THE DEFENDANT: I understand.

       THE COURT: That’s the aggravating circumstance they will have to prove, and in
       essence, by the jury finding you guilty of rape, they have found you guilty of that,
       but the jury still must consider this particular aggravating circumstance. They have
       to come back and find it again. Do you understand that?

       THE DEFENDANT: Yes sir.

       THE COURT: And secondly, the prosecution is going to argue that you have a
       significant history of felony convictions involving the use or threat of violence to a
       person. Do you understand they are going to argue here? That means that you have
       more than one conviction of a felony - - two, or I think it’s only two - - that they
       are claiming involving the use or threat of violence to a person. Do you understand
       what the two aggravating circumstances that they are going to present are?

       THE DEFENDANT: Yes sir.

       THE COURT: They still have to prove aggravating circumstances to the jury
       beyond a reasonable doubt. Do you understand?

       THE DEFENDANT: Yes sir.

       THE COURT: Now, Mr. Spahn stands there prepared at this time to defend against
       these aggravating circumstances. By this I mean he is willing to put on whatever

                                                99
Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 100 of 120




 evidence is necessary and make any arguments he thinks are relevant and important
 to the jury to try and convince them that these circumstances are not present, or that
 the Commonwealth was unable to prove them beyond a reasonable doubt. Do you
 understand that?

 THE DEFENDANT: Yes sir.

 THE COURT: Mr. Spahn is here to do that. Do you wish him to do that in this
 case?

 THE DEFENDANT: To defend me, no.

 THE COURT:        You don’t wish him to defend you against the aggravating
 circumstances?

 THE DEFENDANT: Correct.

 THE COURT: Now, of course, you know that you have the right to submit
 mitigating circumstances to the jury. Do you understand that?

 THE DEFENDANT: I understand.

 THE COURT: And mitigating circumstance is anything that could concern your
 character and record, anything that could be considered something for the jury not
 to impose the death penalty. Do you understand what we mean by mitigating
 circumstance?

 THE DEFENDANT: Yes sir.

 THE COURT: And I believe Mr. Spahn would have a number of mitigating
 circumstances that he would be willing to present to the jury. Is that correct, Mr.
 Spahn?

 MR. SPAHN: Absolutely, Your Honor.

 ***

 THE COURT: Mr. Davido, you have heard what Mr. Spahn would propose to do
 for you in the defense of you during this part of the trial. Do you understand that?

 THE DEFENDANT: Yes, sir.

 THE COURT: And the mitigating circumstances, unlike the aggravating
 circumstances, only have to be proven by a preponderance of the evidence, which
 is a much less standard than beyond a reasonable doubt. They just have to believe
 it’s more likely than not this occurred. Do you understand that?

                                          100
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 101 of 120




       THE DEFENDANT: Yes, sir.

       THE COURT: And you understand, Mr. Davido, that if just one of those jurors
       found any of these aggravating circumstances, then that would be a consideration
       for the jury and they would have to take that and discuss it and balance it with the
       mitigating circumstances. If any of the jurors found, any one of them found, any
       mitigating circumstances, the jury would have to consider them, and they would
       have to balance then against the aggravating circumstances that may exist. Do you
       understand that?

       THE DEFENDANT: Yes, sir.

       THE COURT: And the aggravating circumstances are different. The prosecution
       has to prove to all 12 of the jurors beyond a reasonable doubt that they exist. Do
       you understand that?

       THE DEFENDANT: Yes, sir.

       THE COURT: And I would tell you, Mr. Davido, I am hearing substantial
       mitigating circumstances in this particular case that, if presented to the jury -- I
       don’t know what the jury is going to do, but there are substantial mitigating
       circumstances here, including one that you saved a person’s life. That could well
       be considered by the jury, which might be sufficient to balance against any
       aggravating circumstances that may be proved so that you can have a sentence of
       life imprisonment. Do you understand that?

       THE DEFENDANT: Yes, sir.

       THE COURT: If these mitigating circumstances are not presented, they may be
       lost permanently. You may never get the right to raise them again. Do you
       understand that?

       THE DEFENDANT: I understand.

(Id. at 173-76.)

       Petitioner’s argument that he did not know, prior to the penalty phase, what mitigation

evidence existed is belied by the record because Mr. Spahn described the evidence he would have

introduced at length during the colloquy, including that (a) Petitioner had no significant history of

prior convictions, (b) Petitioner was under extreme mental and emotional disturbance, (c)

Petitioner’s age, and (d) the “catchall” circumstance.” (Id. at 174-75.) Petitioner’s argument is

                                                101
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 102 of 120




further belied by the fact that Mr. Spahn explained that he had spent the two years prior to the trial

explaining the nature and purpose of the penalty phase. As both Petitioner and Mr. Spahn

explained, this advice and explanation at times caused tension between them. Id. at 1016-17.

       Petitioner’s argument that the trial court did not determine whether he understood the

purpose of the penalty phase is also not supported by precedent or the record. Indeed, Petitioner’s

responses to several other questions asked during the colloquy clearly demonstrate that Petitioner

was aware of the disadvantages that he would suffer by waiving his right to counsel and electing

to proceed pro se. The colloquy included the following questions and responses:

       THE DEFENDANT: I am really trying to understand this all. I can’t find the words
       to tell you. I really can’t. I can’t explain the way I feel because I don’t know. I
       have all of these mixed emotions inside of me that I just I don’t know what to say,
       or the certain word or not to say a certain word. I don’t know what I should say,
       but they came with first-degree and rape of my fiancée and I don’t wish to defend
       myself or Merrill Spahn to defend me in the penalty phase.

       THE COURT: Mr. Spahn, was this a constant thing throughout the proceedings,
       that Mr. Davido indicated to you that he didn’t want a defense?

       MR. SPAHN: That’s correct, Your Honor. The first time I met Mr. Davido, in
       May of 2000, it was explained to him that it was a potential capital case, and it was
       explained that he would have two counsel; counsel for the guilt phase and counsel
       for the penalty phase.

               I have remained constant counsel in this case. I have been counsel for the
       penalty phase from day one. Due to certain circumstances, there were various other
       lawyers that assumed the guilt phase responsibilities to Mr. Gratton, who did try
       the case for Mr. Davido.

               I can tell the Court that from the day I first met Mr. Davido, he expressed a
       strong desire to defend himself from day one. He indicated that if the jury came
       back with a first-degree murder, he preferred the death penalty as opposed to life
       imprisonment. I have spent countless hours in prison with him. We talked about
       the subject, and my position was always, we’ll deal with it if and when we get there.
       Unfortunately, we are here.

               I can tell the Court there is no threats, no force being applied to Mr. Davido.
       This is a decision which he has spoken about for nearly two years; at this point, a
       decision which I never supported and, in fact, tried to express otherwise to him.

                                                 102
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 103 of 120




               But I have no doubt that he is making a knowing decision in this regard,
       albeit against my advice, and he has never waivered in his position.

(Id. at 177-78.)

       Despite all of these warnings, Petitioner unequivocally affirmed that he wished to waive

his right to counsel and proceed pro se:

       THE COURT: Mr. Davido, I personally do not think it is a good idea for this to
       occur. I can’t decide that, but I’ve been through all of this with you and I think you
       are making it pretty clear to me what you want, and that is you want no defense
       whatsoever in this case I’m telling you I think that is a bad decision to make, and I
       think that you should have a defense, and I think Mr. Spahn is prepared for this.
       And my opinion is that you should allow Mr. Spahn to go forward and present
       evidence. That’s what I think. Do you want him to do that or no?

       THE DEFENDANT: I appreciate it, sir, I do. I appreciate your concern. I
       appreciate your advice. I really do. I appreciate the manner of advice, you know.
       You guys are very experienced and I don’t know about these things, but I do
       appreciate you taking the time and asking me, and I do appreciate you guys’ advice,
       but I don’t want Mr. Spahn to talk for me.

(Id. at 178-79.)

       The trial court’s colloquy was expansive. The Pennsylvania Supreme Court properly

applied the federal law, described above, finding that the colloquy was “sufficiently penetrating”

to satisfy the court that Petitioner’s waiver of counsel was done knowingly, voluntarily, and

intelligently. Commonwealth v. Peppers, 302 F.3d 120, 130-31 (3d Cir. 2002). Indeed, “the

purpose of inquiring as to the defendant’s knowledge is only to ascertain the extent to which the

defendant understands the procedure that is to be followed during the course of the trial, not to

assess his legal knowledge or training to determine his ability to represent himself well.” Id. at




                                                103
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 104 of 120




137. The state court’s conclusion was not an objectively unreasonable application of United States

Supreme Court precedent. I, therefore, reject the claim. 33

        K.      Claim VIII: Petitioner’s Challenge to Counsel’s Ineffectiveness Relating to
                the Investigation and Presentation of Mitigating Evidence 34

        Petitioner argues that Trial Counsel failed to investigate and present readily available

mitigating evidence, which amounted to ineffective assistance of counsel. (Petitioner’s Mem. of

Law at 93-94, ECF No. 123.) However, Petitioner acknowledges that such a claim is unable to be

pursued upon the Court’s finding that his waivers of counsel and the right to present mitigating

evidence were valid. (Id.) Because I find that the waivers were valid as discussed infra, Petitioner

is not entitled to relief as to this claim.




33
   Petitioner’s argument that the trial court violated the Sixth Amendment by instructing Mr. Spahn
to take no action unless affirmatively asked by Petitioner is also without merit. (Pet’r’s Mem. of
Law at 87–88, ECF No. 123.) The Third Circuit Court of Appeals has expressly found that standby
counsel “must be available if and when the accused requests help, must be ready to step in if the
accused wishes to terminate his own representation, may explain and enforce the basic rules of
courtroom protocol to the accused, and serves to overcome routine obstacles that may hinder
effective pro se representation.” United States v. Jones, 452 F.3d 223, 230 (3d Cir. 2006) (quoting
United States v. Bertoli, 994 F.2d 1002, 1019 (3d Cir. 1993) (internal quotation marks omitted)).
Thus, the trial court’s statement to Petitioner that Trial Counsel was there to help once help was
requested complies with federal law as interpreted by the Third Circuit.

       Petitioner’s argument that counsel rendered ineffective assistance by failing to “protect
him” from making invalid waiver of his Sixth Amendment right to counsel is belied by the record.
Mr. Spahn specifically testified that Petitioner had consistently advised him that Petitioner did not
want to be represented in the penalty phase and represented to the court that his waiver was
“voluntary.” (N.T. 12/12/01 at 1015-17.)
34
  Included as Claim XII in the original habeas petition and as Claim VIII in Petitioner’s
Memorandum of Law.


                                                104
        Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 105 of 120




         L.     Claim IX: Petitioner’s Challenge Relating to the Trial Court’s Failure to
                Instruct the Jury Pursuant to Simmons v. South Carolina35

         Petitioner argues that the trial court erred when it failed to instruct the jury pursuant to the

requirements of Simmons v. South Carolina. (Petitioner’s Mem. of Law at 89-95, ECF No. 123.).

The Pennsylvania Supreme Court reviewed this claim on direct appeal and concluded that it was

waived and meritless. Davido I, 868 A.2d at 445. The Commonwealth argues that claim is

procedurally defaulted, since the state court denied the claim on independent and adequate

procedural grounds. (Commonwealth’s Mem. of Law at 161-63, ECF No. 134.) Petitioner replies

that the Commonwealth failed to address his argument that his claim is not defaulted because he

did not actually waive his right to a Simmons instruction. (Petitioner’s Reply at 28-29, ECF No.

141.)

         I find that Petitioner’s failure to request Simmons instruction in the proper manner at the

time of trial results in a procedural default of the claim. Further, I conclude in the alternative that

Petitioner’s Simmons claim is meritless.

                (1)     Procedural Default

         The United States Supreme Court has made clear that, “[j]ust as in those cases in which a

state prisoner fails to exhaust state remedies, a habeas petitioner who has failed to meet the State’s

procedural requirements for presenting his federal clams has deprived the state courts of an

opportunity to address those claims in the first instance.” Coleman, 501 U.S. at 732. It is also the

case that “[a] federal habeas court will not review a claim rejected by a state court if the decision

of the state court rests on a state law ground that is independent of the federal question and adequate




35
  Included as Claim XIII in the original habeas petition and as Claim IX in Petitioner’s
Memorandum of Law.


                                                  105
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 106 of 120




to support the judgment.” Walker v. Martin, 562 U.S. 307, 315 (2011) (quoting Beard v. Kindler,

558 U.S. 53, 55 (2009)(internal quotation marks omitted)).

        Petitioner filed a direct appeal to the Pennsylvania Supreme Court, wherein he argued that

the trial court erred in failing to instruct the jury that life in prison meant life without the possibility

of parole in violation of Simmons v. South Carolina, 512 U.S. 154 (1994). On direct appeal, the

Pennsylvania Supreme Court held that Petitioner had waived the claim, rendering it unreviewable:

        The Commonwealth points out that during this stage of the trial, [Petitioner] was
        proceeding pro se and never requested a Simmons instruction. Rather, his counsel
        requested the instruction and the trial court concluded that counsel was exceeding
        the bounds of his representation at this point in the proceedings.

        The Commonwealth is correct that this issue is waived. Although, as noted
        previously, [Petitioner] is entitled to the benefit of relaxed waiver, we have been
        clear that relaxed waiver is not appropriate with respect to a Simmons claim, “given
        the unique nature of such a claim.” See Commonwealth v. Dougherty, 860 A.2d
        31, 2004 WL 2358279, *4 (Pa. Oct. 20, 2004); Freeman, 827 A.2d at 400 n.9.
        Accordingly, this claim is not subject to our review.”

Davido I, 868 A.2d at 445.

        Here, the Pennsylvania Supreme Court held that Petitioner failed to request a Simmons

instruction during trial, which constituted a waiver. This was consistent with state rules of

procedure. Pursuant to Pennsylvania Rule of Appellate Procedure 302(a), “[a] defendant must

make a timely and specific objection at trial or face waiver of her issue on appeal.” Commonwealth

v. Olsen, 82 A.3d 1041, 1050 (Pa. 2013) (quoting Commonwealth v. Schoff, 911 A.2d 147, 158

(Pa. Super. Ct. 2006)). “A specific and timely objection must be made to preserve a challenge to

a particular jury instruction. Failure to do so results in waiver.” Id. (quoting Commonwealth v.

Moury, 992 A.2d 162, 178 (Pa. Super. Ct. 2010)).

        The Commonwealth argues that this was a state court decision resting on an independent

and adequate state rule, which forecloses our review here. Petitioner responds that the trial court’s



                                                   106
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 107 of 120




ruling that this claim was waived does not preclude federal review for three reasons: (a) the

Pennsylvania Supreme Court’s decision was incorrect, because the claim was not waived since it

was raised by Mr. Spahn, after Petitioner had insisted on proceeding pro se; (2) the state court’s

reliance on its procedural rules was exorbitant; and (3) Pennsylvania’s relaxed waiver rule 36

renders the claim inadequate. These arguments are unpersuasive because Petitioner intentionally

decided not to present a defense at the penalty phase.

                       (a)    “Standby Counsel’s” Statements Did Not Constitute a Request

       First, Petitioner argues that the state court was wrong to find his claim waived because

“standby” counsel, requested a Simmons instruction. In chambers, Petitioner’s former Penalty

Phase Counsel stated the following:

       MR SPAHN: I would ask that my points of charg[e be] made a court exhibit and
       have it marked for future reference. One issue of concern, if I were counsel, I would
       argue Ms. Eakin has opened the door for future dangerousness, and the jury should
       be instructed that means life. And aside from that, I have a litany of arguments if
       the court disagrees with the future dangerousness that the jury should be instructed
       as su[ch.]

       THE COURT: How can you make an objection to something she hasn’t done? Plus
       you are not involved.

       MR. SPAHN: I would argue during the guilt phase she has. There are a litany of
       reasons that the jury sho[uld] be instructed that life means life in Pennsylvania.




36
   As the Pennsylvania Supreme Court has explained, “[r]elaxed waiver, as an operating principle,
was created to prevent [the state Supreme Court] from being instrumental in an unconstitutional
execution. Due to the unique severity and finality of the death penalty, this court has relaxed its
waiver rules as to any claim raised on direct appeal for which the record permits review. The
relaxation of waiver principles on direct appeal has been justified, in part, on grounds of judicial
economy because it reduces the number and necessity of post-conviction relief petitions.”
Commonwealth v. Albrecht, 720 A.2d 693 (Pa. 1998). However, “the relaxed waiver rule is no
longer applicable to PCRA appeals and therefore any claims that have been waived by Appellant
are beyond the power of this Court to review under the terms of the PCRA.” Commonwealth v.
Brown, 872 A.2d 1139, 1144 (Pa. 2005).


                                                107
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 108 of 120




       THE COURT: Again, I’m not going to do that. I regrettably say that you are out of
       the case. I will adm[it] as a court exhibit, your requested point of charge bec[ause]
       I think that they support that we stated on the record what the possible defense and
       possible factors of mitig[ation] that you were going to make. So we’ll do that.

       MR. SPAHN: I think it’s automatic, but I make exceptions on the record to all of
       the rulings the Court has made here for preservation.

       THE COURT: I did not want it to get to this, but we have no choice.

(N.T. 12/12/01 at 1028-29.) Petitioner argues that this instruction constitutes a proper request for

a Simmons instruction under state rules and the state court’s waiver ruling was erroneous. I

disagree.

       Petitioner urges me to assume that Mr. Spahn was acting as Petitioner’s standby counsel

after Petitioner was allowed to proceed pro se. But that is not an accurate reflection of Petitioner’s

waiver of counsel or his decision to forgo any defense in the penalty phase. During the colloquy,

Petitioner made several things entirely clear: he did not want Mr. Spahn involved in the case; he

wished to proceed pro se; and he did not wish to present any defense in the penalty phase. Since

the trial court determined that these decisions were knowing, intentional and voluntary, the court

was obligated to follow Petitioner’s requests.

       Recognizing this obligation, and further recognizing the difficult position it was in, the trial

court did everything it could to create a complete record and ensure that all automatically required

constitutional protections were in place. As the court explained, it was not going to allow

Petitioner to “plea[d] to death,” but it recognized that Petitioner’s insistence that he would not

present any defense had to be respected. (Id. at 1025.) Though Petitioner now argues that Mr.

Spahn was acting as standby counsel, that was clearly not what occurred. Four separate times

during the discussion in chambers, the court clearly stated that counsel was no longer involved in

the case: “he made it clear to me that he does not wish to have this contested, so I mean, regrettably,



                                                 108
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 109 of 120




Mr. Spahn, this is not the way I wanted it to be, but you are not in the case anymore.” (Id. at 1024;

see also id. at 1026 (“you are not in the case anymore”); id. at 1028 (“you are not involved . . . you

are out of the case”).) Tellingly, former Penalty Phase Counsel did not challenge these statements

in any way. Nor could he, as Petitioner had made his position very clear.

       The trial court’s ruling that Mr. Spahn was “out of the case” was based not only on

Petitioner’s clearly stated intent to proceed without Mr. Spahn, but also on Petitioner’s clear

statement that he did not want to present a defense in the case. This second point is important.

Mr. Spahn had worked to create a defense for Petitioner. The extensive record that he had created

to present to the jury was laid out during the colloquy. Despite this, Petitioner clearly stated

(repeatedly) that he did not wish to present any defense during the penalty phase of the trial.

       Petitioner urges me to conclude that he “only wanted to waive mitigating evidence and

argument.” (Petitioner’s Mem. of Law at 92, ECF No. 123.) But that is not a fair characterization

of the record.     The court explained aggravating circumstances to Petitioner, ensured his

understanding, and then confirmed that Petitioner did not want him to defend him against the

aggravating circumstances that the Commonwealth would present. (N.T. 12/12/01 at 996-98.)

The trial judge separately addressed the waiver of presentation of mitigating evidence, including

a thorough recitation of the type of evidence Penalty Phase Counsel had been planning to present.

(Id. at 998-1006.) The trial court then proceeded to discuss Penalty Phase Counsel’s arguments

that related to aggravating circumstances. (Id. at 1006-08.) This is a complete waiver, and not, as

Petitioner urges, a partial waiver.

       Petitioner also suggests that the trial court was somehow obligated to make sure that

Petitioner was expressly waiving his right to have his lawyers make objections on his behalf. I

question if such an express waiver is indeed required. But, either way, the trial court ensured that



                                                 109
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 110 of 120




Petitioner understood that lawyers understood the rules of evidence and procedure better than he

did, and further ensured that if there was no objection Petitioner would lose his right to raise that

on appeal. (N.T. 12/12/01 at 1010-11.) This clearly advised Petitioner that he – as opposed to his

lawyer – would be responsible for making the objections.

       Ultimately, Petitioner’s explained that his decision was not a spur of the moment choice,

but rather one that he had made early in the preparation of his defense. While that is not a

requirement, it provides a backdrop upon which to judge the nature of the waiver, lending further

credence to the argument that it was a complete waiver, not the partial one that Petitioner now

suggests. As Petitioner explained, it had “always been [his view] that if there was a penalty phase

then there would be no defense.” (Id. at 1014.) Mr. Spahn affirmed this, explaining that Petitioner

had “indicated that if the jury came back with a first degree murder, he preferred the death penalty

as opposed to life imprisonment.” (Id. at 1015.) Despite “countless hours” with Petitioner, Penalty

Phase counsel could not persuade Petitioner to take a different approach. Petitioner was firm in

his position that no defense be offered.

       At the conclusion of these discussions, the trial court did the only thing it could. It advised

the Petitioner that both Trial Counsel and Former Penalty Phase Counsel would “remain seated

right behind [him], and if [Petitioner had] any questions, [he could] feel free to turn around and

talk to them.” (Id. at 1030.) Petitioner chose not to engage the help of these lawyers who stood

by to provide aid. Penalty Phase Counsel’s attempts to make objections on Petitioner’s behalf

went beyond the scope of his role.

       In light of this, I reject Petitioner’s argument that Mr. Spahn was acting as Petitioner’s

lawyer when he presented the Court with his Simmons argument. Petitioner had chosen to forgo

counsel and forgo a defense. That choice was not a half-measure. Former Penalty Phase Counsel’s



                                                110
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 111 of 120




efforts were laudable, but the trial court ruling that they were not properly made on Petitioner’s

behalf was not only right, but also very likely the only constitutionally appropriate position that

the court could have taken.

                       (b)     Substantial Compliance

       In a footnote, Petitioner argues that his claim was not defaulted because he “substantially

complied” with the applicable rule, making a passing reference to Lee v. Kemna, 534 U.S. 362

(2002). Since it is clear that Petitioner waived the right to have Former Penalty Phase Counsel to

make objections on his behalf, and it is clear that Petitioner further indicated that he did not want

any defense to be presented during the penalty phase, it is clear that Petitioner did not request a

Simmons instruction. As a result, Petitioner did not “substantially comply” with Pennsylvania’s

rules of procedure.

       By relying on a fleeting reference to Lee, Petitioner greatly minimizes his burden to meet

the requirements of this procedural default exception. The “substantial compliance” language that

Petitioner uses is a part of the Lee standard, but only a piece. In Lee, the United States Supreme

Court explained that there are “exceptional cases” where a state court’s “exorbitant application of

a generally sound rule renders the state ground inadequate to stop consideration of a federal

question.” Lee, 534 U.S. at 376. Though a rule may “ordinarily serve[] a legitimate governmental

interest,” in “rare circumstances . . . [an] unyielding application of the general rule would disserve

any perceivable interest.” Id. at 380 (emphasis added). Essentially, the Court determined that

there were times where a state procedural rule generally protected a legitimate state interest, but

in Lee’s case, the rule became inadequate because its application “serve[d] ‘no perceivable state

interest.’” Id. at 378. In those instances, the rule was “exorbitantly applied” and therefore the

state procedural rule should not bar federal review. That was most assuredly not the case here.



                                                 111
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 112 of 120




Petitioner had waived his right to present a defense and his right to have counsel act on his behalf.

Because the trial court complied with the Petitioner’s decisions (as it was obligated to do), no one

properly presented a request for a Simmons instruction.

       It is my obligation to enforce the procedural default doctrine in a manner that “ensures that

the States’ interest in correcting their own mistakes is respected in all federal habeas cases;”

without it, prisoners could wrongly “avoid the exhaustion requirement by defaulting their federal

claims in state court.” Coleman, 501 U.S. at 732. In cases where state appellate courts “have not

had a chance to mend their own fences and avoid federal intrusion,” the writ “extracts an extra

charge by undercutting the State’s ability to enforce its procedural rules.” Engle v. Isaac, 456 U.S.

107, 129 (1982). In asking this Court to forgive Petitioner’s error of judgment now, he is asking

me to take the action that he prohibited the trial court and state Supreme Court from taking. That

would be directly contrary to the purpose of the procedural default doctrine.

       Petitioner did not substantially comply with the state court’s rule. His non-compliance

with the state rule prevented the trial court from acting. The Lee exception does not apply here.37

                       (c)     The Impact of “Relaxed Waiver”

       Having concluded that the Simmons claim was indeed waived, I turn to Petitioner’s second

argument that the state court’s waiver ruling was not an independent and adequate state rule that

bars review in this Court, because the rule was inadequate. 38 Petitioner argues that even if the



37
   The fact that the trial court gave some instructions on the Petitioner’s behalf is not evidence of
exorbitant application, but evidence of an effort to protect the defendant’s interest as much as the
court was permitted under the circumstances. Unlike the instructions used, a Simmons instruction
requires affirmative request. Petitioner did not request the instruction and counsel had been
removed from the case.
38
  The Lee rule discussed in the foregoing section assumes that the rule is ordinarily adequate, but
only became inadequate as applied here.

                                                112
        Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 113 of 120




claim was waived, under Pennsylvania’s relaxed waiver rule, the claim should still have been

reviewed. The Commonwealth disagrees, noting that Pennsylvania has been clear in ruling that

relaxed waiver does not apply to Simmons claims.

         “To qualify as an ‘adequate’ procedural ground, a state rule must be ‘firmly established

and regularly followed.’” Walker v. Martin, 562 U.S. 307, 316 (2011) (quoting Beard v. Kindler,

558 U.S. 53, 60-61(2009)). That rule is clearly met here: a year prior to Petitioner’s trial, the

Pennsylvania Supreme Court explained that “relaxed waiver has no applicability” in the context

of a Simmons instruction. Commonwealth v. Spotz, 759 A.2d 1280, 1291, n.14 (Pa. 2000). Thus,

I reject Petitioner’s argument that he could not have known that the waiver rule would apply in his

case.

         The waiver rule, as applied here, was independent and adequate. As a result, the claim is

procedurally defaulted and unreviewable.

                (2)     Merits

         Even if I were to review the merits of Petitioner’s claim, I conclude that it fails as a matter

of law. “In Pennsylvania, a Simmons instruction informing the jury that life imprisonment means

life without the possibility of parole is mandated only when: (1) the prosecutor makes the

defendant’s future dangerousness an issue; and (2) the defendant specifically requests that a ‘life

means life’ instruction be provided.” Commonwealth v. Brown, 196 A.3d 130, 184-85 (Pa. 2018).

As I have already discussed at length, Petitioner cannot demonstrate that he requested the

instruction. That showing alone is fatal to his claim. Additionally, Petitioner makes two arguments

in support of his claim that the Commonwealth raised an issue of his future dangerousness. For

the foregoing reasons, I find that both are unpersuasive.




                                                  113
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 114 of 120




       First, Petitioner attempts to establish that future dangerousness was raised during the

Commonwealths case-in-chief. (Petitioner’s Mem. of Law at 94-96, ECF No. 123.) In support of

this claim, Petitioner points to portions of the trial transcript during the guilt phase where the

Commonwealth argued and proved that Petitioner “viciously, violently and nonchalantly beat this

girl into a coma, strangled her and had sex with her, from which she never woke up.” (Id. at 89

(quoting N.T. 12/5/01 at 25-26).) Additionally, Petitioner points to the evidence admitted at trial

regarding the force of the beating, the nature of the resulting brain injury and the rape of the victim.

Id. at 89-90 (citing N.T. 12/6/01 at 401-05, 451, 459-61).

       There are several issues with Petitioner’s argument. First, there has never been a Supreme

Court case that has held that the trial court was required to consider the evidence or arguments of

the prosecutor submitted during the guilt phase (as opposed to penalty phase) to determine if the

prosecutor was arguing “future dangerousness” of the defendant. The clear Supreme Court rule

is: “[W]hen future dangerousness is an issue in a capital sentencing determination, the defendant

has a due process right to require that his sentencing jury be informed of his ineligibility for

parole.” Simmons v. South Carolina, 512 U.S. 154, 172 (1994) (Souter, J., concurring) (emphasis

added)). This was reinforced in Kelly v. South Carolina, which concerned arguments raised during

the penalty phase of trial, and not the guilt phase. Kelly v. South Carolina, 534 U.S. 246, 248

(2002) (“The trial then proceeded to a separate sentencing phase calling for the jury to determine

whether any aggravating factor had been shown and, if so, to choose between recommendations

of death or life imprisonment.”). In the absence of a holding of the United States Supreme Court

on this point, I cannot conclude that it was unreasonable for the Pennsylvania Supreme Court to

fail to consider the evidence and arguments from the guilt phase when reaching their alternative

holding that Petitioner did not establish the future dangerousness prong of Simmons.



                                                 114
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 115 of 120




       The second problem with Petitioner’s argument is that United States Supreme Court

precedent does not obligate the state court to consider the evidence submitted by the prosecutor,

instead of just focusing on the arguments presented. As noted by the Third Circuit, the United

States Supreme Court has “declined to decide whether a defendant is entitled to a parole

ineligibility instruction ‘when the State’s evidence shows future dangerousness but the prosecutor

does not argue it.’” Bronshtein v. Horn, 404 F.3d 700, 716 (3d Cir. 2005) (quoting Kelly v. South

Carolina, 534 U.S. 246, 254 (2002)). Thus, the prosecutor must argue that Petitioner poses a

future threat. See Lynch v. Arizona, 136 S. Ct. 1818, 1819 (2016) (“During the penalty phase, the

State argued that the jurors should consider the defendant’s future dangerousness when

determining the proper punishment.”); Robinson v. Beard, 762 F.3d 316, 327 (3d Cir. 2014)

(“Unlike the prosecutor in Kelly, who presented evidence that Kelly had engaged in violent

behavior even while incarcerated, the prosecutor at Robinson’s trial did not suggest to the jury that

Robinson posed ‘a risk of violent behavior, whether locked up or free.’” (internal citation

omitted)).

       Finally, future dangerousness is not put into issue where “the statements in question were

limited to the considerations involved in determining whether the death sentence was the

appropriate punishment for murde[r].” Commonwealth v. Chmiel, 889 A.2d 501, 537 (Pa. 2005)

(“Here, unlike in Kelly, the prosecutor’s closing argument focused exclusively on the facts

surrounding the murder . . . and did not speculate about characteristics inherent in Appellant that

implied future dangerousness. The part of the argument where the prosecutor referred to the ‘bliss

of the knife’ speaks in the past tense, focusing on the motive for the murder, and did not draw

conclusions about Appellant’s inherent characteristics . . . . Thus, in contrast to Kelly, the

prosecutor did not discuss any propensity for violence. Viewed in the context of the entire



                                                115
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 116 of 120




argument, these comments were nothing more than oratorical flair; the prosecutor summarized the

evidence of Appellant’s criminal acts and argued, from that evidence, that the jury should impose

a death sentence.”) Here, Petitioner points to several points made by the prosecutor in argument,

but in each, the arguments were not presented to advocate that the Petitioner was a future danger,

but rather were presented as evidence of intentional conduct, in an effort to argue that the jury

should find Petitioner guilty of first-degree murder.

       For example, Petitioner extracts a quote from the Prosecutor’s opening statement to assert

that she was arguing “future dangerousness,” but a full look at the section of her statement reveals

that she was discussing degree of guilt. She urged the jury to “concentrate on each and every piece

of the evidence, because as we tie together the little things, the details, it’s in the details of this

case that get you to finding of the appropriate degree of guilt; the willful, deliberate, premeditated

nature of this case.” (N.T. 12/5/01 at 24.) One of those details was the brutal nature of the attack.

I cannot find that the state court’s determination that this was not an argument about future

dangerousness was unreasonable, since this statement bears little resemblance to the arguments

presented by the prosecutors in the relevant Supreme Court cases. In Simmons, the prosecutor

argued that a sentence of death was “an act of self-defense.” The prosecutor’s argument in Kelly

was more nuanced, but the specter of future threat was still apparent in the repeated references to

violence, set forth within argument that invited the jury to consider Kelly a continuing threat. That

was simply not the case here. When my focus turns to the prosecutor’s arguments actually made

during the penalty phase, the disconnect is even more stark.

       The Commonwealth’s closing arguments during the penalty phase were limited to

establishing the two aggravating factors (significant criminal history and rape). (N.T. 12/12/01 at

1036-37.) As in Chmiel, the only reference to the evidence was made in referenced the facts



                                                 116
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 117 of 120




surrounding the murder and rape of Ms. Taylor but did not draw conclusions about Petitioner’s

characteristics. Petitioner focuses on portions of the record where the Commonwealth introduced

evidence of his past convictions during the penalty phase (Petitioner’s Mem. of Law at 90, ECF

No. 123 (quoting N.T. 12/12/01 at 1036-37).) In Kelly, the United States Supreme Court explained

that a prosecutor’s arguments about prior felonies can be the type that give rise to the need for a

Simmons instruction even when the prosecutor does not expressly mention future dangerousness.

Kelly, 534 U.S. at 252-53. As the Court explained, “Evidence of future dangerousness under

Simmons is evidence with a tendency to prove dangerousness in the future; its relevance to that

point does not disappear merely because it might support other inferences or be described in other

terms.” Id. at 254. But that doesn’t mean that the use of prior felonies automatically triggers a

suggestion of future dangerousness.

       The prosecutor’s argument relating to the “significant history aggravator” was cabined and

was not focused on Petitioner’s future behavior. The prosecutor stated:

               Let me tell you what the statutory enumerated aggravating factors are:
       [Petitioner] has a significant history of convictions involving the use or threat of
       use of violence against a person, and that's why we just brought in his conviction
       out of Ohio. Now, you are going to have to decide whether that's a significant
       history, whether two incidents, two convictions for the causing physical harm to
       Linda Miller, is significant.

               The judge is going tell you how to weigh that, including factors that you
       can consider the number of convictions, the nature of the previous crimes, how they
       are similar to this particular murder. So and that's a choice you are going to have to
       make, whether they have been proven beyond a reasonable doubt. Obviously, if
       they are not, you can consider that as mitigating evidence because that's one of the
       mitigators; there is no significant history. So I would suggest to you that one way
       or the other you are going to have an aggravator or mitigator in the circumstances.

(N.T. 12/12/01 at 1036-37.)

       In light of this focused style of presentation, I cannot conclude that future dangerousness

is implicated. See, e.g., Commonwealth v. Brown, 196 A.3d 130, 187 (Pa. 2018) (“[T]he

                                                117
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 118 of 120




prosecutor limited his arguments to Brown’s past violent convictions and conduct, and accordingly

did not place his future dangerousness at issue.”); Commonwealth v. Lesko, 15 A.3d 345, 407 (Pa.

2011) (“[F]uture dangerousness was not placed in issue by the mere fact that the significant history

aggravator was argued and proved by the Commonwealth.”). Accordingly, Petitioner’s argument

fails because his prior convictions were introduced only to establish the significant history

aggravator. (N.T. 12/12/01 at 1036-39.)

       Since the Pennsylvania Supreme Court reached an alternate holding on the merits of

Petitioner’s Simmons claim, the question before me is a narrow one: whether the state court’s

conclusion was an objectively unreasonable application of United States Supreme Court precedent.

“[E]valuating whether a rule application was unreasonable requires considering the rule’s

specificity. The more general the rule, the more leeway courts have in reaching outcomes in case-

by-case determinations.” Yarborough v. Alvarado, 541 U.S. 652, 664 (2004). On these facts and

in this circumstance, I cannot conclude that the state appellate court’s conclusion was an

objectively unreasonable application of Simmons or the cases that followed.

       M.      Claim X: Petitioner’s Challenge Relating to Cumulative Error 39

       Petitioner argues that the Pennsylvania Supreme Court failed to apply a cumulative error

analysis to claims other than the Strickland claims, which he argues was a violation of clearly

established federal law. (Petitioner’s Mem. of Law at 101-02, ECF No. 123.) The Commonwealth

replies that Petitioner’s claim is without merit because he did not raise the cumulative prejudice

claim properly in state court. (Commonwealth’s Mem. of Law at 171-72, ECF No. 134.)




39
  Included as Claim XIV in the original habeas petition and as Claim X in Petitioner’s
Memorandum of Law.


                                                118
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 119 of 120




       The United States Court of Appeals for the Third Circuit has held that “[i]ndividual errors

that do not entitle a petitioner to relief may do so when combined, if cumulatively the prejudice

resulting from them undermine the fundamental fairness of his trial and denied him his

constitutional right to due process.” Fahy v. Horn, 516 F.3d 169, 205 (3d Cir. 2008). Cumulative

errors will only be deemed harmful where “they had a substantial and injurious effect or influence

in determining the jury’s verdict, which means that a habeas petitioner is not entitled to relief based

on cumulative errors unless he can establish actual prejudice.” Id. (internal quotation marks

omitted.) To satisfy this standard, a petition must show that the errors complained of “worked to

his actual and substantial disadvantage, infecting his entire trial with error of constitutional

dimensions.” Murray v. Carrier, 477 U.S. 478, 494 (1986).

       Petitioner presented the cumulative error claim before the Pennsylvania Supreme Court,

and thus this claim is exhausted. (Commonwealth’s Exhibit M at 110-11, ECF No. 131-14.) The

Pennsylvania Supreme Court directly addressed this issue. The Pennsylvania Supreme Court

reviewed each of the underlying claims, rejected each on its merits, and denied relief because “no

number of failed claims may collectively warrant relief i[f] they fail to do so individually.” Davido

II, 106 A.3d at 647 (quoting Commonwealth v. Sepulveda, 55 A.3d 1108, 1150 (Pa. 2012)).

Considering the evidence presented at Petitioner’s trial, as well as his sentencing hearings, which

have been recounted in great detail, I conclude that Petitioner’s claims are insufficient to implicate

the fundamental fairness of either his trial or his sentencing hearings. I find that Petitioner has

failed to show that the Pennsylvania Supreme Court erred in either applying the incorrect federal

law or applying the correct federal rule to the facts of the case in an objectively unreasonable

manner.




                                                 119
      Case 2:06-cv-00917-MSG Document 145 Filed 07/20/21 Page 120 of 120




        N.      Claim XI: Petitioner’s Challenge Relating to Evidence of Decedent’s
                Medication 40

        Petitioner next argues that evidence was presented at trial that Ms. Taylor was taking a

prescription medication that caused drowsiness, but also advised that no evidence has been

discovered to confirm that Ms. Taylor had symptoms of an aneurysm prior to the night in question.

(Pet. for Writ of Habeas Corpus ¶¶ 415-17, ECF No. 33.) The Commonwealth argues that

Petitioner has failed to state a claim upon which relief could be granted. (Commonwealth’s Mem.

of Law at 168-69, ECF No. 134.) I agree with the Commonwealth and find that Petitioner has

failed to state claim entitling him to any review.

IV.     CONCLUSION

        Following an evidentiary hearing and careful consideration of his Petition, and for the

reasons articulated above, I find that Petitioner is not entitled to habeas relief on any of his claims

for relief. His petition, therefore, will be denied.

        At the time of a final order denying a petition under 28 U.S.C. 2254, the court must

determine whether to issue a certificate of appealability. A certificate of appealability should issue

“only if the applicant has made a substantial showing of the denial of a constitutional right.” 28

U.S.C. §2253(c)(2). To satisfy this burden, the petitioner must show “that a reasonable jurist

would find the district court’s assessment of the constitutional claims to be debatable or wrong.”

Slack v. McDaniel, 529 U.S. 473, 484 (2000). I conclude that Petitioner has failed to make this

showing and therefore deny the certificate of appealability.

        An appropriate order follows.




40
  Included as Claim XV in the original habeas petition and as Claim XI in Petitioner’s
Memorandum of Law.
                                                  120
